Exhibit 25
                                                     1
          IN THE UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF ILLINOIS
                   EASTERN DIVISION
MEGAN COOK and SHEENA       )
WILLIAMSON,                 )
            Plaintiffs,     )
 vs.                        )   No. 18-cv-4583
COOK COUNTY RECORDER OF     )
DEEDS OFFICE, and COOK      )
COUNTY,                     )
            Defendants.     )
       The deposition of CAROLYN R. WILHIGHT,
called for examination pursuant to the Rules of
Civil Procedure for the United States District
Courts pertaining to the taking of depositions,
taken before Kari Wiedenhaupt, at 300 West Adams
Street, Suite 330, Chicago, Illinois, on
November 6, 2019, at the hour of 1:07 o'clock p.m.




Kari Wiedenhaupt
License No:   084-004725
                                          Carolyn Wilhight
                                          November 6, 2019
                                                       2                                                      4
 1   APPEARANCES:                                           1        EXHIBITS
 2       ED FOX & ASSOCIATES, by                            2 NUMBER                   MARKED FOR ID
 3       JACLYN N. DIAZ                                     3 WILHIGHT Deposition Exhibit
 4       300 WEST ADAMS STREET                              4 No. 1                 26
 5       SUITE 33                                           5 No. 2                 35
 6       CHICAGO, IL     60606                              6 No. 3                 38
 7       (312) 345-8877                                     7 No. 4                 42
 8       jdiaz@efoxlaw.com                                  8 No. 5                 45
 9            Representing the Plaintiffs;                  9 No. 6                 52
10                                                         10 No. 7                 57
11       STATE'S ATTORNEY OF COOK COUNTY, ILLINOIS,        11 No. 8                 61
12       by                                                12 No. 9                 65
13       COLLEEN HARVEY                                    13 No. 10                67
14       MONA LAWTON                                       14 No. 11                73
15       500 RICHARD J. DALEY CENTER                       15 No. 12                76
16       CHICAGO, IL     60602                             16 No. 13                80
17       (312) 603-6665                                    17 No. 14                83
18       kathleen.ori@cookcountyil.gov                     18 No. 15                110
19       mona.lawtwon.@cookcountyil.gov                    19 No. 16                114
20            Representing the Defendant.                  20 No. 17                133
21                                                         21 No. 18                143
22                                                         22
23                                                         23
24                                                         24

                                                       3                                                      5
 1                I N D E X                                 1                 (Whereupon, the witness was duly
 2 WITNESS                               EXAMINATION        2                  sworn.)
 3 CAROLYN WILHIGHT                                         3                  CAROLYN R. WILHIGHT,
 4   By JACLYN N. DIAZ                       5              4   having been first duly sworn, was examined and
 5   By COLLEEN HARVEY                       140            5   testified as follows:
 6   By JACLYN N. DIAZ                       148            6                  EXAMINATION
 7                                                          7   BY MS. DIAZ:
 8                                                          8        Q. So good afternoon, Ms. Wilhight.
 9                                                          9        A. Okay.
10                                                         10        Q. Can you please state and spell your
11                                                         11   name?
12                                                         12        A. Carolyn, C-A-R-O-L-Y-N, Wilhight,
13                                                         13   W-I-L-H-I-G-H-T. Do you need middle?
14                                                         14        Q. No. That's fine. And have you ever
15                                                         15   given a deposition before?
16                                                         16        A. No.
17                                                         17        Q. And do you understand that today you
18                                                         18   are under the same oath as you would be if you
19                                                         19   were in a courtroom?
20                                                         20        A. Yes.
21                                                         21        Q. Okay. And I am going to assume you
22                                                         22   understand the questions that I ask, unless you
23                                                         23   tell me that you don't understand them; is that
24                                                         24   fair?


                                                                                    2 (Pages 2 to 5)
                                 L.A. Court Reporters, L.L.C.
                                         312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                      6                                                        8
 1       A. Yes, uh-huh.                                   1   Office.
 2       Q. Okay. And is there anything that               2       Q. And how long have you been employed
 3   would prevent you from thinking clearly or            3   there?
 4   testifying truthfully today?                          4       A. Okay. December 3rd, 2018.
 5       A. Uh-uh. No.                                     5       Q. And what's your title at the Clerk's
 6       Q. Okay. And if at any time you need a            6   Office?
 7   break during the deposition, please just let me       7       A. Deputy Clerk, Real Estate and Tax
 8   know.                                                 8   Services.
 9       A. Okay.                                          9       Q. And what are your job duties?
10       Q. So, Ms. Wilhight, did you do                  10       A. Okay. So I manage the full
11   anything to prepare for this deposition today?       11   operations of the Real Estate and Tax Division. I
12       A. Met with State's Attorney to tell me          12   also am the Clerk's Chief Finance Officer
13   why I was coming.                                    13   reporting to her Chief, you know, the Chief of
14       Q. I don't want to know about your               14   Staff. And so with that, I am over everything
15   discussions with your counsel.                       15   that relates to accounting, reporting to the
16       A. All right.                                    16   comptroller, reporting to the County CFO,
17       Q. But did you review any documents in           17   reporting to anything that may come from our
18   preparation?                                         18   external auditors. All of that is included, along
19       A. Did I review any documents? I think           19   with preparing the budget.
20   she had maybe a couple of them, a couple of docs.    20                And then also working with our
21       Q. Do you recall what the documents              21   Internal Director that reports to me that she
22   were?                                                22   really manages a lot of the operations, but I
23       A. A letter. Oh, see, now you are                23   oversee part of that function.
24   really testing my memory here. It was a letter       24       Q. Okay.

                                                      7                                                        9
 1   that I had written for Sheena Wil- -- I can't of      1       A. Okay?
 2   her last -- Sheena, in order to do -- it              2       Q. And who do you report to at the
 3   was either -- we used the term "cross-training" or    3   Clerk's Office?
 4   "temporary assignment". We had that. I believe        4       A. Cedric Giles is my direct
 5   the job description, and I am going to say those      5   supervisor.
 6   are the only two that stand out.                      6       Q. Okay. And who does he report to, if
 7       Q. Okay. So now I am going to ask you             7   you know?
 8   a few questions about your background.                8       A. Karen Yarbrough.
 9       A. Okay.                                          9       Q. And what is Cedric Giles' title at
10       Q. Where did you grow up?                        10   the Clerk's Office, if you know?
11       A. Gary, Indiana.                                11       A. Chief of Staff. I just call him
12       Q. And did you go to high school in              12   Chief.
13   Gary, Indiana?                                       13       Q. Okay.
14       A. Yes, I did.                                   14       A. It's terrible. Sometimes you've got
15       Q. And what is your highest level of             15   to even look.
16   education?                                           16       Q. So now I am going to ask you about
17       A. I have a Bachelor's Degree in                 17   your time at the Recorder of Deeds Office.
18   Accounting.                                          18       A. Okay.
19       Q. And where did you obtain that                 19       Q. What was your title?
20   degree?                                              20       A. Deputy Recorder, Finance.
21       A. Purdue University, West Lafayette,            21       Q. And when did you start at the
22   Indiana.                                             22   Recorder of Deeds Office?
23       Q. And how are you currently employed?           23       A. March 2014.
24       A. I am with the Cook County Clerk's             24       Q. Can you tell me a little bit about


                                                                                    3 (Pages 6 to 9)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                    10                                                        12
 1   your hiring process for the Recorder of Deeds         1   marketplace that we use. External would be if we
 2   Office?                                               2   need something from an outside vendor, we would
 3       A. I had completed a project for them             3   manage that whole process.
 4   prior. So that's how I met them. From there,          4                Anything that we needed for the
 5   they called me back, because the Deputy Clerk -- I    5   full operation of the office from postage, paper,
 6   mean, Deputy Recorder of Finance position was         6   you name it, we handled that, and then invoices,
 7   open. So she call me back for an interview.           7   accounts payable was under there, too.
 8       Q. Can you clarify who you mean by                8        Q. Okay. And who did you report to?
 9   "they"? So you said you did a review of the           9        A. Chief Giles.
10   project?                                             10        Q. And then did Chief Giles report to
11       A. It was -- oh, man. The legal                  11   Karen Yarbrough?
12   person, Chloe; Chief Giles; they had an HR person;   12        A. Yes.
13   and the Clerk. So one of them, someone called me,    13        Q. Okay. And did anyone report to you?
14   and I just remembered those four for the             14        A. Yes.
15   interview.                                           15        Q. Okay.
16       Q. And you are talking about the                 16        A. I had the Accounting Department. I
17   current Clerk, right, so Karen Yarbrough?            17   also had the Purchasing Department. And I
18       A. Yes, yes.                                     18   forgot -- or not forgot to state. I had one other
19       Q. Okay. And what was the project you            19   division just temporarily. I had another division
20   completed for them?                                  20   that was called Database Management, that I had
21       A. It was the financial review, because          21   them maybe for 18 months or something, and then
22   they had just come into office. She had just come    22   that shifted to the Operations Manager, Operations
23   into the Recorder's Office. So I was a part of an    23   Deputy.
24   outside consulting team.                             24        Q. And when you were overseeing the

                                                    11                                                        13
 1       Q. And was that your first time meeting           1   database management, was that when you initially
 2   any of those people?                                  2   started?
 3       A. Yes. When I did the financial                  3       A. Yes.
 4   review. Not at the interview.                         4       Q. And that was for 18 months, you
 5       Q. Yes.                                           5   said?
 6       A. Okay. I just want to make sure.                6       A. About 18 months or so.
 7   Okay.                                                 7       Q. So you briefly discussed that part
 8       Q. Sorry.                                         8   of the your role was the budget?
 9       A. Okay.                                          9       A. Okay. Yes.
10       Q. And then what were your duties as             10       Q. Can you explain to me what that
11   the Deputy Recorder of Finance?                      11   means, how did you set the budget or --
12       A. Same thing for the Clerk's Office.            12       A. Okay. With the budget, it would be
13   Managing all of the accounting operations, the       13   working with Chief Giles, and, of course, Karen
14   budgeting, working with the comptroller, the CFO,    14   Yarbrough, the Recorder. And we are looking at
15   the County CFO, external auditors, all of that for   15   and analyzing where we are for the year and where
16   the accounting. I also had -- the purchasing         16   they are projecting they want to be. And also
17   function as well reported to me or procurement.      17   with that is working with the Budget Office, and
18   You may call them purchasing or procurement.         18   then also the system that we use that's called
19       Q. And what exactly is the purchasing            19   Hyperion.
20   function?                                            20       Q. So when you mentioned the Budget
21       A. That would -- that group would be             21   Office, is that part of the Recorder of Deeds or
22   responsible for all orders, all supply orders, all   22   is that --
23   maintenance contracts, anything that we need to      23       A. No. That's separate. That's
24   purchase from internal -- or internal would be our   24   County.


                                                                                 4 (Pages 10 to 13)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                     14                                                       16
 1       Q. Okay. And then I didn't catch --               1   I was hired as the CPA for a guy who had about six
 2   what's the program you said you work with?            2   Jackson Hewitts. So I was a CPA for him.
 3       A. Oh, it was called Hyperion.                    3       Q. Okay.
 4       Q. Hyperion?                                      4       A. How much prior do you want to know?
 5       A. Uh-huh.                                        5       Q. That was fine.
 6       Q. And what is that?                              6       A. It was just -- okay.
 7       A. That's the system that we use to               7       Q. So I believe you previously
 8   input all the data for -- related to the budget       8   testified to this, but your relationship with
 9   from your line item expenditures to anything that     9   Karen Yarbrough then started -- do you remember
10   relates to positions, capital planning. All of       10   what time you or what year you had your consulting
11   that goes into that main system.                     11   project working for her?
12       Q. Okay. And do you recall who you               12       A. That was -- would be around, I want
13   worked with at the Budget Office?                    13   to say, at least June. It was the summer of 2013.
14       A. Let me see. I had two people.                 14       Q. And that would be when your
15   Brenski Coleman, and then -- oh, three people.       15   relationship with Karen Yarbrough began?
16   And then it shifted to a Jimmy Rayan, and then       16       A. Yes.
17   currently a Jeron Blan (phonetic), and you know      17       Q. Okay. And do you have any
18   what? I am taking you through my Clerk time. So      18   affiliation with the Proviso Township Democratic
19   Brenski and Jimmy would be at the Recorder's         19   Organization?
20   Office.                                              20       A. I may help out every now and then.
21       Q. And you still have communication              21       Q. And by help out, what do you mean?
22   with Budget Office?                                  22       A. Because I am affiliated in my area
23       A. Oh, yes.                                      23   with some of the elected officials. So whenever
24       Q. In your duty as the Clerk?                    24   help is needed with, we'll say boots on the


                                                     15                                                       17
 1       A. Yes.                                           1   ground, I may come and help out and do that.
 2       Q. Okay. And what consulting firm did             2        Q. And do you have any affiliation with
 3   you work at prior to joining the Recorder of Deeds    3   the Maywood United Party?
 4   Office?                                               4        A. They are, like, kind of right there
 5       A. It was ICL, and I would be -- I                5   together. So I would --
 6   can't even tell you what it means now. It will --     6        Q. Okay.
 7   it will drop. I can't even think of the acronym       7        A. Yeah.
 8   right now.                                            8        Q. And did you become involved through
 9       Q. That's fine.                                   9   your work at the Recorder of Deeds and then the
10       A. Okay.                                         10   Clerk's Office?
11       Q. And what was your title for ICL?              11        A. With the Recorder of Deeds.
12       A. Oh, just one of his consultants.              12        Q. Are you familiar with the Cook
13   That's all.                                          13   County Shakman Decree?
14       Q. How long did you work there?                  14        A. Yes.
15       A. I didn't -- this was more or less             15        Q. And how did you become familiar with
16   because I was on my own, and he can hire out. So     16   it?
17   because I am a CPA, I worked under him as, like,     17        A. When I came in doing the financial
18   my own private. So I did probably three projects     18   review --
19   under him. It was about three.                       19        Q. Uh-huh.
20       Q. And do you recall what you did                20        A. -- I was exposed to it at that time
21   before you started working for ICL?                  21   by the person over me, who was Mr. James Hill.
22       A. Ah-huh. I worked for myself, and              22   It's his company, ICL. So I got the full
23   then I did outside consulting for taxes, auditing,   23   background of what we were entering and how we had
24   accounting for some non-for-profits, and then also   24   to work with staff when we needed things.


                                                                                 5 (Pages 14 to 17)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                            Carolyn Wilhight
                                            November 6, 2019
                                                      18                                                       20
 1       Q. And did you ever receive training on            1       A. Yes. She is in the Vital Records
 2   Shakman compliance?                                    2   Department.
 3       A. Yes. After I started working there.             3       Q. Okay. Have you ever met
 4   When did we -- I can't tell you the date when we       4   Ms. Sanchez's husband, Antonio?
 5   did it, but we did. We all had the manuals and         5       A. Yes.
 6   everything.                                            6       Q. And when did you meet him, if you
 7       Q. Would that be shortly after you                 7   recall?
 8   started working there, at the Recorder of Deeds        8       A. I can't say when, but I have met
 9   Office?                                                9   him.
10       A. I can't recall the time period, but            10       Q. On more than one occasion?
11   I know we all went through it.                        11       A. Maybe on more than one occasion,
12       Q. Okay. And was it a group training?             12   yes.
13       A. We did group, a big group, and then            13       Q. And during your time at the Recorder
14   as some of her executives where we were reading       14   of Deeds Office, did you ever learn that Karen
15   through so we could learn, so they could get me up    15   Yarbrough had a personal relationship with Erica
16   to speed. I was like the last one in almost.          16   Sanchez?
17       Q. Okay. And what does it mean to you             17       A. Later we went to a dinner, and it
18   to be compliant with Shakman?                         18   was, "Oh, they knew each other." But I don't
19       A. Oh, that we are following through              19   know, like, we know each other, like, you know, at
20   the full Employment Plan, that we are not             20   the barbecue. I don't -- I don't know all that,
21   deviating in any type of way. And so we are           21   but I just knew they knew each other.
22   meeting all the requirements, and we are working      22       Q. And where was this dinner, if you
23   with the -- we call them the DOC. Again, I can't      23   recall?
24   break down that name -- Director of Compliance.       24       A. We had -- not a dinner. It was an


                                                      19                                                       21
 1   Okay. To ensure that any employment actions we         1   outside event, and I am thinking it was our
 2   have to do, that we are involving that person.         2   Christmas or holiday time period. Somewhere in
 3       Q. And would that also be at the                   3   there. I am just kind of recalling one of those.
 4   Recorder -- or at the Clerk's Office?                  4       Q. And was it at the Recorder of Deeds
 5       A. No. Recorder's Office.                          5   Office?
 6       Q. So do you know an Erica Sanchez or              6       A. No.
 7   formerly Erica Cuevas?                                 7       Q. Or was it at somewhere --
 8       A. Yes.                                            8       A. No. Offsite. We did something
 9       Q. And how do you know her?                        9   downtown.
10       A. Erica -- I met Erica at the Recorder           10       Q. Do you recall where it was?
11   of Deeds Office.                                      11       A. That may come to me later.
12       Q. When you were doing your project, or           12       Q. Okay. And have you ever been to
13   when you started employment?                          13   Mariella's Banquets?
14       A. Both. I met her -- well, first I               14       A. Yes.
15   was introduced to the whole office when we did the    15       Q. Okay. And do you know --
16   project, because we would have to interact with       16       A. It's in Maywood.
17   people for information or let them know we were on    17       Q. Do you know when you went to
18   site, or if I needed to speak to maybe the Chief      18   Mariella's Banquets?
19   or to the Recorder, we would usually go through       19       A. Can we put that down as a question I
20   Erica or Robin, who was the Recorder's                20   can come back to that I have to think about?
21   Administrative Assistant. So that's how I, you        21       Q. If you don't know, that's fine.
22   know, got to know them.                               22       A. Yeah. I can't tell you, like,
23       Q. Okay. And is Ms. Sanchez with you              23   exactly when, but I have been there.
24   at the Clerk's Office?                                24       Q. Do you know why you were there?


                                                                                  6 (Pages 18 to 21)
                                 L.A. Court Reporters, L.L.C.
                                         312-419-9292
                                            Carolyn Wilhight
                                            November 6, 2019
                                                     22                                                        24
 1       A. I had helped out for the school                1        A. Veteran's Office. I can't give you
 2   board. I had some people that were running for        2   his title.
 3   the school board at that time, and so the end of      3        Q. Okay. So I am going to switch gears
 4   the evening, we were meeting there to get the         4   and go back to a little bit about your job duties.
 5   voting numbers and all of that.                       5        A. Okay.
 6       Q. And at any time did you learn that             6        Q. As the Deputy Recorder of Finance,
 7   Mariella's Banquets was owned or had relations        7   did you have any say in setting the salary of an
 8   with Antonio Sanchez, Erica's husband?                8   employee?
 9       A. Say that again?                                9        A. I would give suggestions based on
10       Q. Sorry. At any time did you learn              10   any research I did and also reaching out to the
11   the Sanchez's relationship to Mariella's Banquets?   11   County HR and also our budget.
12       A. Oh, yeah. I -- right there, yeah.             12        Q. And when you say research, what
13   When I -- she -- they were announced that that       13   research would you do?
14   was -- I think when she announced, like, some of     14        A. In terms of -- let me think. I was
15   the staff once, and then I found out that was        15   trying to recall a position that we may have been
16   Erica's husband, yeah.                               16   hiring for that you could just Google to say, what
17       Q. Okay. And I know you said you don't           17   is the rate for an IT person in information
18   recall the dates you went to Mariella's Banquets,    18   technology? So I would do some research before,
19   but was it on more than one occasion?                19   if the suggestion came that, okay, we need to add
20       A. I am going to say at least twice.             20   an additional person in IT.
21   At least twice.                                      21                So I would do some research also
22       Q. And that was during your time at the          22   reaching out to the County to ask, if we are going
23   Recorder of Deeds Office, right?                     23   to get a systems network person, what do you all
24       A. Yes. I was thinking of the school             24   see as the average salary? And then talking with

                                                     23                                                        25
 1   board time period elections. That would be 2015,      1   our budget to really see where would that fit in
 2   2017? Yeah. That's what I am thinking.                2   the budget also.
 3       Q. Okay. And at those events, would               3                So that's why I would say I
 4   there be other Recorder of Deeds employees?           4   would, you know, kind of do those things, and then
 5       A. Yes.                                           5   present it to the Chief to say, "Here is what I
 6       Q. And do you recall specifically which           6   found out, along with talking with our HR person
 7   employees?                                            7   of what they found out", so we can make sure if we
 8       A. Let's see. I remember Erica. I                 8   are going to come up with a salary that -- and we
 9   want to say Robin Staggers. Of course the Clerk,      9   are looking for outside, that it's going to meet
10   and then I am thinking because one of our -- my      10   and attract someone coming in from outside as
11   school board peers out there, and I am saying        11   well.
12   school board peers, because I used to be on the      12       Q. And who ultimately would have the
13   school board, and so anyone that's associated with   13   final say on what the salary would be?
14   the school board, I say school board peers.          14       A. That would be the Chief.
15       Q. Okay.                                         15       Q. And that's the Chief -- you mean
16       A. Brian Cross.                                  16   Cedric Giles?
17       Q. And who is Brian Cross?                       17       A. Cedric, yes. Okay.
18       A. Brian Cross, he was on the school             18       Q. But you would give Cedric
19   board for Proviso, and he also worked at the         19   recommendations of what you think a salary should
20   Recorder of Deeds Office.                            20   be?
21       Q. And if you know --                            21       A. Yeah. So I usually would. I
22       A. So I know that one.                           22   usually would.
23       Q. Do you know what his position was             23       Q. Okay.
24   with the Recorder of Deeds Office?                   24


                                                                                 7 (Pages 22 to 25)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                    26                                                        28
 1               (Whereupon, WILHIGHT Deposition           1      A.     For this or in general?
 2                Exhibit No. 1 was marked for             2      Q.      This.
 3                identification.)                         3            MS. HARVEY: I am going to object,
 4   BY MS. DIAZ:                                          4   just because --
 5       Q. So Exhibit 1 is Bates stamped Cook             5   BY THE WITNESS:
 6   and Williamson 334, and it's Cook County Recorders    6        A. Because this, I don't --
 7   of Deeds Request to Hire.                             7            MS. HARVEY: Yeah. Ms. Wilhight
 8       A. Uh-huh.                                        8   wasn't even an employee at the Recorder of Deeds
 9       Q. Are you familiar with this type of             9   Office at the time this one was. Just --
10   document?                                            10            MS. DIAZ: I am asking with your --
11       A. Yes.                                          11            MS. HARVEY: To put that on the
12       Q. Okay. And what's the purpose of a             12   record.
13   Request to Hire?                                     13   BY MS. DIAZ:
14       A. The Request to Hire is completed in           14        Q. Sorry. With your general knowledge
15   order for the County Budget the County HR -- at      15   as the Deputy Recorder of Finance.
16   that time, because they have now changed a whole     16        A. Uh-huh.
17   bunch, in order for them to put it into the system   17        Q. So when it got to the point of
18   to then put you as -- first, for budget to say,      18   filling out a Request to Hire, how would the
19   yes, you have funds in your budget for this          19   annual salary be determined?
20   position, and then for them to put it into the       20        A. Okay. So in general, it would be,
21   payroll system and accept it. Then, for them to      21   what is in your budget book? That's the guidance,
22   apply a PCID, all of this information, into the      22   or we'll say that's the Bible for you. What is
23   system for every individual that comes into the      23   available in the budget book? And also, the way
24   County.
                                                          24   the budget books work or the budget works for the

                                                    27                                                        29
 1        Q. So -- and what part of the hiring             1   entire County really is that any position, let's
 2   process would this come in? Would you have            2   say someone leaves it, you drop -- that position
 3   already recommended a salary or --                    3   drops down to what's called Step 1.
 4        A. For?                                          4                So whatever is available at that
 5        Q. Just in general.                              5   Step 1, that is usually -- if there is no
 6        A. Okay. In general, if we had talked            6   additional room in the budget, that's what the
 7   about it, and it was approached to me that            7   amount will be offered.
 8   something was coming, I would say, "Okay. Let's       8       Q. Okay. And so you were briefly
 9   take a look at it." Because I am always looking       9   talking about steps.
10   at that budget, you know. Not -- we can't pull       10       A. Okay.
11   numbers out of the air. And say you want to offer    11       Q. So I want to ask you, what exactly
12   someone 90, and our budget guy is saying, "You       12   is a step?
13   only have 50,000, you know, room for that." So it    13       A. Okay. How do I describe that? So
14   was, you know, talking and collaborating.            14   in the County for every position under a Grade 24,
15        Q. Okay. And so this specific                   15   there is -- and I think the range starts at 9,
16   document, that's dated May 8th, 2013. And it         16   Grade 9, and you have steps up to -- I think it
17   looks like that's for an Administrative Assistant    17   goes up to 9. And so it's set by if you're -- if
18   IV. Do you see that?                                 18   you are in the union, that's your -- you are going
19        A. Uh-huh.                                      19   from, like, a particular grade and steps up to, I
20        Q. Okay. And the annual salary is set           20   think it's 9. And it's described according to the
21   at 46,476?                                           21   CBA.
22        A. Yes. Okay.                                   22       Q. Okay.
23        Q. So do you have any idea how the              23       A. Then, if you are outside of the
24   salary would -- the salary would be determined?      24   union, non-union, they also have a schedule for


                                                                                 8 (Pages 26 to 29)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                            Carolyn Wilhight
                                            November 6, 2019
                                                     30                                                        32
 1   that, and that's set, again, by the County, and       1   you are dealing with so many parameters to set it.
 2   it's in the budget books for that. And the steps      2   So it's like, I just can't say, Oh, we are going
 3   can be higher, much higher than that.                 3   to do -- if you mean, I'm just going to do 60,000.
 4         Q. Okay. And do the steps usually               4   Everybody is looking at that 60,000. You've got
 5   start at a 1 when someone is initially hired?         5   to go to your budget. Do I even have room for
 6         A. Yes.                                         6   that?
 7         Q. Would there be any reason for an             7                 Then the budget is looking to
 8   individual to be hired at a different level?          8   say, okay, the average for this position is this.
 9         A. Right. It depends on the position            9   So you are kind of a little bit confined, if I can
10   itself, and again, it's doing the research with      10   use -- say that, you know, because you have these
11   the County. And they will work with you to say,      11   outside parameters that impact that decision.
12   you know, the average is this, and we bring them     12       Q. Okay.
13   in at this.                                          13       A. Does that help? Okay.
14                   But just budget itself, the          14       Q. From my understanding of what you
15   budget system, it will -- it is -- it will convert   15   were saying, though --
16   everything to a Step 1, period. When a position      16       A. Okay.
17   is terminated -- let's say -- I'm not leaving, but   17       Q. So I know you weren't around when
18   if I left, let's say, and if I was in the union,     18   this specific position was decided, but would
19   it would take -- it would go from Grade 9, Step 1,   19   there have been anything in the budget that would
20   because of however it works. It just works that      20   have made -- that Administrative Assistant IV
21   way.                                                 21   could only come in at a Grade 18, or is that
22         Q. Okay. And how are grades                    22   discretionary? Could it have come in at a Grade
23   determined?                                          23   19 or a Grade 20?
24         A. Grades -- so you have the CBA, and          24       A. See, that's where I would take you


                                                     31                                                        33
 1   so that's really a lot that's set in that             1   back to what's in the Shakman, what's listed
 2   contract. And so according to the CBA, the union      2   there, too. Because in the Employment Plan, there
 3   has already stated certain positions are at a         3   is a list of positions. I'm not sure of the
 4   certain grade.                                        4   grades that go with it, but I do recall the list
 5        Q. And what about for non-union                  5   of positions, and I believe for the Executive
 6   positions?                                            6   Admins, they are listed on that page.
 7        A. For non-union positions, that --              7        Q. With the corresponding grade?
 8   some of it is discussed with the County, the          8        A. With the -- I can't recall if there
 9   County HR, to go through where do we believe this     9   is a corresponding grade, but I know they are on
10   position is? The County has thousands of             10   that list. So I don't know if that, you know,
11   positions out there, and they will tell you where    11   creates a factor and all of that, too.
12   certain things start, a grade of this.               12        Q. And what's the significance of this
13                 But it also is linked to this --       13   list within the Employment Plan?
14   let's say this dollar amount. Everything has to      14        A. Oh, because that determines what --
15   link. So let's say this dollar amount is going to    15   at that time the Recorder could hire. That's her
16   link to a grade and to a step.                       16   hiring list for those who would be exempt, and
17        Q. So would you say that grades and             17   exempt being -- because I always get this --
18   steps are discretionary?                             18   non-exempt -- do not have to go through the
19        A. How do you say that's a loaded               19   normal, let's say, County hiring process.
20   question?                                            20        Q. And what's the normal hiring
21        Q. Sorry.                                       21   process?
22        A. Yeah.                                        22        A. How do you put it? I'd have to pull
23        Q. I can rephrase it, if you'd like.            23   out the Employment Plan. I would have to go
24        A. Because it's so many -- you know,            24   through the whole Employment Plan to --


                                                                                 9 (Pages 30 to 33)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                     34                                                       36
 1        Q. So non-exempt positions.                      1   Office.
 2        A. Non-exempt and exempt, and so I               2   BY MS. DIAZ:
 3   don't want to get them mixed up, because it's --      3       Q. Okay. And Ms. Wilhight, do you see
 4   how do I put it? There is -- in the Employment        4   where it says that Ms. Williamson was hired as an
 5   Plan, there is an exempt list. And that would be,     5   Executive Assistant to the Deputy Recorder, Grade
 6   I think -- okay. This is a good way to explain        6   18?
 7   it.                                                   7       A. Uh-huh.
 8                At-will, that those who are              8       Q. Okay. And do you see where it says
 9   at-will -- or let's say -- I will use me as an        9   her annual salary 46,476?
10   example. I work for the Clerk at-will. She           10       A. Yes.
11   brought me in. I did not have to go through --       11       Q. Okay. And I understand that you
12   let's see. They didn't have to post the position,    12   weren't around when this Offer of Employment was
13   if I can explain it that way, post the position      13   sent out, but based on your knowledge as the
14   and then go through -- let's say in the Recorder     14   Deputy Recorder of Finance, would this offer
15   of Deeds it was a full detail process for hiring.    15   letter be based on that Request to Hire we just
16                You post the position. Then,            16   previously discussed?
17   you get all the applications. Then, they had to      17       A. Yes.
18   vet the applications. Then, from vetting the         18       Q. Okay. And so that would be why her
19   applications, it went through randomization, a       19   annual salary was set at 46,476?
20   bunch of steps, if I can say it that way, if you     20       A. Well, that would be -- I don't -- I
21   have read the Employment Plan. So that's what I      21   mean, why her -- no, no, no. Okay. How do I put
22   mean. I didn't have to go through that.              22   it? Well, you asked -- repeat your question
23        Q. Because you are exempt?                      23   again, because I want to make sure I interpret it
24        A. Because I am exempt.                         24   the right way.

                                                     35                                                       37
 1       Q. Okay. And from your                            1       Q. Okay. So the annual salary for
 2   understanding --                                      2   Sheena Williamson's offer of employment, which is
 3       A. Okay.                                          3   46,476, that was set based off this Request to
 4       Q. -- were Administrative Assistant IV            4   Hire, which set the salary?
 5   positions exempt?                                     5       A. Okay. Yeah. So this was -- this
 6       A. I believe they were exempt.                    6   established the salary, and then this is the
 7       Q. Which means they wouldn't have to go           7   confirmation that went to her.
 8   through the long process of hiring?                   8       Q. Okay.
 9       A. Yeah, I didn't think so. Because               9       A. So that would be a yes.
10   this was all before me. I didn't have to hire        10       Q. Okay. And, in general, would a
11   anyone, but --                                       11   Request to Hire happen before or after interviews
12                (Whereupon, WILHIGHT Deposition         12   for the position?
13                 Exhibit No. 2 was marked for           13       A. The Request to Hires, it usually
14                 identification.)                       14   should be before.
15   BY MS. DIAZ:                                         15       Q. Okay.
16       Q. Okay. So I am showing you Exhibit             16       A. In order to establish what do we
17   2, which is Bates stamped Cook County 353.           17   have available to even fill this spot.
18       A. Okay.                                         18       Q. Okay.
19       Q. And it's an Offer of Employment for           19       A. So it should be before. Then, you
20   Sheena Williamson on -- and it's dated May 21st,     20   will have one that will probably follow behind,
21   2013?                                                21   because then any additional information. If you
22            MS. HARVEY: I'm also just going to          22   have to give to the Budget Office -- you know, you
23   object for the record, because Ms. Wilhight was      23   may do a redo or something. That could happen.
24   not an employee at this time at the Recorder's       24


                                                                               10 (Pages 34 to 37)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                     38                                                       40
 1               (Whereupon, WILHIGHT Deposition           1   range to see what you are going to get in terms of
 2                Exhibit No. 3 was marked for             2   potential talent.
 3                identification.)                         3       Q. And you are saying now. So are you
 4   BY MS. DIAZ:                                          4   referring to your time at the Clerk's Office?
 5       Q. So Exhibit 3 is Bates stamped Cook             5       A. Yeah. It's just we are working on a
 6   County 1258, and this document is dated               6   couple of positions now that we are thinking
 7   February 26th, 2013, and I understand that was        7   about. So that's why I am going to say from that
 8   before you were employed at the Recorder of Deeds     8   experience. What they did here, I can't attest
 9   Office.                                               9   to.
10               And it appears that this                 10       Q. So not this specific job posting.
11   document is an Open Position Posting for             11       A. Uh-huh.
12   Administrative Assistant V, Grade 20. Do you see     12       Q. Would you ever have any -- would you
13   that?                                                13   ever do any work with posting other open job
14       A. Uh-huh.                                       14   postings?
15       Q. And so you were briefly talking               15       A. With --
16   about how exempt employees, typically you didn't     16       Q. At the Recorder of Deeds Office?
17   have to post a job posting. Do you remember that?    17       A. With the postings, that wasn't me.
18       A. That's what I was thinking from the           18   That was the Human Resources persons.
19   Employment Plan of everybody that is listed under    19       Q. And who would be the Human Resources
20   there for those positions.                           20   persons at your time at the Recorder of Deeds?
21       Q. Okay. But this would be one of                21       A. It was Felix Babatunde, Erwin -- he
22   those job postings that you were discussing          22   would get me if I couldn't remember his last name.
23   earlier?                                             23       Q. Would it be Erwin Acox?
24       A. That's what I thought.                        24       A. You got it. Erwin, and then


                                                     39                                                       41
 1       Q. Okay. And so if you look to the                1   Patricia, and that's it. That's terrible to say.
 2   middle of the document, it says, Executive            2   My kids talk about me with the last names, but
 3   Assistant to Chief Deputy, Grade 20. And then it      3   Patricia.
 4   says the salary range is 56,172 through 90,218.       4       Q. So they would be responsible for
 5   Do you see that?                                      5   posting the open positions?
 6       A. Yes.                                           6       A. Yes.
 7       Q. And is it typical, in your general             7       Q. And so it would be within their
 8   experience, that job postings would have a salary     8   discretion to include a salary range or not?
 9   range?                                                9       A. It would be whatever has been
10       A. You could put a range.                        10   finalized with them and the Chief.
11       Q. Okay. And in what circumstances               11       Q. The Chief being?
12   would you put a salary range?                        12       A. Cedric Giles.
13       A. Let's say -- I am going to focus on           13       Q. And this specific document looks
14   what I am doing now, where we are not definitely     14   like it was signed by Karen Yarbrough?
15   confident on where we want to place that salary,     15       A. Okay.
16   because we are looking at all the experience.        16       Q. Is it your understanding that Karen
17               So let's say, for example, I am          17   Yarbrough would have to sign off on job postings?
18   looking -- you know, we are talking about an IT      18       A. I don't recall.
19   position now. We have a range in which we can        19       Q. Okay. And then do you see back
20   work with. We know the max is here, but anything     20   through where you were originally looking where it
21   below, you know, we could go that way, or we can     21   says a salary range, and then right after that it
22   go to the max at this amount here, and that's it.    22   says, "with appointment usually made at the first
23               And so to attract the people so          23   entry step." Do you see that?
24   that people just won't apply, you could put in the   24       A. Uh-huh.


                                                                               11 (Pages 38 to 41)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                     42                                                       44
 1        Q. And would that mean a Step 1?                 1       A. Okay.
 2        A. Whatever the first entry step would           2       Q. And so is it your understanding that
 3   be for this, for an Executive Assistant.              3   that annual salary would have been based upon the
 4        Q. So could it be --                             4   salary range we just previously looked at on the
 5        A. So -- because this is not a union             5   job posting?
 6   position, we would have to take a look at the full    6       A. Between 56,172 to 90,218, yes.
 7   budget book to say where it would begin.              7       Q. And do you have any idea whose --
 8        Q. But then --                                   8   who would make the final determination of the
 9        A. Because this could be -- this 56 --           9   annual salary?
10   this 56 could be -- they are different numbers       10       A. Between the Chief with the HR
11   when it comes to non-union. So it may not be 1.      11   person.
12   It could be 45, 55. I don't know.                    12       Q. So they would both make that
13        Q. Okay.                                        13   decision?
14        A. But I would say -- I would reflect           14       A. Together, along with working with
15   back on just the budget book, and you would have     15   the Budget Group and the County HR.
16   to go by what is confirmed here in the budget        16       Q. Okay. And in general, would the
17   book, because that's where you have to match up.     17   person who hired the position have the discretion
18        Q. So the steps directly correspond to          18   to set an annual salary? So if it wasn't the
19   the salary?                                          19   Chief Deputy Recorder.
20        A. Yes.                                         20       A. If it was -- you mean if the
21        Q. Okay.                                        21   Purchasing Director wanted --
22        A. Grade, salary -- I mean, grade,              22       Q. Uh-huh.
23   step.                                                23       A. No.
24        Q. Okay.                                        24       Q. Okay.


                                                     43                                                       45
 1      A.      Okay. Could I interject? Okay.             1      A.     No. Everything --
 2            MS. DIAZ: Is this Exhibit 4 or 5?            2      Q.     So it's always --
 3            THE COURT REPORTER: 4.                       3      A.     We followed the hierarchy.
 4               (Whereupon, WILHIGHT Deposition           4      Q.     So the Chief Deputy --
 5                Exhibit No. 4 was marked for             5      A.     With the HR.
 6                identification.)                         6               (Whereupon, WILHIGHT Deposition
 7   BY MS. DIAZ:                                          7                Exhibit No. 5 was marked for
 8        Q. So Exhibit 4 is Bates stamped Cook            8                identification.)
 9   County 1262, and it's a Request to Hire, and the      9   BY MS. DIAZ:
10   date is February 26th, 2013.                         10       Q. -- and the HR. Okay.
11               So, again, I understand you              11               So Exhibit 5 is Bates stamped
12   weren't here at this time.                           12   Cook County 1539, and it's dated June 8th, 2015.
13        A. Uh-huh.                                      13   Do you recognize this document?
14        Q. And it appears that this Request to          14       A. Yes.
15   Hire is for the Executive Assistant to Chief         15       Q. And what is this document?
16   Deputy Recorder. Do you see that?                    16       A. This was a request for Sheena to go
17        A. Yes.                                         17   on a temporary assignment to fulfill the spot of
18        Q. Okay. And that would be the same             18   Erica Sanchez while she was out on maternity
19   position as the job posting we just looked at,       19   leave. Oh, no, no, no. Wrong one, this was --
20   correct?                                             20   oh, okay. No, no, no.
21        A. Yeah, uh-huh.                                21               This is where I needed her to
22        Q. Okay. And on this Request to Hire,           22   assist with some things in Accounting, and we had
23   it looks like the annual salary was set as 70,308.   23   to formalize any request. So I had to formalize
24   Do you see that?                                     24   this request.


                                                                               12 (Pages 42 to 45)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                    46                                                        48
 1       Q. Okay.                                          1       A. Uh-huh.
 2       A. Uh-huh.                                        2       Q. And so one of them is inputting of
 3       Q. And that's your signature at the               3   daily collections into supporting Excel
 4   top?                                                  4   spreadsheets. Do you see that?
 5       A. Yes, uh-huh.                                   5       A. Yes.
 6       Q. Okay. And do you recall -- do you              6       Q. And what does that mean?
 7   recall why you needed Sheena Williamson to be         7       A. That would be we had a couple of
 8   assigned to the Accounting Department?                8   staff that were required to put together, I will
 9       A. Okay. So Sheena worked for me, and             9   say, the balancing for the day, and so that was
10   as budget, accounting, you name it, put the          10   Nick's responsibility to put it into a main
11   spreadsheets together, you know, I needed            11   spreadsheet. Unfortunately, we didn't have a
12   assistance to handle what we saw. Refunds were       12   wonderful accounting system that would normally do
13   piling up, and then at that time, we were told       13   that, so we did a lot of things manually, and so
14   Nick was going to be leaving.                        14   that was a key piece that we need to make sure
15               And so we have refunds piling            15   that we kept up with on a daily basis so we could
16   up, and so I wanted her to help try to work on       16   balance.
17   those things in the interim while we went through    17       Q. Okay. And would you have to have
18   the hiring process. I was told I had to create a     18   knowledge of accounting to be able to do that?
19   formal temporary assignment document in order for    19       A. No. This was just take what they
20   her to even help out, even though she worked for     20   wrote here and enter it into the spreadsheet.
21   me, and so that's why I -- I wrote it.               21       Q. Okay. And do you have any
22       Q. And so a couple questions. Who told           22   recollection if Nick Macabenta had an accounting
23   you, you had to fill out a temporary assignment      23   degree or a finance background?
24   document?                                            24       A. I can't recall.


                                                    47                                                        49
 1       A. We worked with Tom, our DOC.                   1       Q. Okay. And then what does daily cash
 2       Q. And I think you previously                     2   counting refer to?
 3   testified, DOC means Director of Compliance?          3       A. This would be in the absence of --
 4       A. Yes.                                           4   Nick was the backup for our two staff people, and
 5       Q. So Tom directed you to fill out a              5   so -- because we were trying to always do
 6   temporary assignment?                                 6   segregation of duties. With a small staff, this
 7       A. Right, that he -- yeah. So any                 7   would be if she went down, and it was just make
 8   employment actions I would go to -- my routine was    8   sure you just gather the cash and gather any
 9   to go to Tom as our Director of Compliance for        9   checks, rubber band them together, tell us the
10   direction.                                           10   total, and then we will just send it out to the
11       Q. Okay. And you said that you needed            11   bank for pickup. So that was just to do a backup
12   help because a Nick Macabenta was retiring?          12   of those staff.
13       A. Yes.                                          13       Q. Okay. And then what about the
14       Q. And do you recall what Nick's formal          14   reconciliation of Imprest?
15   position was?                                        15       A. The Imprest bank account, that's
16       A. He was in accounting. I can't tell            16   just our petty cash. The couple dollars that come
17   you -- I can't recall his full title.                17   in and out, just balance it.
18       Q. Okay. And Sheena, you said, worked            18       Q. So these duties that you had listed,
19   for you, and do you remember what her full title     19   was Sheena Williamson qualified to do them?
20   was?                                                 20       A. Yes.
21       A. Executive Admin Assistant to Deputy           21       Q. And how do you know she was
22   Recorder of Finance.                                 22   qualified?
23       Q. Okay. And in this letter you have             23       A. Based on conversations with Sheena,
24   some duties that you needed Gina to help you with?   24   her past background at the time, I felt that she


                                                                               13 (Pages 46 to 49)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                            Carolyn Wilhight
                                            November 6, 2019
                                                     50                                                       52
 1   could do that, and then when we worked along          1   Babatunde to grant this temporary assignment?
 2   together on different things where I knew she         2       A. For Felix, yes.
 3   understand spreadsheets, she put together several     3       Q. Okay.
 4   spreadsheets for me. This should be just easy.        4       A. And he would talk, you know, like,
 5       Q. Okay. And in this temporary                    5   "Okay. Make sure he understood." And then we
 6   assignment, would Sheena Williamson still be          6   would go from there.
 7   required to perform her administrative assistant      7       Q. Would talk to you or talk to who?
 8   duties?                                               8       A. You know, if he had questions.
 9       A. Yes.                                           9       Q. Okay.
10       Q. So this would be on top of her                10       A. He would come back and talk to me.
11   administrative assistant duties?                     11       Q. Do you remember in this specific
12       A. Yes, because this was backup. You             12   instance if you and Felix had any conversations
13   know, if we needed her to do the backup for that,    13   about this temporary assignment?
14   but the other ones would be as time was available    14       A. I don't recall.
15   so that we could make sure we kept things going.     15              (Whereupon, WILHIGHT Deposition
16       Q. So would her priority be her                  16               Exhibit No. 6 was marked for
17   administrative assistant?                            17               identification.)
18       A. Duties, uh-huh.                               18   BY MS. DIAZ:
19       Q. And would Ms. Williamson have a pay           19       Q. Okay. So Exhibit 6 is Bates stamped
20   increase for this temporary assignment?              20   Cook County 1395, and it appears to be an e-mail
21       A. No.                                           21   from Matt Pryor. And the e-mail appears to be
22       Q. And why not?                                  22   dated Tuesday, June 23rd, 2015. Have you seen
23       A. No pay increase. That's all I could           23   this e-mail before?
24   say. No pay increase.                                24       A. I don't recall.


                                                     51                                                       53
 1       Q. But she was getting new duties to              1       Q. Okay. If you look at the heading of
 2   perform from this temporary assignment?               2   the e-mail, it was sent to you; is that correct?
 3       A. No pay increase.                               3       A. Yes.
 4       Q. Would you consider these different             4       Q. Okay. And it's from a Matthew
 5   duties than her duties as your Administrative         5   Pryor?
 6   Executive Assistant?                                  6       A. Yes.
 7       A. Let's see. Somewhat.                           7       Q. Who was Matthew Pryor?
 8       Q. And what do you mean by somewhat?              8       A. He was part of the Compliance
 9       A. Because her job description says               9   Administration Team.
10   as -- duties as assigned. So I could have            10       Q. Okay. And do you know what his role
11   assigned her any duties. So duties as assigned,      11   was?
12   and so with this, this is formally writing down      12       A. All I can say is lead under
13   duties as assigned.                                  13   Cardelle.
14       Q. Okay. And at the bottom it looks              14       Q. Okay?
15   like you cc'd Cedric Giles, Ed Michalowski, Thomas   15       A. Okay.
16   McMahon, Linda Batchelor and the RCA?                16       Q. And the subject of this e-mail is
17       A. Yes.                                          17   the Temporary Assignment of Sheena Williamson.
18       Q. What's the RCA?                               18       A. Uh-huh.
19       A. Recorder's Compliance Administrator.          19       Q. So if you want to take a second, can
20       Q. And why did you cc those                      20   you please review the e-mail, and then let me know
21   individuals?                                         21   when you are done?
22       A. Basically, every employment action            22       A. Okay. Okay.
23   document, they should be referenced and copied on.   23       Q. And so as far as Matthew Pryor goes,
24       Q. Okay. And was it up to Felix                  24   did you have many interactions with him during


                                                                               14 (Pages 50 to 53)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                            Carolyn Wilhight
                                            November 6, 2019
                                                     54                                                       56
 1   your daily job duties?                                1        Q. Okay. And it appears that Matt
 2       A. I would say some, not many. We                 2   Pryor had some concerns about Sheena's
 3   started out in meetings, and if he called to ask a    3   qualifications for the job; is that correct?
 4   question, but he met with -- mainly HR.               4        A. Uh-huh.
 5       Q. Okay. And what do you mean, you                5        Q. And here it clarifies that the job
 6   started out in meetings?                              6   title would be the Director of Financial Control.
 7       A. When the -- when Cardelle and the --           7   Is that the position that Sheena was to be
 8   or let's -- it's the RCA Group -- that's what I am    8   temporarily assigned to? It's at the bottom of
 9   used to calling them -- would have the meetings       9   the e-mail. Sorry.
10   with the executives, we would meet then, and that    10        A. We didn't assign her to the
11   may have been once a month, but then it started      11   position. We assigned her to a variety of duties.
12   digressing based on whatever was going on.           12        Q. But that would be the position that
13       Q. And you mentioned someone named               13   Nick Macabenta would be leaving; is that correct?
14   Cardelle. Can you clarify who that is?               14        A. Yes.
15       A. Cardelle Spangler.                            15        Q. And the position, Director of
16       Q. And who is Cardelle Spangler?                 16   Financial Control, would that go through the
17       A. She is over what is the RCA; like,            17   competitive hiring process?
18   Cardelle, Matt, and then whoever else works with     18        A. Yes.
19   them. That's the best way I can describe it.         19        Q. Okay.
20       Q. Do you know her title?                        20        A. Oh, no, no, no, no. Competitive
21       A. No.                                           21   hiring process? No, no, no. Not through the
22       Q. Okay. And so back to this e-mail.             22   competitive -- employees outside of a -- wait a
23       A. Uh-huh.                                       23   minute. See, this is how he is describing it. He
24       Q. Would it be a correct assumption to           24   would go through the standard process, because he


                                                     55                                                       57
 1   say that this e-mail was in response to your          1   was union, if I could say it that way.
 2   temporary assignment request of Sheena Williamson?    2       Q. The Director of Financial Control?
 3        A. Yes.                                          3       A. Yeah. Would go through the hiring
 4        Q. Okay. And it appears that Matt                4   process required under the CBA that they would
 5   Pryor at the RCA had some questions for you about     5   have to go through.
 6   the temporary assignment; is that correct?            6               (Whereupon, WILHIGHT Deposition
 7        A. Yes.                                          7                Exhibit No. 7 was marked for
 8        Q. Okay. And do you recall why he had            8                identification.)
 9   questions about the temporary assignment?             9   BY MS. DIAZ:
10        A. Based on what he is saying here, he          10       Q. Okay. So Exhibit 7 is Bates stamped
11   felt that it was outside of the competitive          11   1394, and I want to draw your attention to the
12   process; such as, Executive Admin Assistants.        12   first e-mail, which is the one on the bottom. It
13        Q. And what does that mean to be                13   appears that -- sorry. There is two e-mails on
14   outside the competitive process?                     14   this sheet.
15        A. That goes back to when I was trying          15               So the one on the bottom is from
16   to describe the Employment Plan and whereas, there   16   Felix Babatunde on June 23rd, 2015, at 4:08. Do
17   is a set list of employees that don't have to go     17   you see what I am referring to?
18   through the -- what I was calling the standard       18       A. Okay. Am I missing something? Oh,
19   hiring process. So that's what he's reflecting       19   from Felix. Date. Okay.
20   upon here.                                           20       Q. So this would be Felix's response to
21        Q. And Executive Assistants didn't have         21   Matt Pryor's concerns with the temporary
22   to go through the competitive process; is that       22   assignment, correct?
23   correct?                                             23       A. Okay.
24        A. That was to my knowledge.                    24       Q. And then the e-mail on top, if you


                                                                               15 (Pages 54 to 57)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                    58                                                        60
 1   look, it's addressed from you. Do you see that?       1   do this. Things shifted in between. So -- but I
 2       A. Uh-huh.                                        2   am going to say, my overall position was to inform
 3       Q. Do you recall sending this e-mail?             3   all until they said, "Okay. We are not the ones.
 4       A. It says me.                                    4   You need to inform this person, or you need to
 5       Q. But do you have any --                         5   inform this person."
 6       A. But I don't -- this is 2015. I                 6        Q. Okay.
 7   don't recall.                                         7        A. Because they were our RCA Liaisons.
 8       Q. So you don't have any recollection?            8        Q. Cedric Giles and James Gleffe?
 9       A. Yeah.                                          9        A. And so they would normally sit in
10       Q. Okay. And do you see that the                 10   the meetings with the RCA. If I wasn't there, if
11   e-mail -- who was the e-mail sent to?                11   our peers weren't there, we made sure any issues,
12       A. Matt. To Matt and to me.                      12   any topics they were informed of.
13       Q. So I am referring to the e-mail on            13        Q. What about Edmund Michalowski?
14   the top.                                             14        A. Ed was our -- 2015, he was still
15       A. Oh.                                           15   over HR.
16       Q. Which is from you. Sorry.                     16        Q. And would any of these individuals;
17       A. Okay. To Cedric, to the Chief, to             17   so Giles, Yarbrough, Michalowski or Gleffe, have
18   Ed and to James Gleffe, uh-huh.                      18   any role in the temporary assignment of
19       Q. Okay. And in the e-mail you just              19   Ms. Williamson?
20   said, "FYI." Do you see that?                        20        A. Anything -- I am going to go with
21       A. Okay, okay.                                   21   anything we would give to them to know what's
22       Q. And do you know why you would have            22   being discussed with the RCA, from that
23   sent that specific e-mail to those individuals?      23   standpoint.
24       A. Why I sent it to those individuals?           24        Q. If the RCA was not involved, would


                                                    59                                                        61
 1   I cannot recall for this e-mail.                      1   they have any role in temporarily assigning
 2       Q. Okay. And would it be fair to say              2   Ms. Williamson to the position?
 3   that you were forwarding the e-mail chain with        3       A. All operation matters we inform the
 4   Matthew Pryor?                                        4   team.
 5       A. For Cedric Giles and Jim Gleffe                5              (Whereupon, WILHIGHT Deposition
 6   overall were our -- what did they call them --        6               Exhibit No. 8 was marked for
 7   like, liaisons to the RCA. So messages, they were     7               identification.)
 8   supposed to be informed on things. So overall we      8   BY MS. DIAZ:
 9   would send messages to them, but to say I sent        9       Q. Okay. So Exhibit 8 is Bates stamped
10   this one, I can't recall even the message, but on    10   Cook County 1396. So this is another e-mail, and
11   average, everything should have gone through Chief   11   I am referring to the top portion.
12   Giles, Chief Gleffe, because we're getting           12       A. Okay.
13   messages from the RCA.                               13       Q. And it's -- do you recognize this
14       Q. So, generally, if you get a message           14   e-mail?
15   from the RCA, would you be expected to forward it    15       A. I am reading it.
16   to Karen Yarbrough?                                  16       Q. Do you remember this e-mail?
17       A. All of them. I would forward all of           17       A. Yes.
18   them.                                                18       Q. Okay. And is this e-mail your
19       Q. Okay. And that would be any                   19   response to Matt Pryor about the temporary
20   instance where you had --                            20   assignment of Sheena Williamson?
21       A. Unless, I am going to say, rules --           21       A. Yes, yes.
22   how would I put it? The Employment Plan -- we had    22       Q. And so were you addressing the
23   the Employment Plan. You needed to do this.          23   questions he had about the temporary assignment?
24   Then, you had the Employment Plan. You needed to     24       A. Giving my overall statement to him.


                                                                               16 (Pages 58 to 61)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                     62                                                        64
 1       Q. And what do you mean by overall                1   reporting to the County, which is truly
 2   statement?                                            2   unacceptable." What did you mean by that?
 3       A. He was challenging -- how do I want            3        A. Okay. We report to the County on a
 4   to say it? He was challenging and going back to       4   monthly basis, and with revenue reporting you have
 5   the Employment Plan and all of that. That had         5   until the 15th to send your reports up to the
 6   been, I would say, the big bottleneck where he        6   County Comptroller, who reports them to the CFO.
 7   would say, "I don't agree with it. It's not in        7                If you are not on time, your
 8   the Employment Plan." My focus was, I've got to       8   name goes on the list that goes before the Board,
 9   get the job done.                                     9   and it is announced, and I refuse to have the
10                You guys are working on the             10   work, you know, presented that way, that we are
11   Employment Plan, revising, updating. I've still      11   not meeting our deadlines. I respect the work
12   got to get the job done, and so that's where I       12   that I do. I respect the Recorder at that time,
13   said, I am going to hand this off to labor           13   and her faith in me to get my job done with my
14   counsel, because I didn't want to get -- I didn't    14   team.
15   feel it was my position to get into the dialogue     15                So we did not ever want that to
16   of the Employment Plan that he is working out with   16   happen, and that was also part of our performance
17   labor counsel and legal counsel.                     17   metrics, that we meet our deadlines.
18       Q. Did you often challenge the RCA?              18        Q. Okay. So because you disagreed with
19       A. If I disagreed with some of the               19   the position that Matt Pryor was taking, did you
20   positions that they may have been taking on          20   still temporarily assign Sheena Williamson to the
21   things. If I disagreed.                              21   accounting position?
22       Q. And to be compliant with Shakman,
                                                          22        A. No. Because he said that, it's
23   were you supposed to follow their recommendations?
                                                          23   like, I did things myself.
                                                          24        Q. So she didn't take on the roles
24       A. Not necessarily if we -- if it was

                                                     63                                                        65
 1   out of what was operational duties, because they      1   then?
 2   didn't work there every day. So it was, let's         2       A. No.
 3   dialogue. I saw it as let's dialogue about it and     3       Q. Okay. And that -- was that because
 4   come to a mutual agreement.                           4   the RCA had questions about --
 5         Q. Okay. And did you frequently                 5       A. Questions and it's like, I've just
 6   disagree with their recommendations?                  6   got to get the work done myself.
 7         A. I really can't answer that, because          7       Q. Okay. And who was labor and legal
 8   if it was a question or something, we could talk      8   counsel?
 9   about it.                                             9       A. Ed Michalowski, and legal counsel
10         Q. Okay. But as far as this instance           10   was Jim Gleffe.
11   goes, you said you --                                11       Q. And why did you feel it was a better
12         A. I -- right.                                 12   matter for them to handle than you?
13         Q. -- totally disagreed?                       13       A. Because I knew that they were
14         A. I disagreed, yes.                           14   working through the Employment Plan, and Jim and
15         Q. And why did you disagree?                   15   the Chief at that time -- and again, the roles
16         A. Because we were -- he brought back          16   were changing as who were the lead liaisons for
17   his feelings related to the Employment Plan and      17   the RCA. So I thought this was a matter of they
18   how he didn't think it related to that, and I am     18   are challenging the book, you know, the Plan.
19   like, "I am just trying to get my job done."         19               (Whereupon, WILHIGHT Deposition
20         Q. So you felt the temporary assignment        20                Exhibit No. 9 was marked for
21   was necessary for you to get the job done?           21                identification.)
22         A. Yes.                                        22   BY MS. DIAZ:
23         Q. Okay. And in the e-mail you are --          23       Q. Okay. So Exhibit 9 is Bates stamped
24   last line, it says, "Your position will impact our   24   Cook County 1398. So take a chance to look over


                                                                               17 (Pages 62 to 65)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                    66                                                        68
 1   this e-mail, and let me know when you have            1   BY MS. DIAZ:
 2   finished.                                             2       Q. Okay. So Exhibit 10 is Cook County
 3       A. Uh-huh.                                        3   1400. And so in the middle of the document, it
 4       Q. So this e-mail appears to be to                4   appears that it's an e-mail from Matt Pryor. Do
 5   Felix Babatunde; is that correct?                     5   you see that?
 6       A. Yes, yes.                                      6       A. Uh-huh.
 7       Q. And you, again, reiterate that you             7       Q. So take a chance and look it over,
 8   feel Matt's response was unacceptable, right?         8   and let me know when you are done.
 9       A. Uh-huh.                                        9       A. Okay.
10       Q. Do you recall why you had such                10       Q. So this e-mail was addressed to you?
11   strong feelings about the RCA's recommendations?     11       A. Okay.
12       A. They are not strong. They are just            12       Q. Correct?
13   stating it's unacceptable.                           13       A. Uh-huh.
14       Q. And your belief that it was                   14       Q. Okay. And in the first paragraph
15   unacceptable was because you had a deadline; is      15   Matt says, "How one could find objectionable the
16   that correct?                                        16   RCA's attempt to ensure that Ms. Williamson meets
17       A. Deadlines, yes.                               17   the minimum qualifications for the position into
18       Q. Okay. And why would you be telling            18   which she would be temporarily assigned is
19   Felix Babatunde that you felt it was unacceptable?   19   unclear."
20       A. Felix was over HR. So the temporary           20               Was that what you found
21   assignment goes to Human Resources, and from my      21   objectionable, the -- that the RCA was attempting
22   knowledge of how things were set up back in 2015,    22   to ensure that Ms. Williamson met the minimum
23   Felix would have to discuss things with the RCA,     23   qualifications?
24   and from there, you get your responses. You --       24       A. I don't know what process he was

                                                    67                                                        69
 1   they talk to the Director of Compliance. It could     1   going through, but she worked for me. So I
 2   take time.                                            2   understood her skill set. So I don't know how to
 3       Q. Okay. And so you were mentioning               3   answer that question.
 4   that certain positions were the liaison to the        4        Q. So your belief was that she was
 5   RCA. Were you not a liaison to the RCA?               5   minimally qualified?
 6       A. What I would mean by liaison, it was           6        A. I did, right.
 7   discussed once that, you know, issues that may        7        Q. Even though she didn't go through a
 8   come, to make sure that, say, Jim and the Chief       8   competitive hiring process?
 9   are aware, because they could also have meetings      9        A. I don't know how to answer that,
10   with Cardelle and Matt, and so we didn't, you        10   because I don't see how one really relates to the
11   know, want them to go in unaware. So those were,     11   other, but she was qualified. That's all I could
12   I would say, like the two leads with it.             12   say.
13       Q. But did you have a responsibility to          13        Q. And you are basing that off of
14   respond to the RCA if they asked you?                14   your --
15       A. Oh, yeah, if they asked me a                  15        A. Working with her from March 2014 up
16   question. They called. Their staff would maybe       16   until this date.
17   call.                                                17        Q. Okay. And then -- so after this,
18       Q. Okay. So as an executive, it was              18   all these e-mails about the temporary assignment,
19   your duty to --                                      19   do you recall if Sheena Williamson was eventually
20       A. Period, anybody. It was everybody.            20   allowed to be assigned to the Accounting
21                (Whereupon, WILHIGHT Deposition         21   Department?
22                 Exhibit No. 10 was marked for          22        A. I cannot recall, but I know -- no.
23                 identification.)                       23   Because she would have had to work with Linda and
24                                                        24   all that. No. I don't recall.


                                                                               18 (Pages 66 to 69)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                          Carolyn Wilhight
                                          November 6, 2019
                                                    70                                                        72
 1       Q. Okay. And then did you have any                1   once, and we would call a number, and she could
 2   issues with Matthew Pryor?                            2   either be on the phone. It's another person that
 3       A. What do you mean by issues?                    3   we -- that was during that time. I can't remember
 4       Q. Or did you have any bad feelings               4   her name.
 5   towards Matthew Pryor?                                5       Q. But you were sure the RCA was
 6       A. No.                                            6   present at that meeting?
 7       Q. Okay. And did you speak to Matthew             7       A. When we -- I presented my results to
 8   Pryor about this incident after this e-mail chain,    8   her, I believe they were. They should have been.
 9   if you recall?                                        9       Q. So was there more than one meeting?
10       A. I don't recall.                               10       A. I can't recall.
11            MS. DIAZ: Okay. Can we take a               11       Q. Okay. And then by the DOC, do you
12   break, if you guys are fine with that?               12   mean the Director of Compliance?
13               (Whereupon, a short break was            13       A. Yes.
14                taken.)                                 14       Q. Which would be Tom McMahon, correct?
15   BY MS. DIAZ:                                         15       A. Yes.
16       Q. Okay. So, Ms. Wilhight --                     16       Q. Okay. And do you recall if he was
17       A. Yes.                                          17   at -- at both meetings? Were there more than one
18       Q. -- I wanted to now ask you about if           18   meeting?
19   you remembered Sheena Williamson's request for a     19       A. I remember the meeting where I
20   salary increase?                                     20   presented everything I had to write up to justify.
21       A. Yes.                                          21   I recall that meeting.
22       Q. Okay. And did you have the ability            22       Q. Okay. And that's to justify turning
23   to increase her salary?                              23   down her salary increase?
24       A. I'd talked things over with the               24       A. My decision.


                                                    71                                                        73
 1   Chief and present things, and then I would use        1        Q. Okay. Your ultimate decision was
 2   the -- we had so many books; the Employment Plan      2   not to give her a salary increase?
 3   and the manual, to see if there is any                3        A. Right.
 4   justification for it.                                 4        Q. Okay. And do you recall what you
 5       Q. Okay.                                          5   based your decision on?
 6       A. And then I would make the decision             6        A. Using the job description, the
 7   from all of that.                                     7   Employment Plan, and the plan -- Employment Plan
 8       Q. So you would be in charge of the               8   and then our policy manual that states, okay,
 9   ultimate decision whether or not to increase her      9   justifying for any re-classes, blah, blah, blah,
10   salary?                                              10   blah, blah, you need to make sure you go through
11       A. Right.                                        11   these things, along with the job description. So
12       Q. Okay. Did you meet with Sheena to             12   I used those as going through to make sure I did
13   discuss a salary increase?                           13   my due diligence.
14       A. Yes.                                          14        Q. Okay. I am going to show you an
15       Q. And do you recall who was at that             15   e-mail.
16   meeting?                                             16               (Whereupon, WILHIGHT Deposition
17       A. The RCA, the DOC, and I remember              17                Exhibit No. 11 was marked for
18   those two. I can't recall if we had an HR there.     18                identification.)
19       Q. And would the RCA be Matt Pryor?              19   BY MS. DIAZ:
20       A. It could have been anyone on his              20        Q. So Exhibit 11 is an e-mail Bates
21   team. I couldn't say who.                            21   stamped 1410, and it's -- do you recognize this
22       Q. Okay. And who else was -- made up             22   e-mail?
23   his team, if you know?                               23        A. It's been a while. All I can say,
24       A. Serah, and then -- I only met her             24   it's from me. Okay.


                                                                               19 (Pages 70 to 73)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
                                          Carolyn Wilhight
                                          November 6, 2019
                                                   74                                                       76
 1      Q. So you would have written this                1             MS. HARVEY: I think you are
 2   e-mail?                                             2   mischaracterizing her testimony there.
 3      A. Yes.                                          3             THE WITNESS: Yeah, I'm like -- I'm
 4      Q. Okay. And it's dated Monday, July             4   like -- I'm like --
 5   13th, 2015. Do you see that?                        5             MS. HARVEY: That's --
 6      A. Okay. Yes.                                    6   BY MS. DIAZ:
 7      Q. And in the e-mail it says -- or the           7       Q. Okay. Does this e-mail that you
 8   subject of the e-mail is, Request For Salary and    8   addressed to Sheena say that you were going to
 9   Job Responsibility Discussion Follow-Up?            9   review paperwork submitted in a discussion?
10      A. Uh-huh.                                      10       A. Yes.
11      Q. And it says that you were going to           11       Q. Okay. And you said you hoped to
12   review the paperwork submitted in the salary and   12   provide feedback or you -- "I hope to have
13   job responsibility discussion. Do you see that?    13   feedback from you by the end of the week or
14      A. Yes.                                         14   sooner"; is that correct?
15      Q. Do you recall what paperwork Sheena          15       A. Yes.
16   Williamson would have submitted to you?            16       Q. Okay. And just to -- so this was
17      A. I don't recall.                              17   dated Monday, July 13th, 2015, correct?
18      Q. Okay. And so based on this e-mail,           18       A. Uh-huh.
19   there would have been an e-mail, or there would    19                (Whereupon, WILHIGHT Deposition
20   have been a previous discussion to you issuing     20                 Exhibit No. 12 was marked for
21   your findings?                                     21                 identification.)
22      A. Say that again?                              22   BY MS. DIAZ:
23      Q. So based on this e-mail, would               23       Q. So now I want to show you an e-mail.
24   there -- it says, "the discussion." Would there    24   So Exhibit 12 is an e-mail Bates stamped 1411. So


                                                   75                                                       77
 1   have been a discussion prior to you issuing your    1   this e-mail was from you; is that correct?
 2   finding?                                            2       A. Uh-huh.
 3               I can rephrase. Okay. So this           3       Q. And it was to Sheena Williamson?
 4   e-mail --                                           4       A. Okay.
 5       A. Yes.                                         5       Q. And it was sent on Tuesday,
 6       Q. -- from my understanding, is in              6   July 14th, 2015; is that correct?
 7   response to a discussion you had with Sheena        7       A. Yes.
 8   Williamson about her salary and job                 8       Q. Okay. If you could just read
 9   responsibility?                                     9   through the e-mail really fast and let me know
10       A. Okay.                                       10   when you are -- or take your time. Read through
11       Q. Is that what you understand this            11   the e-mail and let me know when you are done.
12   e-mail to be?                                      12       A. Okay.
13       A. Yes.                                        13       Q. So this e-mail was sent the day
14       Q. Okay. And you said you were going           14   after the e-mail Bates stamped 1410 that we just
15   to review the paperwork she submitted?             15   looked at, correct?
16       A. Okay.                                       16       A. Yes.
17       Q. So this would have been prior to you        17       Q. Okay. And this e-mail -- in this
18   getting the decision to her?                       18   e-mail you are telling Sheena to no longer assist
19       A. Yes. Okay.                                  19   in refund processing; is that correct?
20       Q. So that would mean that there would         20       A. Yes.
21   have been more than one meeting based on her       21       Q. Okay. And do you know why you told
22   salary and job responsibility?                     22   her to no longer participate in refund processing?
23       A. Probably so. I can -- I don't               23       A. Based on the reason here.
24   recall having --                                   24       Q. Which is?


                                                                             20 (Pages 74 to 77)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                     78                                                      80
 1       A. "I am revisiting all duties,                   1       Q. I don't understand what that means.
 2   projects and responsibilities to ensure they align    2       A. If you have a copy of the job
 3   properly with your job description, as per your       3   description, it says somewhere "duties as
 4   request."                                             4   assigned". So I could assign additional duties to
 5       Q. Okay. So this would have been in               5   her --
 6   response to her request for a salary increase?        6       Q. Okay.
 7       A. I can't say, because I can't think             7       A. -- that aligns with what my job is.
 8   back to July 15th, like what happened A, B, C and     8       Q. And you believe that refund
 9   D. Unfortunately, I can't.                            9   processing were duties as assigned?
10       Q. Okay. Do you have any recollection            10       A. Yes.
11   of why you would be revisiting her duties,           11       Q. Okay. And do you know how long she
12   projects and responsibilities to make sure they      12   was kept off of refund processing, based on this
13   align properly with her job description?             13   e-mail?
14       A. I can't recall.                               14       A. No.
15       Q. Was that something you did normally           15       Q. Okay. And I'm sorry. I don't
16   in -- on a day-to-day basis or a week -- on any      16   recall if you testified as to why you -- strike
17   basis, that you would go and revisit your            17   that.
18   employees' duties, projects and responsibilities?    18               (Whereupon, WILHIGHT Deposition
19       A. I don't recall. I can't say.                  19                Exhibit No. 13 was marked for
20       Q. Okay. And so refund processing,               20                identification.)
21   would that -- can you explain to me what exactly     21   BY MS. DIAZ:
22   that is?                                             22       Q. So Exhibit 13 is 747 through 748,
23       A. Let's see. Customers who overpay,             23   and have you seen this document before?
24   we would at the frontline counter issue to them a    24       A. Yes.

                                                     79                                                      81
 1   document that stated, "We owe you a refund,           1        Q. And what is this document?
 2   because of blah, blah, blah, blah, blah, blah,        2        A. This is a document Sheena wrote up
 3   blah." And in that we would just get stacks of        3   for justification of a job -- I mean, a salary
 4   them from the collections team that went down, and    4   increase.
 5   they would just stack them up.                        5        Q. Okay. And would you have reviewed
 6                So from what I would recall, I           6   this document?
 7   would have her -- if she could just at least --       7        A. Yes.
 8   let's say if we had 40 items in this big stack        8        Q. And so if you turn to the first
 9   that's from B of A, let's try to put all of B of      9   page.
10   A's together. Let's put all of CitiBank's            10        A. Uh-huh.
11   together. Let's try to put some organization to      11        Q. So it's -- Sheena listed her current
12   it.                                                  12   salary as $47,409.44. Do you see that?
13        Q. Okay.                                        13        A. Yes.
14        A. And then we would process the                14        Q. Okay. And the first page, it's
15   refunds after that; meaning, we would cut checks,    15   titled, Job Responsibilities, correct?
16   blah, blah, blah.                                    16        A. Uh-huh.
17        Q. So would refund processing be a job          17        Q. And then if you turn to the second
18   duty that would have been part of her temporary      18   page, it says additional -- or Added
19   assignment in accounting?                            19   Responsibilities?
20        A. Or duties as assigned from me.               20        A. Uh-huh.
21        Q. So your testimony is that refund             21        Q. So is it your understanding that
22   processing was part of her job description as an     22   these were the responsibilities that Sheena felt
23   Executive Assistant?                                 23   were outside of her job description?
24        A. Duties as assigned.                          24        A. Repeat your question.


                                                                              21 (Pages 78 to 81)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                          Carolyn Wilhight
                                          November 6, 2019
                                                   82                                                        84
 1        Q. Is it your understanding that               1       Q. Okay. So it appears you went
 2   this -- these added responsibilities were what      2   through each of the added responsibilities that
 3   Sheena believed were outside of her job             3   Sheena mentioned?
 4   description?                                        4       A. Yes.
 5        A. Yes.                                        5       Q. Is that correct?
 6        Q. Okay. And did you consider this             6       A. Yes.
 7   when you decided -- you made your ultimate          7       Q. Okay. And then you responded to
 8   decision whether or not to increase her salary?     8   each of those added responsibilities?
 9        A. Yes. There was a write-up that I            9       A. Yes.
10   did.                                               10       Q. Okay. So if we start at Bullet A,
11        Q. In response to --                          11   Assisting Accounting in Processing of Refunds, can
12        A. Uh-huh, in response.                       12   you briefly read that to yourself and let me know
13        Q. Okay. And so Added Responsibility          13   when you are done?
14   A, it says, "Assisting accounting in processing    14       A. What?
15   refunds since September 2014, with exception of    15       Q. Sorry. So A, your Bullet A --
16   the two months I was out on FMLA. I have been      16       A. Oh, okay.
17   processing refunds for a total of seven months."   17       Q. Where you responded to her added
18   Do you see that?                                   18   responsibility.
19        A. Yes.                                       19       A. Were these -- because I am
20        Q. So do you agree with Sheena's belief       20   referencing numbers, and this is, like, A, B, C,
21   that she had been processing refunds since         21   D.
22   September of 2014?                                 22       Q. I don't understand your question.
23        A. I can't recall any dates, particular       23       A. No. I just wanted to make sure I am
24   dates of starting.                                 24   comparing apples to apples, because I am


                                                   83                                                        85
 1       Q. Was processing refunds something             1   referencing numbers here. So what I do recall,
 2   that Sheena did throughout her time working for     2   you know, job responsibilities, but I want to make
 3   you?                                                3   sure -- I am referring to your Duty Item No. 7,
 4       A. Yes.                                         4   Item No. 15. These are A, B, C, D through
 5       Q. Okay.                                        5   whatever, that this hasn't been changed or
 6       A. Upon me asking, helping out.                 6   anything?
 7              (Whereupon, WILHIGHT Deposition          7       Q. So --
 8               Exhibit No. 14 was marked for           8       A. I just want to make sure I'm doing
 9               identification.)                        9   apples to apples. So I don't want to say yes, I
10   BY MS. DIAZ:                                       10   have seen this, and I am talking numbers over in
11       Q. Okay. And then -- well, I will show         11   my document, and this is saying letters. That's
12   you.                                               12   all. I don't want to --
13              So Exhibit 14 is Bates stamped          13       Q. So I wouldn't know what you based
14   335 through 338. Do you recognize this document?   14   your letter off of.
15       A. Yes.                                        15       A. Oh, okay. Right.
16       Q. Okay. Is this the document you were         16       Q. This would have --
17   referring to? Is this your response to Sheena to   17       A. Okay.
18   her salary increase?                               18       Q. From your testimony, this was the
19       A. Yes.                                        19   letter from Sheena Williamson, and it was signed
20       Q. Okay. And this was addressed to             20   by her. And then you said this was your response?
21   Sheena Williamson; is that correct?                21       A. Right. So I want to make sure --
22       A. Yes.                                        22       Q. I didn't alter any documents, if
23       Q. And it was dated July 23rd, 2015?           23   that's what you're saying.
24       A. Yes.                                        24       A. No, no, no. I -- because I know if


                                                                             22 (Pages 82 to 85)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
                                          Carolyn Wilhight
                                          November 6, 2019
                                                    86                                                         88
 1   I say I saw this, and I am like, I remember a job     1       Q. So your belief was that processing
 2   description, and she wrote it out. Here it has        2   refunds fell under the umbrella of administrative
 3   letters and I am referencing numbers, and I don't     3   duties; is that correct?
 4   want it to be that I'm like, okay. I didn't lie       4       A. Define what you mean by
 5   or anything or something like that. That's what I     5   administrative duties.
 6   want to make sure.                                    6       Q. I am asking what you mean by
 7        Q. So I am just referring to your                7   administrative duties.
 8   response to Sheena.                                   8       A. Okay. What I mean? How do I put
 9        A. Okay.                                         9   it? Filing is an administrative function. So
10        Q. So is it fair to assume that you             10   then separating, stacking, is more of like an
11   authored this --                                     11   administrative, and then inputting is like an
12        A. Yes, this is me.                             12   administrative. You are not doing any
13        Q. This document?                               13   decisionmaking. You are not doing any analysis.
14        A. Uh-huh.                                      14       Q. Okay. So processing refunds --
15        Q. Okay. So that's what I am asking             15       A. If I can explain -- describe it that
16   you about.                                           16   way.
17        A. Okay.                                        17       Q. So processing refunds didn't involve
18        Q. It's a document you authored. Not            18   any independent analysis?
19   what Sheena authored.                                19       A. No.
20        A. Okay. Yes.                                   20       Q. Okay. So then if you look to your
21        Q. Okay. So can you provide a further           21   Heading B, acting as the Chief's Assistant. Do
22   explanation as to why you believed that assisting    22   you see what I am referring to?
23   in accounting in processing refunds was part of      23       A. Yes.
24   Sheena Williamson's job description?                 24       Q. Okay. And then No. 1, Bullet 1, or


                                                    87                                                         89
 1       A. Okay. As an Executive Assistant to             1   (i) says, "On occasions you may be asked to do
 2   the Deputy Recorder of Finance, in which I cover      2   double duty and assist both the Chief as well as
 3   everything related to finance, that is the            3   the Deputy Recorder-Finance"?
 4   expectation, as well as in the job description        4        A. Uh-huh.
 5   where it says, "additional duties by management as    5        Q. So was Sheena required to do both
 6   required", that I could give that responsibility.     6   the Chief's administrative duties, as well as your
 7       Q. So since Sheena Williamson was the             7   administrative duties?
 8   Executive Assistant to your position, which is the    8        A. Yes.
 9   Deputy Recorder of Finance, would any other           9        Q. And why was that?
10   Executive Assistants have any duties within          10        A. How would I describe that? Duties
11   accounting or finance?                               11   as assigned.
12       A. They didn't report to me.                     12        Q. But from my understanding, she was
13       Q. So only because --                            13   assigned to you as the Deputy Recorder of Finance
14       A. No.                                           14   and not the Chief Deputy?
15       Q. -- Sheena reported to you?                    15        A. However, she worked for the Cook
16       A. Uh-huh.                                       16   County Recorder of Deeds Office. So it says
17       Q. Okay. And in this paragraph you               17   "duties as assigned". So in terms I could talk --
18   wrote that you -- towards the bottom it says, "You   18   how do I explain it? I don't know how to explain
19   were required to perform separating, grouping,       19   it, to say the Chief and the Clerk can ask any
20   labeling and inputting of the refunds"?              20   staff person, because you work for the Cook County
21       A. Uh-huh.                                       21   Recorder of Deeds. You are not just limited to --
22       Q. And you said it can be equated as             22   I mean, I don't know how to explain it. I don't
23   administrative duties. Do you see that?              23   know. I really don't know how to explain that.
24       A. Uh-huh.                                       24        Q. So did you use the term "duties as


                                                                               23 (Pages 86 to 89)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                     90                                                       92
 1   assigned" to allow Sheena Williamson to do any job    1       A. Yes.
 2   that you delegated to her?                            2       Q. Okay. So then moving on to Bullet
 3       A. That fell within what I believed an            3   C, which you said was when Erica was on maternity
 4   Executive Admin Assistant could do. Not where         4   leave, correct?
 5   she'd go run the mail room. No. That would not        5       A. Uh-huh.
 6   be her role, but along the lines of you are           6       Q. So when Erica was on maternity
 7   functioning as an admin still.                        7   leave, Sheena was assigned -- was temporarily
 8       Q. And you made that determination?               8   assigned; is that correct?
 9       A. No, no, no, no, no, no. I know what            9       A. Right.
10   I am thinking about. It's like all in the            10       Q. Okay. And what was her temporary
11   Employment Plan book that states if you can do       11   assignment, if you recall?
12   these things, you can still do these things.         12       A. To monitor the phone calls, requests
13   Wait. But I don't know how to explain it             13   to see the Chief and the Recorder, if Robin who
14   verbally.                                            14   was the Recorder's Admin was offsite. So where
15       Q. Okay.                                         15   the desk was, it's like you can monitor what's
16       A. Okay.                                         16   happening and who can -- comes back, and who
17       Q. And here it says that she would               17   can -- you know, you can take records of those who
18   maybe -- she would have to do double duty and        18   want to visit, that type of thing.
19   assist both the Chief, as well as yourself?          19       Q. And during the time Sheena sat at
20       A. Uh-huh.                                       20   Erica's desk, was she also still fulfilling her
21       Q. And the Chief, that would be Cedric           21   job duties with you?
22   Giles, correct?                                      22       A. Yes.
23       A. Correct.                                      23       Q. And was Sheena allowed -- was Sheena
24       Q. And did Cedric Giles have his own             24   given a pay increase for this?

                                                     91                                                       93
 1   Executive Administrative Assistant?                   1        A. No.
 2       A. Yes, he did. However, this would               2        Q. Okay. And how many Administrative
 3   have been -- as she referenced, when Erica had        3   Assistants were there serving the Deputies?
 4   been out and she was absent.                          4        A. Five.
 5       Q. So if you turn the page and look at            5        Q. And why was Sheena chose to -- or
 6   Bullet C?                                             6   why was Sheena temporarily assigned to Erica's
 7       A. Uh-huh.                                        7   position?
 8       Q. It looks like that was addressed               8        A. I cannot answer that question.
 9   later on, where it said, "sat at Erica's desk for     9        Q. But there was three other Executive
10   three weeks."                                        10   Assistants; is that correct?
11               So from my understanding, Bullet         11        A. Yes.
12   B is a separate incident, or do you understand it    12        Q. Okay. And so you had no say in
13   to be something different?                           13   Sheena being assigned to Erica's position?
14       A. I can't attest to what she did if             14        A. No.
15   Erica was present.                                   15        Q. So who would have determined that
16       Q. Okay. So you -- do you have any               16   Sheena should fulfill the temporary assignment?
17   recollection of a time when Erica was present that   17        A. The Chief.
18   Sheena would also have to assist the Chief Deputy?   18        Q. Okay. And did the Chief have to get
19       A. I don't -- I don't recall.                    19   permission from you to do that?
20       Q. Okay. But would it be your belief             20        A. No. That's the Chief.
21   that that would be part of her job duties, to        21        Q. Okay. And so when Sheena was
22   assist the Chief Deputy even if Erica was present?   22   sitting at Erica's desk, would she have been told
23       A. If assistance was needed.                     23   to prioritize your work or the Chief's work?
24       Q. So yes?                                       24        A. Chief's work, in terms of whatever


                                                                               24 (Pages 90 to 93)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                            Carolyn Wilhight
                                            November 6, 2019
                                                     94                                                       96
 1   he needs, you get that done, and when you have        1   the Operations Deputy up there.
 2   downtime, work on these things.                       2                So we always tried to make sure
 3       Q. Okay.                                          3   someone was at that desk, you know, if security
 4       A. Yeah.                                          4   was short, you know, people didn't come in that
 5       Q. And were you aware of what her job             5   day or something, that we all really kind of sat
 6   duties were in her temporary assignment?              6   at that desk.
 7       A. No.                                            7        Q. When you say "we all", does that
 8       Q. Okay. And in your response it says             8   mean you sat at the security desk?
 9   that the Office followed the appropriate protocol     9        A. Yes.
10   to request a temporary assignment?                   10        Q. Okay.
11       A. Where are you?                                11        A. Okay.
12       Q. Sorry. I am still in -- under                 12        Q. And would the other
13   Bullet C.                                            13   administrative -- or Executive Assistants have sat
14       A. Okay.                                         14   at the security desk?
15       Q. And can you describe to me what the           15        A. Yes.
16   appropriate protocol was?                            16        Q. And why did you believe that was
17       A. Making sure, one, in direct -- in             17   part of Sheena's job description?
18   talking with the DOC or what is required from the    18        A. Other duties as assigned, and it's
19   Employment Plan and our manual at the time, to       19   again, if the phone rings, you are doing the same
20   make sure I followed through on those things,        20   thing. If you were at your desk over here, you
21   which would be requests in writing, any essentials   21   are answering the phone. If you're at the desk
22   that she needed at that desk, doing those things.    22   over here, you're answering the phone. So there
23       Q. But you weren't involved in her               23   is no discrepancy in terms of how you pick up the
24   temporary assignment, right?                         24   phone, where it is.


                                                     95                                                       97
 1       A. No. Moving her where I made sure               1                So, again, Administrative
 2   she had any equipment, that type of thing, because    2   Assistants answer phone calls. They give
 3   I am from the purchasing side. So we wanted to        3   direction to people coming to the office. So
 4   make sure whatever is needed, that she had. Other     4   there is no difference, you know. You are just at
 5   than that, whatever the Chief gives her to do,        5   a different desk in handling this. So when people
 6   that's between her and the Chief, if that's what      6   are coming to the -- that main desk right there,
 7   you are asking.                                       7   you are directing them of where they need to go or
 8       Q. Okay. So you had no -- you had no              8   calling that particular deputy, or it was one of
 9   direct decision in her temporary assignment,          9   the supervisors up there to say, "Okay. Someone
10   correct?                                             10   is out here to see you."
11       A. No, no direct decision. Just                  11       Q. Okay. So there was no training
12   following the process.                               12   required to sit at the security desk, was there?
13       Q. Okay. So then if you look to Bullet           13       A. No. Outside of -- no, not really.
14   D it says, Acting As Security.                       14       Q. What do you mean, not really?
15       A. Okay.                                         15       A. We all learned how to answer the
16       Q. Do you know what that is referring            16   phones. "Hello. This is the Cook County
17   to?                                                  17   Recorder's Office, blah, blah, blah." That's like
18       A. Because there is -- the way the               18   standard. So everybody knows how to do that.
19   office was made, we had a desk where usually         19       Q. Okay. So there was nothing outside
20   security -- or we said it's like our information     20   of --
21   desk. If people come up wanting to see the HR --     21       A. Right. And we are the -- if we --
22   because you had that HR office up there. You had     22   you know, the phone list, outside of that.
23   the Database Management Group. You had the IT.       23       Q. Okay. So Bullet E, it says,
24   You had the Recorder. You had the Chief. You had     24   Attending Property Fraud Outreach Events. What


                                                                               25 (Pages 94 to 97)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                    98                                                      100
 1   were property fraud outreach events?                  1   Commissioner up north in Skokie was sponsoring
 2       A. The Recorder's -- let's say one of             2   something during the day for their senior
 3   her main objectives and goals was informing the       3   citizens. It could be during the day. Another
 4   community of what the services were or are for the    4   group may sponsor something at night, and it could
 5   Recorder's Office. And one of the key ones was        5   be at night, maybe around 6:30. It just varied.
 6   property fraud prevention, and getting that to        6   It just varied, depending on what that community
 7   Cook County residents.                                7   was doing, and we would try to attend.
 8               And so we all -- and again,               8        Q. Would Sheena ever be required to
 9   that's executives and admins, and we did at one       9   attend, or was this on a -- was she volunteering
10   point in time have some supervisors that assisted    10   to attend these?
11   in going to those outreaches.                        11        A. Volunteering.
12       Q. And what would Sheena do at these             12        Q. And if it happened to fall outside
13   property fraud outreach events?                      13   of regular business hours, would Sheena be
14       A. We would set up -- she would set up           14   required to attend the full day of work and then
15   the table with the material and assist whoever was   15   afterwards attend the outreach event?
16   speaking, and again, if it was attendees, getting    16        A. We had a process in place that if it
17   information from the attendees if they wanted        17   started at a certain time, you can start your
18   follow-up phone calls, passing out the literature    18   workday at this time. Jogging my memory. I can't
19   that we had for the office.                          19   recall the specifics, but it was. We had, like, a
20       Q. And would Sheena ever speak at those          20   little flex schedule, if I can call it that.
21   events?                                              21        Q. Okay.
22       A. No.                                           22        A. Excuse me. A flex schedule.
23       Q. And are you aware of other                    23        Q. What's the Bud Biliken Parade?
24   Administrative Assistants attending these property   24        A. I am going to describe it as the big

                                                    99                                                      101
 1   fraud outreaches?                                     1   back to school parade, and don't ask me, Bud
 2       A. I can attest for Erica, because we             2   Biliken, what he did and all that stuff. I can't
 3   went together on a couple of them, and Cynthia and    3   remember, but it was the big back to school parade
 4   Robin. Robin became, like, the main liaison of        4   that the Recorder's Office would participate it.
 5   getting them set up and working with different        5       Q. And did you assign Sheena to
 6   Commissioners. So I can attest to those two           6   participate in planning it?
 7   others.                                               7       A. She did it the year before. So they
 8       Q. Okay. And do you recall how often              8   asked her. She was asked if she would help out
 9   that Sheena would attend these property fraud         9   again.
10   outreach events?                                     10       Q. And was the year before prior to you
11       A. How often? Because we had sign-up             11   starting at the Recorder of Deeds?
12   sheets, and again, everything was based on           12       A. Yes.
13   operational needs, I can't give a number.            13       Q. Did she have to get your permission
14       Q. Would she need approval from you to           14   to assist?
15   attend?                                              15       A. To whatever -- I'm like, if it comes
16       A. Yes.                                          16   from -- came from the Chief and the Recorder, my
17       Q. Okay. And when -- when would these            17   permission is not needed. She is given a
18   property fraud outreach events occur? Would it be    18   directive. That's the key thing. She has been
19   during normal job --                                 19   given a directive from a superior.
20       A. It would --                                   20       Q. Okay. So if you turn the page to
21       Q. Sorry.                                        21   Bates stamp 337, Bullet G says, Attending to
22       A. It would vary.                                22   Customers in Veterans Affairs Office.
23       Q. Okay.                                         23               What was the Veterans Affairs
24       A. So it depended on -- let's say a              24   Office?


                                                                             26 (Pages 98 to 101)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                   102                                                       104
 1       A. Veterans Affairs Office was a new              1        A. To my knowledge, all Executive
 2   office established by the Recorder when she           2   Assistants should have. I can't say if they did
 3   started, and it will do -- we had two special         3   it, but that was our request of everybody, all
 4   things; record their DD214s for free, and then        4   hands on deck.
 5   they also established -- what did they call it?       5        Q. And so if Sheena was downstairs in
 6   It was a Veterans Discount Card that they can use     6   the Veterans Office, was she still responsible for
 7   throughout the County.                                7   fulfilling her job duties with you?
 8                So as Veterans would come in --          8        A. When she came back, she just picks
 9   and we also had a veterans liaison. So if he was      9   up where she left off.
10   out at an outreach, we all worked to fulfill the     10        Q. And she wouldn't be required to,
11   office to make sure no veteran was just sitting      11   like, stay late or anything?
12   there and we are telling them, "You've got to come   12        A. Oh, no, no.
13   back next week or something."                        13        Q. So then Bullet H says, Participate
14       Q. And did you work in the Veterans              14   in Planning and Set-Up of Special Events?
15   Affairs Office?                                      15        A. Uh-huh.
16       A. Yes.                                          16        Q. Do you know what special events
17       Q. And where was the Veterans Affairs            17   refers to?
18   Office located?                                      18        A. Okay. So special events for me
19       A. On the first floor, on the first              19   would have been where I hosted several breakfast
20   floor in the Recorder of Deeds Office.               20   meetings for my staff in the database, or we did a
21       Q. And who oversaw the Veterans Affairs          21   combined with the overall group that I was over,
22   Office?                                              22   and so it was, okay. If I am bringing in
23       A. That was by -- we had the Deputy of           23   breakfast, we are going to help -- I am going to
24   Operations and under him reported -- was Brian       24   tell you where to go. I will get something. You

                                                   103                                                       105
 1   Cross, who was the liaison.                           1   get something. You get the napkins. I get all of
 2       Q. And when Sheena would attend to                2   this, and we work together to set it up. That's
 3   customers in the Veterans Affairs Office, would       3   what we would do.
 4   that be because you told her? How would she get       4        Q. And why was it your belief that that
 5   assigned to that?                                     5   fell within her job duties?
 6       A. That would have been when we found             6        A. Duties as assigned, and it's a
 7   out -- let's say in our regular operating meetings    7   function that the Deputy Recorder of Finance is
 8   we talk about what's going on, and if it's stated     8   sponsoring and putting on with my team, and she is
 9   "Okay. Brian is going to be out for Wednesday,        9   a part of the team. She is the Admin Assistant,
10   Thursday. We need someone to fill in." Then we       10   and she assists.
11   would say, "Okay. Who is available?" And let's       11        Q. Okay. And then Bullet I says,
12   say I am open. Sheena is open. Okay. Sheena          12   Schedule, Coordinate and Execute Team Building and
13   could do it today.                                   13   Department and Training Sessions.
14                 The -- same thing with                 14                So what were these team building
15   Operations and his Exec. "Okay. I think it would     15   department and training sessions, if you know?
16   be good. Cynthia can do it. We're not too busy."     16        A. So it would be, again, as I came
17   We would kind of talk about it, and say who would    17   onto the Recorder's Office, it was a gap there
18   be open. If it was an occurrence where Brian may     18   with the units. So I would sit down. I would
19   have really gotten busy, we would say, "Anybody,     19   say, "Let's talk about what we think we could do
20   run downstairs." We just didn't want a veteran to    20   to help with morale or things of that nature in
21   be sitting there and not being served.               21   our group."
22       Q. So would all of the Executive                 22                So I thought I could work with
23   Assistants attend to customers in the Veterans       23   her. She is my Executive Admin and we talk about
24   Affairs Office?                                      24   it. For example, the book, "Who Moved My Cheese?"


                                                                           27 (Pages 102 to 105)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                            Carolyn Wilhight
                                            November 6, 2019
                                                    106                                                       108
 1   And I -- we -- she searched, found the video clip,    1   salary increase; is that correct?
 2   and we were like, "Okay. Let's show that." Just       2       A. Yes.
 3   coming up with ideas, and we worked together to do    3       Q. Okay. And did you discuss your
 4   that.                                                 4   decision with anyone?
 5       Q. And that was for specifically your             5       A. When I sat down at the table.
 6   team?                                                 6       Q. What do you mean by sat down at the
 7       A. My teams.                                      7   table?
 8       Q. Which would be the Finance?                    8       A. We had to have a meeting with the
 9       A. The Finance, Purchasing, and at that           9   RCA and the group, and then I presented all of
10   time I had the Database Management Group.            10   this to everybody.
11       Q. And were you aware of any other               11       Q. And then did the RCA give you any
12   Executive Assistants that had to plan team           12   feedback as to your decision whether or not to
13   building and training sessions?                      13   increase Sheena's salary?
14       A. I am going to only attest to me and           14       A. I don't recall.
15   how I led my teams.                                  15       Q. Okay. And if you decided -- if you
16       Q. Okay.                                         16   determined to increase her salary, how would you
17       A. That's all I can say.                         17   have gone about doing that?
18       Q. So Bullet J says, "Catering for               18       A. If I decided to increase it, No. 1,
19   staff luncheons as well as team/department           19   it would have been -- I would have to give the
20   meetings"?                                           20   justification to the Chief and to the Recorder. I
21       A. Yes.                                          21   just couldn't open up the budget book and do it,
22       Q. And can you tell me what that means?          22   you know. Then, it would be getting their
23       A. So what we would do for our team              23   approval that I am going to do this, because any
24   meetings, our executive meetings, the Recorder did   24   increase impacts our budget dollars.


                                                    107                                                       109
 1   not believe in spending any taxpayers' money.         1               So they have to be aware of
 2   Whenever we had team meetings, we would buy           2   that, and so it would be, "I am recommending this.
 3   lunches.                                              3   What do you all see?" I never had to do that, but
 4                So let's say it's our meeting            4   I am saying if I had to go through the process.
 5   for this week. I am buying the lunch, and I may       5   The next step also would have been talking with
 6   place the order, but I'm in the meeting and I'm       6   Budget, in terms of is there room within our
 7   like, "Okay. Could you make sure -- here is my        7   budget? Can we do that now, or is that 2000 --
 8   money. That when Giordano's comes. If you could       8   let's say we are into the 2020 budget. Then, it's
 9   give them the money and bring it on into the          9   a recommendation for, say, 2020.
10   room."                                               10               We cannot do it now. If this
11                Or I am searching through who I         11   was back in July or June, whatever date, we could
12   want to order from this month. "What do you          12   say, "Okay. We will put this increase in our
13   think? Oh, what did we do last month?" We are        13   budget for 2020."
14   dialoguing. I'm like, "Oh, okay. This is the         14        Q. Did you consider any other factors
15   idea that I will do for my session." And that's      15   when you decided to deny her -- Sheena's request?
16   what we -- you know, we would do.                    16        A. No. It was based solely on the job
17        Q. Okay. And so then ultimately you             17   description and anything stated in the Employment
18   determined that Sheena's -- these added              18   Plan, that we are supposed to do our due diligence
19   responsibilities -- or these -- strike that.         19   in the manual.
20                These responsibilities that             20        Q. Did you have any knowledge about the
21   Sheena felt were outside of her job description      21   salary of any other Executive Assistants?
22   were actually within her job description?            22        A. I had knowledge of all having the
23        A. Yes.                                         23   position of Budget.
24        Q. And so you denied her request for a          24        Q. And did you take that into account


                                                                            28 (Pages 106 to 109)
                                 L.A. Court Reporters, L.L.C.
                                         312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                   110                                                       112
 1   when you made your determination to deny her --       1   employment actions Tom -- I am going to say Tom
 2   Sheena's request?                                     2   would consider anything to be like an
 3       A. I don't recall. I don't, you know.             3   investigation to him.
 4       Q. Okay. And do you think -- did you              4       Q. So your denial of Sheena's salary
 5   think that Sheena's job description was an            5   request would have been -- would have warranted an
 6   accurate depiction of her day-to-day duties?          6   investigation?
 7       A. Say that again?                                7       A. Oh, no. The whole process, the
 8       Q. Do you think the job description for           8   whole thing. He -- everything Tom considered an
 9   Sheena's position was an accurate depiction of her    9   investigation.
10   day-to-day duties?                                   10       Q. I don't understand what you mean.
11       A. You are saying inaccurate?                    11       A. How do I put it? Anything that came
12       Q. Accurate.                                     12   to the DOC, he considered this part of my
13       A. Oh, okay. Oh, it was accurate. I              13   investigation. So an employment action that -- I
14   think it was accurate. I think the job               14   can't recall all the e-mails, but let's say Sheena
15   description was accurate.                            15   wrote me and copied Tom. Tom would begin that as
16       Q. So after this discussion, you didn't          16   part of his investigation. Okay. What's next?
17   take any steps to alter her job description or add   17   And so he followed it all the way through until he
18   any additional bullets or clarification?             18   gave his sign-off. That's the process that I
19       A. No. That's a full process by                  19   would -- I recall how Tom would do things. Okay.
20   itself.                                              20       Q. And did Tom sign off on your denial
21               (Whereupon, WILHIGHT Deposition          21   of Sheena's request?
22                Exhibit No. 15 was marked for           22       A. From his e-mail right here.
23                identification.)                        23       Q. So that would be --
24
                                                          24       A. That would be like he is --

                                                   111                                                       113
 1   BY MS. DIAZ:                                          1        Q. Complete his investigation?
 2       Q. Okay. So Exhibit 15 is Bates                   2        A. He is like, "I am done." Yeah.
 3   stamped Cook County 1412. And if you take a           3        Q. And so you said Tom McMahon, he is a
 4   chance to look it over, and then let me know when     4   Director of Compliance?
 5   you are done.                                         5        A. Uh-huh.
 6       A. Okay.                                          6        Q. Was the Office of Director of
 7       Q. So in the middle of the document               7   Compliance within the Recorder of Deeds, or was it
 8   there is an e-mail from Thomas McMahon to Matt        8   a separate?
 9   Pryor?                                                9        A. Right. It's part of the Employment
10       A. Yes.                                          10   Plan. Part of the employment action plan is that
11       Q. And you are cc'd on it. Do you see            11   we had to hire a Director of Compliance. There
12   that?                                                12   is, like, 20 pages related to their role.
13       A. Yes.                                          13        Q. But he ultimately works for the
14       Q. Okay. And do you recall reading               14   Recorder of Deeds?
15   this e-mail at the time it was sent?                 15        A. Yes.
16       A. I don't recall.                               16        Q. So this is unlike the Recorder of
17       Q. Okay. And do you see the last line            17   Compliance Administration, which is outside the
18   of the e-mail where it says, "I will create and      18   Recorder of Deeds?
19   retain a file for this investigation in the Office   19        A. Right.
20   of the DOC"?                                         20        Q. Okay. And do you recall any
21       A. Yes.                                          21   conversations with Mr. McMahon about Sheena's
22       Q. Do you know what investigation                22   request?
23   Thomas McMahon is referring to?                      23        A. I can't recall. I can't recall.
24       A. I will speak in general. Any                  24        Q. Okay. And then at the top of this


                                                                           29 (Pages 110 to 113)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                  114                                                        116
 1   e-mail it appears you sent an e-mail to Cedric        1   process?
 2   Giles, Edmund Michalowski and James Gleffe. And       2       A. Everything that was going on they
 3   the only thing you wrote was, "FYI."                  3   had concerns with. That's all I can say.
 4               Do you have any recollection of           4   Everything -- any employment action they really
 5   why you would have sent it to those individuals?      5   had concerns with.
 6       A. Again, as the liaison -- they were,            6       Q. I need you to clarify. So what do
 7   like, the key liaisons for the RCA. Keeping them      7   you mean by every employment action they had
 8   abreast on where we are with anything that I am       8   concerns with? So what would be the employment
 9   going to say hit my desk as an employment action.     9   action in this situation?
10   So if they met with Cardelle or Matt, they knew,     10       A. With Sheena assisting in the
11   "Okay. This was where we were with it", on a         11   Accounting Department, and so that goes back to
12   status on anything.                                  12   they didn't think she met the minimum quals, all
13       Q. So this was based --                          13   of those things. So it was, again, another issue
14       A. That was --                                   14   with that, so --
15       Q. Sorry. Go ahead.                              15       Q. So we previously discussed when you
16       A. Oh, I'm sorry.                                16   wanted to temporarily assign Sheena Williamson to
17       Q. Sorry. So that was based solely on            17   accounting and the RCA had issues with that,
18   the fact that Matt Pryor was addressed in this       18   right?
19   e-mail?                                              19       A. Ah-huh.
20       A. Right.                                        20       Q. And you said you didn't end up
21       Q. Okay.
                                                          21   temporarily assigning her because of the issues
22               (Whereupon, WILHIGHT Deposition
                                                          22   that the RCA had, correct? You also testified --
                                                          23   or we read in the -- your response to Sheena's
23                Exhibit No. 16 was marked for
                                                          24   request that she was processing refunds; is that
24                identification.)

                                                  115                                                        117
 1   BY MS. DIAZ:                                          1   correct?
 2       Q. So Exhibit 16 is an e-mail Bates               2       A. Okay. Looking at the dates, so
 3   stamped Cook County 1427, and it looks like it's      3   within the temp assignment was Nick. When Nick --
 4   an e-mail from you to Sheena Williamson. Do you       4   the things that Nick did, the specific things that
 5   see that?                                             5   Nick did, as being her temporary assignment. The
 6       A. Yes.                                           6   refunds, I can't recall if I classified it as kind
 7       Q. And it's dated Friday, August 14th,            7   of outside of that, because she had been it all
 8   2015?                                                 8   the time, and now here's Nick's specific things
 9       A. Okay.                                          9   that they had a problem with. So that's why I
10       Q. So take a second to read the body of          10   said it was a total employment action that they
11   the e-mail, and let me know when you are done.       11   had problems with.
12       A. Okay.                                         12       Q. But in the e-mail you do state that,
13       Q. So do you recall why you sent this            13   "As a result, once again, effective today, please
14   e-mail?                                              14   do not assist with the refund clerical processing
15       A. Just going by what was written, we            15   function."
16   had to have some dialogue going on, but I don't      16               So that would mean previously
17   recall, like, everything that was happening, since   17   you had told her she could not participate in the
18   this dates back to, like, 2015.                      18   refund processing?
19       Q. Okay. But your e-mail says that the           19       A. Or she was doing it. This is
20   RCA had concerns with Sheena's participation in      20   probably to solidify. I can't recall.
21   the refund process. Do you see that?                 21       Q. Okay.
22       A. Yes.                                          22       A. I can't recall, like, all the steps.
23       Q. Okay. And do you know why the RCA             23       Q. Do you recall that the RCA had
24   had concerns with her assistance in the refund       24   issues with Sheena participating in the refund


                                                                           30 (Pages 114 to 117)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                   118                                                       120
 1   processing previous -- prior to this e-mail?          1       Q. Okay. Do you know -- do you know
 2       A. I can't recall. I -- it's -- I                 2   how long the -- sorry. Strike that.
 3   don't know how to put it. They had issues -- like     3               Do you know how long Sheena was
 4   I said, issues with all employment actions, so        4   not allowed to assist you with the refund
 5   refunds was probably one of them.                     5   processing or how long this prohibition lasted?
 6       Q. So are you saying that the RCA had             6       A. Oh, probably until she left.
 7   issues with any action you took with your             7       Q. And why do you say that?
 8   employees?                                            8       A. Because it was just too much. I
 9       A. Overall employment actions for the             9   was -- it was too much trying to, let's say, do a
10   office, because they are monitoring to make sure     10   temporary assignment, explain it this way. So I
11   we do it right.                                      11   just took on a lot of actions myself and just did
12       Q. And how is Sheena participating in            12   the work.
13   refund processing an overall employment --           13       Q. And at the time that you sent this
14       A. Employment action?                            14   e-mail, was Sheena temporarily assigned to refund
15       Q. Uh-huh.                                       15   processing?
16       A. That anything that you have your              16       A. I don't recall, because we never got
17   employee do that they do not believe or didn't       17   things really approved through all of this temp
18   believe lined up with the job description, they      18   assignment stuff. So I really don't recall.
19   could bring up questions on it. That's what I        19       Q. Okay. So you didn't have the temp
20   meant.                                               20   assignment approved, but you still had Sheena
21       Q. And you believed that processing              21   doing refund processing; is that correct?
22   refunds -- you previously testified that             22       A. The temp assignment was for Nick,
23   processing refunds fell within her job               23   Nick Macabenta.
24   description?                                         24       Q. If you can -- sorry. If I can turn


                                                   119                                                       121
 1       A. Yes.                                           1   your attention back to Exhibit 5.
 2       Q. So this e-mail would be -- you sent            2       A. Okay.
 3   this e-mail because, once again, the RCA reached      3       Q. So Exhibit 5, if you recall, was
 4   out to you saying that they didn't believe it fell    4   your request for Sheena Williamson's temporary
 5   within her job description?                           5   assignment?
 6       A. And I am saying somewhere in there             6       A. Okay.
 7   it had to be some dialogue, and because this dates    7       Q. And as we discussed in the middle,
 8   back to, like, 2015, I can't go -- I can't say A,     8   you listed some duties that her temporary
 9   B, C and D happened, and so this. But I can state     9   assignment would include. Do you see that?
10   overall, there were employment action issues with    10       A. Okay.
11   things that were being done in the office.           11       Q. And is refund payable processing the
12       Q. Well, this e-mail states that                 12   same thing as refund processing?
13   clearly the RCA had concerns with the refund         13       A. Yes.
14   process directly, not overall operational            14       Q. So that duty would be a similar --
15   concerns. Specifically, the refund process,          15   would be the same duty that the RCA previously had
16   correct? Correct?                                    16   concerns with?
17       A. Okay.                                         17       A. True.
18       Q. Yes or no?                                    18       Q. Okay. And as we previously
19       A. Yes.                                          19   discussed, Sheena said she had been working on
20       Q. Okay. So -- and you also said,                20   processing refunds since September 2014; is that
21   "Once again, effective today, please do not assist   21   correct?
22   with the refund clerical processing function"; is    22       A. According to her statement, yes.
23   that right?                                          23       Q. Okay. And do you have any reason to
24       A. Yes.                                          24   believe that her statement is incorrect?


                                                                           31 (Pages 118 to 121)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                    122                                                      124
 1       A. Timing, I can't attest to timing.              1         Q. So even if you disagreed, you would
 2       Q. From your recollection, was refund             2   still follow the recommendations of the RCA?
 3   processing something Sheena did throughout her        3         A. I would -- oh, follow through if
 4   time working for you?                                 4   they said this is it and it's documented in
 5       A. Yes.                                           5   writing that I had to do this, I just had to do
 6       Q. Okay. And did you ever discuss with            6   it.
 7   the RCA further what their concerns were about the    7         Q. So if he had concerns with Sheena
 8   refund processing?                                    8   doing the refund process, then you would take
 9       A. I don't recall.                                9   Sheena off the refund process?
10       Q. Okay. And you said earlier that               10         A. Where -- how would I put it, because
11   there would have been some dialogue. Do you          11   it's like it sounds like it's being a little
12   recall that testimony?                               12   twisted around. So I want to make sure I am
13       A. Yeah. Because I am looking at                 13   clear.
14   dates, July to August, and I am just saying it had   14         Q. Oh.
15   to be just dialogue in between, but I can't          15         A. Okay. How would I put it? The RCA
16   recall, like, meetings, phone calls. I can't         16   can give suggestions, but it's not the final rule,
17   recall any of that.                                  17   if I could put it that way.
18       Q. And dialogue with who?                        18         Q. And who gives the final rule?
19       A. Because we had monthly meetings with          19         A. So if -- it's because we are
20   the RCA, it could have been a session at that time   20   dialoguing, and at the end if it's stated, "This
21   where they will bring up, "Here is all of the        21   is the final conclusion, then that's how I would
22   employment actions. Here is complaints. Here is      22   act." Like this is the final conclusion. "Okay.
23   these outstanding things the office has before       23   This is what we are doing."
24   them."
                                                          24                  If it's some discussions --

                                                    123                                                      125
 1               So those things would be                  1   because I really don't know how to explain it,
 2   discussed. So this item could have been one of        2   because it's -- have you ever worked with the RCA
 3   those discussed. With court, they would go to         3   or Shakman? I mean, I know I can't ask you that
 4   court, and if -- meaning Jim being the legal          4   question, because I am just trying to describe you
 5   counsel. Ed may have gone, Chief Giles. And if        5   work together to come to a good conclusion of how
 6   they came back and said, "Okay. We've got to work     6   things should be done, because --
 7   through these things with Matt, get these things      7       Q. So what I am trying to understand is
 8   answered. He says they are outstanding, you can       8   that obviously Matt Pryor at the RCA had some
 9   have that."                                           9   concerns about Sheena doing the refunded
10               Then, of course we had the               10   processing. That was addressed in June of 2015,
11   Director of Compliance, if -- because he would       11   which you acknowledged, and then as of August 14,
12   have meetings with RCA as well. So if he came        12   2015, Sheena was still doing -- participating in
13   back and said, "I need you to do A, B, C and D",     13   the refund process.
14   we would act on those things. So that's why I        14       A. However, I guess I interpreted it as
15   said looking from June to August, there could have   15   he was concerned with Nick Macabenta's full --
16   been dialogue in between, because we -- you know,    16   that's how I looked at it. This is his full
17   we all did collaborate all the time.                 17   process, whatever. Not just this one-off.
18        Q. And if the RCA was to have concerns          18       Q. And one-off, you mean just the
19   with something, would you respect those concerns?    19   refund process?
20        A. I would respect and discuss what             20       A. Refund process.
21   they are and express if I agreed or disagreed.       21       Q. Okay. And refund processing was
22        Q. And if you disagreed, would you              22   typically within -- done by --
23   listen to his recommendations or --                  23       A. The entire --
24        A. Oh, yeah. There has been plenty.             24       Q. Director of Finance?


                                                                           32 (Pages 122 to 125)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                   126                                                        128
 1       A. The entire Accounting Department.              1   and beyond just the Director --
 2       Q. Okay.                                          2       A. No.
 3       A. Entire including me, Deputy Recorder           3       Q. When she was meeting the Director --
 4   of Finance.                                           4       A. So then because of that then the
 5       Q. Okay. And your basis of Sheena                 5   went -- from that standpoint, because my office
 6   being qualified was just on having seen her do        6   was here. Hers was around the corner. So I am
 7   work previously?                                      7   getting up to go, and I'd say, "Just let me know
 8       A. Uh-huh.                                        8   if you are going to, you know, leave or whatever.
 9       Q. Okay. And did you know if Sheena               9   Then, I'd know."
10   had any accounting background or finance             10                But she took it to the extreme.
11   background?                                          11   "I am going to the bathroom." And I'm like, "All
12       A. I can't recall all the specifics of           12   right. Something is going on here. I am not even
13   her background, but I know she was well-rounded.     13   going to worry about it. I have got too much work
14       Q. So in general, was Sheena qualified           14   to do."
15   for the position of Administrative Assistant to      15       Q. Were you aware of other
16   the Deputy of -- Recorder of Finance?                16   Administrative Assistants that had to notify their
17       A. Yes.                                          17   superior when they left their desk?
18       Q. Did you have any issues with Sheena?          18       A. I can only attest for what I require
19       A. No.                                           19   of the staff that I'm the leader over.
20       Q. Do you recall a request to Sheena             20       Q. And you had Sheena notifying -- did
21   that she notify you when she left her desk?          21   you have Sheena notifying other individuals
22       A. Yes.                                          22   besides you when she left her desk?
23       Q. And why did you request her to do             23       A. No.
24   that?                                                24       Q. So Sheena was not required to notify


                                                   127                                                        129
 1       A. There was an occasion in which that            1   all Administrative Assistants when she left her
 2   Sheena had left for, like, about a couple hours,      2   desk?
 3   and I was like, "Where is she?" I needed some         3        A. If she is going to be absent. We
 4   work done, following up on some customer calls and    4   would all do that so that other admins would know
 5   the comptroller things. Then, I found out she was     5   who is out and who is in.
 6   with the Director of Compliance.                      6        Q. What about when Sheena would take
 7       Q. And what's the significance of that?           7   her -- would take a break or a lunch break?
 8       A. You can talk to the Director of                8        A. Just informing me that, "I am gone
 9   Compliance whenever you want to, and it was           9   off the floor" or whatever.
10   significant, because, the way I can remember it,     10        Q. And she wouldn't have to notify
11   is because then Tom said, "Oh --" he told me. He     11   other Administrative Assistants of that?
12   said, "Oh, no, Carolyn. That was my fault. I         12        A. Not -- not to my knowledge, no.
13   should have also informed."                          13        Q. Okay. And do you remember a request
14                And then he started a process           14   by Sheena for flex time?
15   after that, that if staff -- he didn't -- he was     15        A. Uh-huh.
16   saying, "I don't want staff to use me as their       16        Q. And tell me a little -- tell me a
17   excuse for leaving their work stations. 'I am        17   little bit about her request.
18   with Tom, so it's okay.'"                            18        A. She was in a class, and I think it
19                So then he acclimated a process         19   was called the internship or co-op or something
20   to say, sign in, sign out. I will also inform        20   like that, and she needed an extended period of
21   their direct supervisors that they are visiting      21   time to fulfill it, and from there, it was going
22   me.                                                  22   to be -- at least her morning hours a couple of
23       Q. But your instruction to Sheena to             23   days during the week in which she would have to be
24   notify you when she left her desk, that went above   24   away from the office, and she wanted to work it


                                                                            33 (Pages 126 to 129)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                          Carolyn Wilhight
                                          November 6, 2019
                                                  130                                                       132
 1   out where she could come in later.                    1   External Audit Group.
 2                And then she was -- would stay           2       Q. The -- what about the Budget Office?
 3   her full eight. However, according to our             3       A. And, of course, the Budget Team.
 4   Employment Plan, also the manual, you cannot stay     4       Q. And as your Executive Assistant,
 5   later unless a supervisor is onsite, and so she       5   would Sheena be in communication with these
 6   wanted to really use me as, "Okay. You are going      6   individuals?
 7   to be here until 8:00. You work until 8:00. So I      7       A. If I needed her to contact, reach
 8   could do it."                                         8   out, take documents. Things of that nature.
 9                And I'm like, "No, you can't.            9       Q. And do you recall any instances when
10   You couldn't base it on me and my work schedule."    10   you did need her to reach out to these
11   That was -- I didn't want to have that ownership.    11   individuals?
12   I'm like, "No. We can't do that."                    12       A. I can't recall specifics, but, what,
13       Q. So did you ultimately deny her flex           13   from 2014 to 2016, I am pretty sure there was some
14   time request?                                        14   interaction.
15       A. Yes, I did, and I did write that up,          15       Q. Okay.
16   because it was an extensive amount of hours. And     16       A. Oh, and Payroll, because we had to
17   then also being an Executive Administrative          17   drop off payroll reports.
18   Assistant, I don't -- I didn't think that -- I was   18       Q. So on a general day, what would be
19   going to say fair me in the role that I play in      19   Sheena's job responsibilities from you?
20   the office where I am meeting and reporting to       20       A. It could vary. Let's say if it was
21   comptroller, CFO, of course our own Chief of         21   budget season, pulling the expense reports so I
22   Staff, our own Recorder of Deeds, and then also at   22   can review those. Tracking. Also on a daily
23   the time you have external auditors who are          23   basis she tracked some of the expenditure items
24   requesting information, that you are out for that    24   that I would call for that report to see where we

                                                  131                                                       133
 1   length of time.                                       1   were at any given time.
 2                And then so, again, it would be          2                Let's see. If I had any
 3   based on we had a policy -- or a short policy in      3   paperwork filing, scanning, if I had any documents
 4   place, and of course they were revising that, but     4   coming from the bank, in which we needed to
 5   I based it on, okay, operational needs, and my        5   collect on items or they are collecting on our
 6   operational needs as her direct report.               6   behalf. We are filling out all that paperwork.
 7        Q. And did you discuss her flex time --          7   It could really vary from day to day.
 8   Sheena's flex time request with anyone else?          8        Q. And were you satisfied with Sheena's
 9        A. HR and legal, because I was looking           9   work as an Executive Assistant?
10   at the manual and what it says.                      10        A. Yes.
11        Q. But ultimately you made the decision         11        Q. Okay.
12   to deny the request?                                 12                (Whereupon, WILHIGHT Deposition
13        A. Yes.                                         13                 Exhibit No. 17 was marked for
14        Q. And that was based on your                   14                 identification.)
15   operational concerns?                                15   BY MS. DIAZ:
16        A. Yes.                                         16        Q. Okay. So Exhibit 17 is an Offer of
17        Q. So you mentioned that you have               17   Employment to Erica Sanchez Cuevas, and I
18   interactions with a number of individuals outside    18   understand you weren't here at this time, but do
19   of the Recorder of Deeds Office? I don't recall      19   you see where it says her annual salary is
20   the names you just mentioned.                        20   $70,308?
21        A. Comptroller, the CFO, the County             21        A. Uh-huh.
22   CFO.                                                 22        Q. And when Sheena Williamson was your
23        Q. Anyone else?                                 23   Executive Assistant, were you aware of what her
24        A. The Internal Audit Group, the                24   salary was?


                                                                           34 (Pages 130 to 133)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                   134                                                       136
 1        A. Yes.                                          1       Q. Okay. And just generally --
 2        Q. And what was that?                            2       A. Because --
 3        A. I can't give you the dollar amounts.          3       Q. Sorry. Just generally with your
 4   In the 40s. No. Because she received step             4   knowledge of the budget, was it something that --
 5   increases -- so I am going to say I recall from       5   was it ordinary to see that -- a position that's
 6   all the reports, but I can't give you the exact       6   the same title to have such a discrepancy in pay?
 7   number. So in that time each year you receive a       7       A. Yes.
 8   step increase. Depending on how they did it with      8       Q. And why?
 9   the County, you could have received it in June,       9       A. Throughout the budget overall, there
10   and you receive another one by December.             10   will be differences in pay, depending on the
11        Q. And would she have received -- she,          11   tenure of the people overall. So you could have
12   as in Sheena, would she have received step           12   the frontline cashiers Grade 16, 17, 18s. Yet,
13   increases despite not being in a union?              13   they are all frontline cashiers.
14        A. Uh-huh. That's County-wide.                  14               So if you are asking, have I
15        Q. So every employee would get step             15   seen that? Yes, I've seen it. Why? I don't
16   increases?                                           16   know, you know, like when people came in, that
17        A. Except for maybe if you're a Grade           17   type of thing. Other than that, I can't attest
18   24.                                                  18   to.
19        Q. And why --                                   19       Q. Okay. And you said earlier on, when
20        A. And they approve it.                         20   the salary is set, you said not specifically with
21        Q. Why would a Grade 24 not --                  21   the Administrative Assistant, because you weren't
22        A. They approve it. The Commissioners           22   around, but when -- you do research on what
23   approve Grade 24s and above.                         23   comparative salaries are. Do you recall that?
24        Q. And do you have any -- or why do you         24       A. Yes.


                                                   135                                                       137
 1   believe that Erica Sanchez was paid substantially     1       Q. So is that something -- is that part
 2   more than --                                          2   of a policy, or is that just something you do?
 3            MS. HARVEY: I am going to object,            3       A. That would be what I did working
 4   because Ms. Wilhight was not employed at the          4   with Chief Giles when I came in.
 5   office at that time that Erica Sanchez was hired.     5       Q. And did Chief Giles instruct you
 6   BY MS. DIAZ:                                          6   that that was something the office does?
 7       Q. So as the Deputy Recorder of                   7       A. He never gave word that they didn't
 8   Finance, in your job duties you obviously had some    8   or whatever, that was just my -- if I am in the
 9   oversight of salaries in the budget. Are you          9   role as a budget -- you're the budget liaison, I
10   aware why there would be such a discrepancy          10   want to present you with everything. So that was
11   between Administrative Assistants?                   11   my -- I am going to say me. I can't attest to,
12       A. I can't answer that question,                 12   you know, this was office policy or anything. I
13   because, yeah, I can't answer, like, what -- how     13   can't say that.
14   things were done, or I don't know.                   14       Q. Had you ever known Cedric Giles to
15       Q. And did you have any knowledge that           15   look at comparable salaries before setting a
16   Erica Sanchez had duties -- had more duties than     16   salary for a position?
17   Sheena Williamson as your Executive Assistant?       17       A. Whatever I presented and whatever
18       A. I don't know or didn't know all of            18   maybe the HR gave to him, he would take it. I
19   Erica's duties. So I can't address that question.    19   can't say what he did after that.
20       Q. Do you know any of the duties she             20       Q. Okay. But when setting a salary
21   had to do for the Chief Deputy?                      21   would it be possible for the individual to compare
22       A. Outside whatever the Chief wanted --          22   the different positions and what their salary
23   needed her to do. I don't know, like, all the        23   rates are? So the other Administrative Assistants
24   specifics.                                           24   or the other -- whatever the position is, would


                                                                           35 (Pages 134 to 137)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                   138                                                       140
 1   they have the ability to do a comparison of the       1               (Whereupon, a short break was
 2   different salaries?                                   2                taken.)
 3       A. So --                                          3                EXAMINATION
 4       Q. Sorry.                                         4   BY MS. HARVEY:
 5       A. So if you are asking --                        5      Q. Okay. Ms. Wilhight, I just have a
 6       Q. I can rephrase.                                6   few questions for you.
 7       A. Yes.                                           7      A. Okay.
 8       Q. So when Cedric Giles was -- so                 8      Q. If you could look at Exhibit 2. I
 9   Cedric Giles was the person who set salaries for      9   can just show you mine.
10   new positions; is that correct?                      10      A. Oh, okay. I've got them all out of
11       A. How would I put it? I would say he            11   order here.
12   would -- how would I put it? He would sign off.      12      Q. So I know recognizing you weren't --
13   So I am saying, "Okay. The Chief is the final        13      A. Okay. Okay.
14   one, because he has to sign the RTH." That's how     14      Q. You weren't an employee at that
15   I am putting it.                                     15   time?
16                 What dialogue he may have had          16      A. Uh-huh.
17   with the HR person, if I wasn't involved in it, I    17      Q. But based on your knowledge as a
18   can't attest to everything that they would           18   Deputy Recorder of Finance, in your experience as
19   discuss. I could only say, "This is what I           19   a Deputy Recorder of Finance, if you want to just
20   presented to the Chief, and he would accept it and   20   quickly look at -- if you could just explain what
21   say, "Okay. I am I am going to look at those         21   you see -- what grade this position is that Sheena
22   things and talk to the HR and go from there."        22   was hired into?
23   That's really all I can say.                         23      A. Yes, 18.
24       Q. But not every supervisor would have           24      Q. And what was the job title?


                                                   139                                                       141
 1   the ability to put input in a salary?                 1       A. Executive Assistant to Deputy
 2       A. So supervisors did not have that               2   Recorder.
 3   responsibility. That's not their role. That's         3       Q. Okay. And then if you could look at
 4   usually falling with your Budget, your Human          4   Exhibit 17?
 5   Resources and your Chief.                             5       A. Yes.
 6       Q. So you have -- and you have the                6       Q. And, again, I recognize you weren't
 7   ability to provide insight because of your role as    7   an -- you weren't an employee at this time, but
 8   Deputy Recorder of Finance?                           8   based on your experience as a Deputy Recorder of
 9       A. Uh-huh.                                        9   Finance for the Recorder of Deeds following this
10       Q. Okay. And, ultimately, Cedric Giles           10   period, what grade was Erica Sanchez hired into?
11   would have to sign off on any --                     11       A. She was a Grade 20.
12       A. Right.                                        12       Q. And what was the job title?
13       Q. -- salary?                                    13       A. Executive Assistant to Chief Deputy.
14       A. Yes.                                          14       Q. So would you agree that those were
15       Q. And when you were considering                 15   different titles?
16   Sheena's request for a salary raise, did you pay     16       A. Definitely.
17   any consideration to the amount Erica Sanchez was    17       Q. And are -- based on your experience
18   making?                                              18   as a Deputy Recorder of Finance, are grades a
19       A. I don't recall. I don't recall.               19   factor in setting someone's salary?
20            MS. DIAZ: Okay. I have nothing              20       A. Yes.
21   further.                                             21       Q. Can you explain how so?
22            MS. HARVEY: Okay. I think I have a          22       A. Because we are given -- what do I
23   few questions. Yeah, can we take short break?        23   call it? At the close of the Budget -- and I will
24            MS. DIAZ: Oh, yeah. Of course.              24   use, like, 2000 -- we are closing the 2020 budget


                                                                           36 (Pages 138 to 141)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                          Carolyn Wilhight
                                          November 6, 2019
                                                  142                                                      144
 1   projections. In it the President's Office would      1   description say this position is?
 2   close out the grades and respective steps and        2       A. Oh, 18.
 3   coincide the respective salaries that would go       3       Q. And is this the position that Sheena
 4   with those. They will close that out for each        4   Williamson worked in?
 5   budget cycle.                                        5       A. Yes.
 6                 And then also they have already        6       Q. And if you want to look at the
 7   worked through with their CBA how it coincides       7   Essential Job Duties.
 8   with -- let's say it was for two years. It may       8       A. Okay.
 9   have covered 2019 and 2020. That would be a part     9       Q. Does the job description provide
10   of the budget book as well. So we use that as the   10   that employees may be assigned additional duties
11   basis for, here is the grades. Here is the          11   by management as required?
12   grades. Here is the respective step, and you        12       A. Yes.
13   match all that up for the coinciding salaries.      13       Q. And if you'd just scan to the
14        Q. And so based on your knowledge,             14   essential job duties, are these the job duties
15   would a Grade 18 receive a lower salary than a      15   that Sheena Williamson performed as your Executive
16   Grade 20?                                           16   Assistant?
17        A. Yes.                                        17       A. Yes.
18        Q. And would the Recorder's Office have        18       Q. And you had testified earlier to an
19   any discretion in changing the grade of a job       19   Exhibit 14, which was a document you had drafted
20   title?                                              20   regarding Sheena's request for a salary increase?
21        A. It -- let's say after a discussion          21       A. Yes.
22   with HR and also with the RCA and with the DOC,     22       Q. If you want to take a look at that
23   and also if it was -- well, this is in regards to   23   document.
24   this? It would probably be those key that are in    24       A. Okay.

                                                  143                                                      145
 1   the discussion to change it because of the           1       Q. And in this document it looks like
 2   Employment Plan. We had to follow the Employment     2   you had referred to essential job duty items?
 3   Plan for all employment actions.                     3       A. Yes.
 4       Q. So is it accurate to say that every           4       Q. Would you have been referring to the
 5   job title has a set grade?                           5   job description?
 6       A. Yes.                                          6       A. Yes, the job description.
 7       Q. And there would have to be a process          7       Q. So if we counted down to, like,
 8   in order to change that grade?                       8   in -- under A, you referred to -- under A in
 9       A. Yes.                                          9   Exhibit 14, you referred to Job Duty Item 7 and
10               (Whereupon, WILHIGHT Deposition         10   Item 15. If you count the bullet points --
11                Exhibit No. 18 was marked for          11       A. Okay. Yes.
12                identification.)                       12       Q. -- on the job description --
13   BY MS. DIAZ:                                        13       A. Okay. Yes.
14       Q. I am showing you what I have marked          14       Q. -- does that --
15   as Wilhight Exhibit 18. I can just hand it to       15       A. Okay. No. 7.
16   you. If you want to just take a minute just to      16       Q. And that. So what is Duty Item
17   take a look at the document. If you can just look   17   No. 7, if you can answer that?
18   up once, you've just looked through it.             18       A. Okay. That would be, "Completes
19       A. Okay.                                        19   projects assigned by Duty -- Deputy Recorder with
20       Q. Can you tell me what this document           20   minimal supervision to the satisfaction of the
21   up here is?                                         21   Deputy Recorder."
22       A. It's the job description for the             22       Q. And what would Item 15 be?
23   Executive Assistant to the Deputy Recorder.         23       A. "Organizes and expedites flow of
24       Q. Okay. And what grade does the job            24   work through the Deputy Recorder's Office.


                                                                          37 (Pages 142 to 145)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                   146                                                       148
 1   Initiates follow-up action on documents to ensure     1       Q. When you in your e-mail in
 2   appropriate information, approval or signature are    2   Exhibit 16 you just said, "As a result, once
 3   approved within a specified time period."             3   again", would the once again have referred to the
 4       Q. So would you agree that your                   4   prior e-mail from July of 2015?
 5   references to job duty item numbers in Exhibit 14     5       A. I can't recall, but I just know, you
 6   reflect the bullet points in Exhibit 18?              6   know, dialogue, and things of that nature, they
 7       A. Yes.                                           7   had taken place.
 8       Q. And there was some testimony about             8           MS. HARVEY: Okay. I don't have any
 9   Sheena filling in as the Chief Deputy -- as the       9   other questions.
10   Chief Deputy Recorder's Assistant. How often do      10              FURTHER EXAMINATION
11   you -- if you recall, how often did that Sheena --   11   BY MS. DIAZ:
12   did Sheena fill in for that -- in that position?     12       Q. I just have a couple of follow-up
13       A. I can't give a number, but if I did,          13   based on that.
14   I would say maybe once every two months or           14              Ms. Wilhight, your counsel was
15   something if -- contingent upon if Erica and Robin   15   previously asking you to look at Exhibits 2 and
16   both were out.                                       16   17. Can you take a look at those again?
17       Q. So it was only in the absence --              17       A. Okay. Yes.
18       A. Absence of -- yeah.                           18       Q. Okay. So it's been established,
19       Q. Of one of them?                               19   obviously, that you were not at the office during
20       A. Yes.                                          20   the hiring of Sheena Williamson or Erica Cuevas.
21       Q. And if you know, did Sheena                   21   However, do you notice the dates on both the
22   previously work directly for Chief Giles?            22   Offers of Employments?
23       A. Yes. He held the position before I            23              So the Offer of Employments were
24   came on.                                             24   both sent out in 2013. Do you see that?


                                                   147                                                       149
 1       Q. So prior to you coming on, Sheena              1      A. Uh-huh.
 2   reported directly to Giles?                           2      Q. So is it your understanding that the
 3       A. Yes.                                           3   Executive Assistant position for both the Deputy
 4       Q. In the role of Deputy Recorder of              4   Recorder and the Chief Deputy was vacant at that
 5   Finance?                                              5   time?
 6       A. Yes.                                           6           MS. HARVEY: I can't say she would
 7       Q. So they had previously worked                  7   know.
 8   together?                                             8   BY THE WITNESS:
 9       A. Yeah.                                          9      A. Yeah, right. Because I don't know
10       Q. If you could look at Exhibit 12.              10   when people -- when a new administration comes, I
11       A. Okay.                                         11   don't know.
12       Q. And this e-mail, this was in July of          12   BY MS. DIAZ:
13   2015; is that correct?                               13      Q. So would you have any knowledge
14       A. Uh-huh.                                       14   about whether or not there was Executive
15       Q. And this was an e-mail where you              15   Assistants in those positions prior to Karen
16   instructed Sheena to no longer do -- do the refund   16   Yarbrough coming into office?
17   processing?                                          17      A. I can't -- I can't say that. I
18       A. Right.                                        18   don't know.
19       Q. And then if you could look at                 19      Q. And as your role as the Deputy
20   Exhibit 16.                                          20   Recorder of Finance, if you were to create a
21       A. Yes.                                          21   completely new position that there wasn't -- you
22       Q. You, again, instructed Sheena to no           22   weren't filling a spot, it was a brand new
23   longer assist with the refund processing?            23   position, how would the grade be set?
24       A. Right.                                        24      A. I could just walk you through what


                                                                           38 (Pages 146 to 149)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                           Carolyn Wilhight
                                           November 6, 2019
                                                   150                                                         152
 1   would be a process, and that, again, would be one     1   ERRATA SHEET
 2   based on the budget, the current position of where    2   __________________________________________________
 3   it is, where it was -- the dollars in the budget,     3   __________________________________________________
 4   and then, of course, doing any necessary research,    4   __________________________________________________
 5   working with the HR to say what is the average        5   __________________________________________________
 6   salary for Executive Administrative Assistants for    6   __________________________________________________
 7   this role, this role, and this role, and where we     7   __________________________________________________
 8   also look at what it is throughout the County as      8   __________________________________________________
 9   well.                                                 9   __________________________________________________
10                And then also, if it's a                10   __________________________________________________
11   position you are going to hire from outside, you     11   __________________________________________________
12   are doing your research to say what is that range    12   __________________________________________________
13   in there from -- to attract outside talent. I can    13   __________________________________________________
14   just go through the how from that standpoint.        14   __________________________________________________
15        Q. I am referring to -- so if there was         15   __________________________________________________
16   a brand new position that had never previously       16   __________________________________________________
17   been occupied by anyone that your office created,    17   __________________________________________________
18   has that ever happened -- did that ever happen at    18   __________________________________________________
19   your time at the Recorder of Deeds Office?           19   __________________________________________________
20        A. I am thinking, thinking, thinking.           20   __________________________________________________
21   I think we had an IT, that IT. An IT position.       21   __________________________________________________
22        Q. And so since an IT position was              22   __________________________________________________
23   newly created, who was responsible for setting the   23   __________________________________________________
24   grade?                                               24


                                                   151                                                         153
 1       A. At the -- again, it's going through            1         IN THE UNITED STATES DISTRICT COURT
 2   the research with the budget with the County,         2           NORTHERN DISTRICT OF ILLINOIS
 3   because if you have anything that equates to it,      3               EASTERN DIVISION
 4   the County is telling you for any network             4   MEGAN COOK and SHEENA )
                                                           5   WILLIAMSON,                 )
 5   administrators, all of them are Grade 20, or it       6           Plaintiffs, ) No. 18-cv-4583
 6   may be this. It may be this. So, again, it            7    vs.               )
 7   really factors in on what you are getting from the    8   COOK COUNTY Recorder of )
 8   County.                                               9   Deeds OFFICE, and COOK )
 9       Q. So comparable positions?                      10   COUNTY,                  )
10       A. Yes.                                          11           Defendants. )
11            MS. DIAZ: I have nothing further.           12       I, CAROLYN R. WILHIGHT, being first duly
12            MS. HARVEY: I don't have anything           13   sworn, on oath say that I am the deponent in the
13                                                        14   aforesaid deposition taken on November 6, 2019;
     based on that.                                       15   that I have read the foregoing transcript of my
14            THE COURT REPORTER: Signature?              16   deposition, and affix my signature to same.
15            MS. HARVEY: Reserved.                       17             ______________________________
16         (FURTHER DEPONENT SAITH NAUGHT.)                                  CAROLYN R. WILHIGHT
17                                                        18
18                                                        19 Subscribed and sworn to
19                                                           before me this      day
20                                                        20 of           , 2020
21                                                        21
                                                          22
22
                                                             Notary Public
23                                                        23
24                                                        24


                                                                             39 (Pages 150 to 153)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                          Carolyn Wilhight
                                          November 6, 2019
                                                  154
 1
 2        I, KARI WIEDENHAUPT, do hereby certify that
 3   the foregoing was reported by stenographic and
 4   mechanical means, which matter was held on the
 5   date, and at the time and place set out on the
 6   title page hereof and that the foregoing
 7   constitutes a true and accurate transcript of
 8   same.
 9        I further certify that I am not related to
10   any of the parties, nor am I an employee of or
11   related to any of the attorneys representing the
12   parties, and I have no financial interest in the
13   outcome of this matter.
14          I have hereunder subscribed my hand on the
15   ____ day of _____________________, 2020.
16
17
18
19
20
21   _________________________
22   KARI WIEDENHAUPT, CSR
23
24




                                                               40 (Page 154)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
                                   Carolyn Wilhight
                                   November 6, 2019
                                                                                      Page 155

         A           143:3              affiliated 16:22     appears 38:10       assignment 7:4
A's 79:10           Adams 1:16 2:4      affiliation 16:18      43:14 52:20,21      45:17 46:19,23
ability 70:22       add 24:19 110:17      17:2                 55:4 56:1 57:13     47:6 50:6,20
  138:1 139:1,7     added 81:18 82:2    affix 153:16           66:4 68:4 84:1      51:2 52:1,13
able 48:18           82:13 84:2,8,17    aforesaid 153:14       114:1               53:17 55:2,6,9
abreast 114:8        107:18             afternoon 5:8        apples 84:24,24       57:22 60:18
absence 49:3        additional 24:20    agree 62:7 82:20       85:9,9              61:20,23 63:20
  146:17,18          29:6 37:21 80:4      141:14 146:4       applications          66:21 69:18
absent 91:4 129:3    81:18 87:5         agreed 123:21          34:17,18,19         79:19 92:11
accept 26:21         110:18 144:10      agreement 63:4       apply 26:22 39:24     93:16 94:6,10,24
  138:20            address 135:19      Ah-huh 15:22         appointment           95:9 117:3,5
acclimated 127:19   addressed 58:1        116:19               41:22               120:10,18,20,22
account 49:15        68:10 76:8         ahead 114:15         approached 27:7       121:5,9
  109:24             83:20 91:8         air 27:11            appropriate 94:9    assist 45:22 77:18
accounting 7:18      114:18 125:10      align 78:2,13          94:16 146:2         89:2 90:19
  8:15 11:13,16     addressing 61:22    aligns 80:7          approval 99:14        91:18,22 98:15
  12:16 15:24       admin 47:21         allow 90:1             108:23 146:2        101:14 117:14
  45:22 46:8,10      55:12 90:4,7       allowed 69:20        approve 134:20        119:21 120:4
  47:16 48:12,18     92:14 105:9,23       92:23 120:4          134:22,23           147:23
  48:22 64:21       administration      alter 85:22 110:17   approved 120:17     assistance 46:12
  69:20 79:19        53:9 113:17        amount 29:7            120:20 146:3        91:23 115:24
  82:14 84:11        149:10               31:14,15 39:22     area 16:22          assistant 19:21
  86:23 87:11       administrative        130:16 139:17      asked 36:22 67:14     27:17 32:20
  116:11,17 126:1    19:21 27:17        amounts 134:3          67:15 89:1          35:4 36:5 38:12
  126:10             32:20 35:4         analysis 88:13,18      101:8,8             39:3 42:3 43:15
accounts 12:7        38:12 50:7,11,17   analyzing 13:15      asking 28:10 83:6     47:21 50:7,11,17
accurate 110:6,9     51:5 87:23 88:2    announced 22:13        86:15 88:6 95:7     51:6 79:23 87:1
  110:12,13,14,15    88:5,7,9,11,12       22:14 64:9           136:14 138:5        87:8 88:21 90:4
  143:4 154:7        89:6,7 91:1 93:2   annual 27:20           148:15              91:1 105:9
acknowledged         96:13 97:1           28:19 36:9,19      assign 56:10          126:15 130:18
  125:11             98:24 126:15         37:1 43:23 44:3      64:20 80:4          132:4 133:9,23
Acox 40:23           128:16 129:1,11      44:9,18 133:19       101:5 116:16        135:17 136:21
acronym 15:7         130:17 135:11      answer 63:7 69:3     assigned 46:8         141:1,13 143:23
act 123:14 124:22    136:21 137:23        69:9 93:8 97:2       51:10,11,11,13      144:16 146:10
acting 88:21         150:6                97:15 135:12,13      56:8,11 68:18       149:3
  95:14             Administrator         145:17               69:20 79:20,24    Assistants 55:12
action 51:22         51:19              answered 123:8         80:4,9 89:11,13     55:21 87:10
  112:13 113:10     administrators      answering 96:21        89:17 90:1 92:7     93:3,10 96:13
  114:9 116:4,7,9    151:5                96:22                92:8 93:6,13        97:2 98:24
  117:10 118:7,14   admins 33:6 98:9    Antonio 20:4 22:8      96:18 103:5         103:23 104:2
  119:10 146:1       129:4              anybody 67:20          105:6 120:14        106:12 109:21
actions 19:1 47:8   Affairs 101:22,23     103:19               144:10 145:19       128:16 129:1,11
  112:1 118:4,9      102:1,15,17,21     APPEARANCES          assigning 61:1        135:11 137:23
  120:11 122:22      103:3,24             2:1                  116:21              149:15 150:6


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
                                       Carolyn Wilhight
                                       November 6, 2019
                                                                                     Page 156

assisted 98:10        50:14 103:11     barbecue 20:20      best 54:19            118:19 122:21
assisting 82:14      average 24:24     base 130:10         better 65:11         bringing 104:22
  84:11 86:22         30:12 32:8       based 24:9 36:13    beyond 128:1         brought 34:11
  116:10              59:11 150:5       36:15 37:3 44:3    Bible 28:22           63:16
assists 105:10       aware 67:9 94:5    49:23 54:12        big 18:13 62:6       Bud 100:23 101:1
associated 23:13      98:23 106:11      55:10 73:5           79:8 100:24        budget 8:19 13:8
ASSOCIATES            109:1 128:15      74:18,23 75:21       101:3               13:11,12,17,20
  2:2                 133:23 135:10     77:23 80:12        Biliken 100:23        14:8,13,22 24:11
assume 5:21 86:10                       85:13 99:12          101:2               25:1,2 26:15,18
assumption 54:24             B          109:16 114:13      bit 9:24 24:4 32:9    26:19 27:10,12
at-will 34:8,9,10    B 4:1 78:8 79:9,9  114:17 131:3,5       129:17              28:21,23,24,24
attempt 68:16         84:20 85:4        131:14 140:17      blah 73:9,9,9,10      29:6 30:2,14,15
attempting 68:21      88:21 91:12       141:8,17 142:14      73:10 79:2,2,2,2    32:5,7,19 37:22
attend 99:9,15        119:9 123:13      148:13 150:2         79:2,2,3,16,16      42:7,15,16 44:15
  100:7,9,10,14,15   Babatunde 40:21    151:13               79:16 97:17,17      46:10 108:21,24
  103:2,23            52:1 57:16 66:5 Basically 51:22        97:17               109:6,7,8,13,23
attendees 98:16       66:19            basing 69:13        Blan 14:17            132:2,3,21 135:9
  98:17              Bachelor's 7:17   basis 48:15 64:4    board 22:2,3 23:1     136:4,9 137:9,9
attending 97:24      back 10:5,7 21:20  78:16,17 126:5       23:11,12,13,14      139:4 141:23,24
  98:24 101:21        24:4 33:1 41:19   132:23 142:11        23:14,19 64:8       142:5,10 150:2,3
attention 57:11       42:15 52:10      Batchelor 51:16     body 115:10           151:2
  121:1               54:22 55:15      Bates 26:5 35:17    book 28:21,23        budgeting 11:14
attest 40:8 91:14     62:4 63:16        38:5 43:8 45:11      42:7,15,17 65:18   building 105:12
  99:2,6 106:14       66:22 78:8        52:19 57:10          90:11 105:24        105:14 106:13
  122:1 128:18        92:16 101:1,3     61:9 65:23           108:21 142:10      bullet 84:10,15
  136:17 137:11       102:13 104:8      73:20 76:24        books 28:24 30:2      88:24 91:6,11
  138:18              109:11 115:18     77:14 83:13          71:2                92:2 94:13
Attorney 2:11         116:11 119:8      101:21 111:2       boots 16:24           95:13 97:23
  6:12                121:1 123:6,13    115:2              bottleneck 62:6       101:21 104:13
attorneys 154:11     background 7:8    bathroom 128:11     bottom 51:14 56:8     105:11 106:18
attract 25:10         17:23 48:23      began 16:15           57:12,15 87:18      145:10 146:6
  39:23 150:13        49:24 126:10,11 behalf 133:6         brand 149:22         bullets 110:18
Audit 131:24          126:13           belief 66:14 69:4     150:16             bunch 26:17
  132:1              backup 49:4,11     82:20 88:1         break 6:7 18:24       34:20
auditing 15:23        50:12,13          91:20 105:4          70:12,13 129:7,7   business 100:13
auditors 8:18        bad 70:4          believe 7:4 16:7      139:23 140:1       busy 103:16,19
  11:15 130:23       balance 48:16      31:9 33:5 35:6     breakfast 104:19     buy 107:2
August 115:7          49:17             72:8 80:8 96:16      104:23             buying 107:5
  122:14 123:15      balancing 48:9     107:1 118:17,18    Brenski 14:15,19
  125:11             band 49:9          119:4 121:24       Brian 23:16,17,18            C
authored 86:11       bank 49:11,15      135:1                102:24 103:9,18    C 78:8 84:20 85:4
  86:18,19            133:4            believed 82:3       briefly 13:7 29:8     91:6 92:3 94:13
available 28:23      Banquets 21:13     86:22 90:3           38:15 84:12         119:9 123:13
  29:4 37:17          21:18 22:7,11,18  118:21             bring 30:12 107:9    C-A-R-O-L-Y-N


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                     Carolyn Wilhight
                                     November 6, 2019
                                                                                        Page 157

  5:12               CFO 8:16 11:14       Christmas 21:2       combined 104:21       18:24 47:3,9
call 9:11 10:7         11:15 64:6         circumstances        come 8:17 10:22       51:19 53:8 67:1
  11:18 18:23          130:21 131:21        39:11                10:22 17:1          72:12 113:4,7,11
  59:6 67:17 72:1      131:22             CitiBank's 79:10       21:11,20 25:8       113:17 123:11
  100:20 102:5       chain 59:3 70:8      citizens 100:3         27:2 32:21,22       127:6,9
  132:24 141:23      challenge 62:18      Civil 1:14             49:16 52:10       compliant 18:18
called 1:13 10:5     challenging 62:3,4   clarification          63:4 67:8 95:21     62:22
  10:13 12:20          65:18                110:18               96:4 102:8,12     comptroller 8:16
  13:18 14:3 29:3    chance 65:24 68:7    clarifies 56:5         125:5 130:1         11:14 64:6
  54:3 67:16           111:4              clarify 10:8 54:14   comes 26:23 42:11     127:5 130:21
  129:19             change 143:1,8         116:6                92:16 101:15        131:21
calling 54:9 55:18   changed 26:16        class 129:18           107:8 149:10      concerned 125:15
  97:8                 85:5               classified 117:6     coming 6:13         concerns 56:2
calls 92:12 97:2     changing 65:16       clear 124:13           25:10 27:8 97:3     57:21 115:20,24
  98:18 122:16         142:19             clearly 6:3 119:13     97:6 106:3          116:3,5,8 119:13
  127:4              charge 71:8          clerical 117:14        133:4 147:1         119:15 121:16
capital 14:10        checks 49:9 79:15      119:22               149:16              122:7 123:18,19
Card 102:6           Cheese 105:24        Clerk 8:7 10:5,13    Commissioner          124:7 125:9
Cardelle 53:13       Chicago 1:17 2:6       10:17 14:18,24       100:1               131:15
  54:7,14,15,16,18     2:16                 23:9 34:10         Commissioners       conclusion 124:21
  67:10 114:10       Chief 8:12,13,13       89:19                99:6 134:22         124:22 125:5
Carolyn 1:12 3:3       9:11,12 10:12      Clerk's 7:24 8:5     communication       confident 39:15
  5:3,12 127:12        12:9,10 13:13        8:12 9:3,10          14:21 132:5       confined 32:9
  153:12,17            19:18 25:5,14,15     11:12 17:10        community 98:4      confirmation 37:7
cash 49:1,8,16         39:3 41:10,11        19:4,24 40:4         100:6             confirmed 42:16
cashiers 136:12        43:15 44:10,19     clip 106:1           company 17:22       consider 51:4 82:6
  136:13               45:4 58:17         close 141:23 142:2   comparable            109:14 112:2
catch 14:1             59:11,12 65:15       142:4                137:15 151:9      consideration
Catering 106:18        67:8 71:1 89:2     closing 141:24       comparative           139:17
CBA 29:21 30:24        89:14,19 90:19     co-op 129:19           136:23            considered 112:8
  31:2 57:4 142:7      90:21 91:18,22     coincide 142:3       compare 137:21        112:12
cc 51:20               92:13 93:17,18     coincides 142:7      comparing 84:24     considering
cc'd 51:15 111:11      93:20 95:5,6,24    coinciding 142:13    comparison 138:1      139:15
Cedric 9:4,9           101:16 108:20      Coleman 14:15        competitive 55:11   constitutes 154:7
  25:16,17,18          123:5 130:21       collaborate            55:14,22 56:17    consultants 15:12
  41:12 51:15          135:21,22 137:4      123:17               56:20,22 69:8     consulting 10:24
  58:17 59:5 60:8      137:5 138:13,20    collaborating        complaints            15:2,23 16:10
  90:21,24 114:1       139:5 141:13         27:14                122:22            contact 132:7
  137:14 138:8,9       146:9,10,22        collect 133:5        Complete 113:1      contingent 146:15
  139:10               149:4              collecting 133:5     completed 10:3,20   contract 31:2
CENTER 2:15          Chief's 88:21 89:6   collections 48:3       26:14             contracts 11:23
certain 31:3,4,12      93:23,24             79:4               completely 149:21   Control 56:6,16
  67:4 100:17        Chloe 10:12          COLLEEN 2:13         Completes 145:18      57:2
certify 154:2,9      chose 93:5             3:5                compliance 18:2     conversations


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                     Carolyn Wilhight
                                     November 6, 2019
                                                                                     Page 158

  49:23 52:12        counting 49:2       cross-training 7:3 day-to-day 78:16    delegated 90:2
  113:21             County 1:8,10       CSR 154:22          110:6,10           Democratic 16:18
convert 30:15          2:11 7:24 8:16    Cuevas 19:7        days 129:23         denial 112:4,20
Cook 1:4,8,9 2:11      11:15 13:24         133:17 148:20    DD214s 102:4        denied 107:24
  7:24 17:12 26:5      17:13 24:11,22    current 10:17      deadline 66:15      deny 109:15 110:1
  26:6 35:17 38:5      26:6,15,15,24       81:11 150:2      deadlines 64:11      130:13 131:12
  43:8 45:12           29:1,14 30:1,11   currently 7:23      64:17 66:17        department 12:16
  52:20 61:10          31:8,9,10 33:19     14:17            dealing 32:1         12:17 20:2 46:8
  65:24 68:2           35:17 38:6 43:9   customer 127:4     December 8:4         69:21 105:13,15
  89:15,20 97:16       44:15 45:12       customers 78:23     134:10              116:11 126:1
  98:7 111:3           52:20 61:10         101:22 103:3,23  decided 32:18       depended 99:24
  115:3 153:4,8,9      64:1,3,6 65:24    cut 79:15           82:7 108:15,18     depending 100:6
cookcountyil.gov       68:2 89:16,20     cycle 142:5         109:15              134:8 136:10
  2:19                 97:16 98:7        Cynthia 99:3       decision 32:11      depends 30:9
Coordinate             102:7 111:3         103:16            44:13 71:6,9       depiction 110:6,9
  105:12               115:3 131:21                          72:24 73:1,5       deponent 151:16
copied 51:23           134:9 150:8                D          75:18 82:8 95:9     153:13
  112:15               151:2,4,8 153:8   D 3:1 78:9 84:21    95:11 108:4,12     deposition 1:12
copy 80:2              153:10             85:4 95:14         131:11              4:3 5:15 6:7,11
corner 128:6         County-wide          119:9 123:13      decisionmaking       26:1 35:12 38:1
correct 43:20 53:2     134:14            daily 48:3,15 49:1  88:13               43:4 45:6 52:15
  54:24 55:6,23      couple 6:20,20       54:1 132:22       deck 104:4           57:6 61:5 65:19
  56:3,13 57:22        40:6 46:22 48:7   DALEY 2:15         Decree 17:13         67:21 73:16
  66:5,16 68:12        49:16 99:3        data 14:8          Deeds 1:9 9:17,22    76:19 80:18
  72:14 76:14,17       127:2 129:22      database 12:20      10:1 13:21 15:3     83:7 110:21
  77:1,6,15,19         148:12             13:1 95:23         17:9,11 18:8        114:22 133:12
  81:15 83:21        course 13:13 23:9    104:20 106:10      19:11 20:14         143:10 153:14
  84:5 88:3 90:22      123:10 130:21     date 18:4 43:10     21:4 22:23 23:4     153:16
  90:23 92:4,8         131:4 132:3        57:19 69:16        23:20,24 26:7      depositions 1:15
  93:10 95:10          139:24 150:4       109:11 154:5       28:8 34:15 38:8    Deputies 93:3
  108:1 116:22       court 1:1 43:3      dated 27:16 35:20   40:16,20 89:16     deputy 8:7 9:20
  117:1 119:16,16      123:3,4 151:14     38:6 45:12         89:21 101:11        10:5,6 11:11
  120:21 121:21        153:1              52:22 74:4         102:20 113:7,14     12:23 24:6
  138:10 147:13      courtroom 5:19       76:17 83:23        113:18 130:22       28:15 36:5,14
correspond 42:18     Courts 1:15          115:7              131:19 141:9        39:3 43:16
corresponding        cover 87:2          dates 22:18 82:23   150:19 153:9        44:19 45:4
  33:7,9             covered 142:9        82:24 115:18      Defendant 2:20       47:21 87:2,9
counsel 6:15         CPA 15:17 16:1,2     117:2 119:7       Defendants 1:11      89:3,13,14 91:18
  62:14,17,17 65:8   create 46:18         122:14 148:21      153:11              91:22 96:1 97:8
  65:9 123:5           111:18 149:20     day 48:9 63:2      Define 88:4          102:23 105:7
  148:14             created 150:17,23    77:13 96:5        definitely 39:14     126:3,16 135:7
count 145:10         creates 33:11        100:2,3,14         141:16              135:21 139:8
counted 145:7        Cross 23:16,17,18    132:18 133:7,7    degree 7:17,20       140:18,19 141:1
counter 78:24          103:1              153:19 154:15      48:23               141:8,13,18


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                    Carolyn Wilhight
                                    November 6, 2019
                                                                                       Page 159

  143:23 145:19       138:16 148:6         113:4,6,11          46:24 51:23         79:24 80:3,4,9
  145:21,24 146:9   dialoguing 107:14      123:11 125:24       68:3 79:1 80:23     87:5,10,23 88:3
  146:10 147:4        124:20               127:6,8 128:1,3     81:1,2,6 83:14      88:5,7 89:6,7,10
  149:3,4,19        DIAZ 2:3 3:4,6       disagree 63:6,15      83:16 85:11         89:17,24 91:21
describe 29:13        5:7 26:4 28:10     disagreed 62:19       86:13,18 111:7      92:21 94:6
  54:19 55:16         28:13 35:15          62:21 63:13,14      143:17,20           96:18 104:7
  88:15 89:10         36:2 38:4 43:2,7     64:18 123:21,22     144:19,23 145:1     105:5,6 110:6,10
  94:15 100:24        45:9 52:18 57:9      124:1              documented           121:8 135:8,16
  125:4               61:8 65:22 68:1    Discount 102:6        124:4               135:16,19,20
described 29:20       70:11,15 73:19     discrepancy 96:23    documents 6:17       144:7,10,14,14
describing 56:23      76:6,22 80:21        135:10 136:6        6:19,21 85:22      duty 14:24 67:19
description 7:5       83:10 111:1        discretion 41:8       132:8 133:3         79:18 85:3 89:2
  51:9 73:6,11        115:1 133:15         44:17 142:19        146:1               90:18 121:14,15
  78:3,13 79:22       135:6 139:20,24    discretionary        doing 17:17 19:12    145:2,9,16,19
  80:3 81:23 82:4     143:13 148:11        31:18 32:22         30:10 39:14         146:5
  86:2,24 87:4        149:12 151:11      discuss 66:23         85:8 88:12,13
  96:17 107:21,22   difference 97:4        71:13 108:3         94:22 96:19                 E
  109:17 110:5,8    differences 136:10     122:6 123:20        100:7 108:17       E 3:1 4:1 97:23
  110:15,17         different 30:8         131:7 138:19        117:19 120:21      e-mail 52:20,21
  118:18,24 119:5     42:10 50:2 51:4    discussed 13:7        124:8,23 125:9       52:23 53:2,16,20
  143:22 144:1,9      91:13 97:5 99:5      31:8 36:16          125:12 150:4,12      54:22 55:1 56:9
  145:5,6,12          137:22 138:2         60:22 67:7         dollar 31:14,15       57:12,24 58:3,11
desk 91:9 92:15       141:15               116:15 121:7,19     134:3                58:11,13,19,23
  92:20 93:22       digressing 54:12       123:2,3            dollars 49:16         59:1,3 61:10,14
  94:22 95:19,21    diligence 73:13      discussing 38:22      108:24 150:3         61:16,18 63:23
  96:3,6,8,14,20      109:18             discussion 74:9,13   double 89:2 90:18     66:1,4 68:4,10
  96:21 97:5,6,12   dinner 20:17,22        74:20,24 75:1,7    downstairs            70:8 73:15,20,22
  114:9 126:21        20:24                76:9 110:16         103:20 104:5         74:2,7,8,18,19
  127:24 128:17     direct 9:4 94:17       142:21 143:1       downtime 94:2         74:23 75:4,12
  128:22 129:2        95:9,11 127:21     discussions 6:15     downtown 21:9         76:7,23,24 77:1
despite 134:13        131:6                124:24             drafted 144:19        77:9,11,13,14,17
detail 34:15        directed 47:5        District 1:1,2,14    draw 57:11            77:18 80:13
determination       directing 97:7         153:1,2            drop 15:7 29:2        111:8,15,18
  44:8 90:8 110:1   direction 47:10      division 1:3 8:11     132:17               112:22 114:1,1
determined 27:24      97:3                 12:19,19 153:3     drops 29:3            114:19 115:2,4
  28:19 30:23       directive 101:18     DOC 18:23 47:1,3     due 73:13 109:18      115:11,14,19
  93:15 107:18        101:19               71:17 72:11        duly 5:1,4 153:12     117:12 118:1
  108:16            directly 42:18         94:18 111:20       duties 8:9 11:10      119:2,3,12
determines 33:14      119:14 146:22        112:12 142:22       24:4 47:24 49:6      120:14 147:12
deviating 18:21       147:2              docs 6:20             49:18 50:8,11,18     147:15 148:1,4
dialogue 62:15      Director 8:21        document 26:10        51:1,5,5,10,11     e-mails 57:13
  63:3,3 115:16       18:24 44:21          27:16 38:6,11       51:11,13 54:1        69:18 112:14
  119:7 122:11,15     47:3,9 56:6,15       39:2 41:13          56:11 63:1 78:1    earlier 38:23
  122:18 123:16       57:2 67:1 72:12      45:13,15 46:19      78:11,18 79:20       122:10 136:19


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
                                     Carolyn Wilhight
                                     November 6, 2019
                                                                                         Page 160

  144:18               119:10 122:22      eventually 69:19       52:16,19 57:7,10   factors 109:14
EASTERN 1:3            130:4 133:17       everybody 32:4         61:6,9 65:20,23       151:7
  153:3                143:2,2,3            38:19 67:20          67:22 68:2         fair 5:24 59:2
easy 50:4            Employments            97:18 104:3          73:17,20 76:20        86:10 130:19
Ed 2:2 51:15           148:22,23            108:10               76:24 80:19,22     faith 64:13
  58:18 60:14        ensure 19:1 68:16    exact 134:6            83:8,13 110:22     fall 100:12
  65:9 123:5           68:22 78:2         exactly 11:19          111:2 114:23       falling 139:4
Edmund 60:13           146:1                21:23 29:11          115:2 121:1,3      familiar 17:12,15
  114:2              enter 48:20            78:21                133:13,16 140:8       26:9
education 7:16       entering 17:23       examination 1:13       141:4 143:11,15    far 53:23 63:10
effective 117:13     entire 29:1 125:23     3:2 5:6 140:3        144:19 145:9       fast 77:9
  119:21               126:1,3              148:10               146:5,6 147:10     fault 127:12
eight 130:3          entry 41:23 42:2     examined 5:4           147:20 148:2       February 38:7
either 7:3 72:2      equated 87:22        example 34:10        Exhibits 148:15         43:10
elected 16:23        equates 151:3          39:17 105:24       expectation 87:4     feedback 76:12,13
elections 23:1       equipment 95:2       Excel 48:3           expected 59:15          108:12
employed 7:23 8:2    Erica 19:6,7,10,10   exception 82:15      expedites 145:23     feel 62:15 65:11
  38:8 135:4           19:20 20:15        excuse 100:22        expenditure             66:8
employee 24:8          23:8 45:18 91:3      127:17               132:23             feelings 63:17
  28:8 35:24           91:15,17,22 92:3   Exec 103:15          expenditures 14:9       66:11 70:4
  118:17 134:15        92:6 99:2          Execute 105:12       expense 132:21       Felix 40:21 51:24
  140:14 141:7         133:17 135:1,5     executive 33:5       experience 39:8         52:2,12 57:16,19
  154:10               135:16 139:17        36:5 39:2 42:3       39:16 40:8            66:5,19,20,23
employees 23:4,7       141:10 146:15        43:15 47:21          140:18 141:8,17    Felix's 57:20
  38:16 55:17          148:20               51:6 55:12,21      explain 13:10 34:6   fell 88:2 90:3
  56:22 118:8        Erica's 22:8,16        67:18 79:23          34:13 78:21           105:5 118:23
  144:10               91:9 92:20 93:6      87:1,8,10 90:4       88:15 89:18,18        119:4
employees' 78:18       93:13,22 135:19      91:1 93:9 96:13      89:22,23 90:13     felt 49:24 55:11
employment           ERRATA 152:1           103:22 104:1         120:10 125:1          63:20 66:19
  18:20 19:1,13      Erwin 40:21,23         105:23 106:12        140:20 141:21         81:22 107:21
  33:2,13,23,24        40:24                106:24 109:21      explanation 86:22    file 111:19
  34:4,21 35:19      essential 144:7,14     130:17 132:4       exposed 17:20        filing 88:9 133:3
  36:12 37:2           145:2                133:9,23 135:17    express 123:21       fill 37:17 46:23
  38:19 47:8         essentials 94:21       141:1,13 143:23    extended 129:20         47:5 103:10
  51:22 55:16        establish 37:16        144:15 149:3,14    extensive 130:16        146:12
  59:22,23,24 62:5   established 37:6       150:6              external 8:18        filling 28:18 133:6
  62:8,11,16 63:17     102:2,5 148:18     executives 18:14       11:15 12:1            146:9 149:22
  65:14 71:2 73:7    Estate 8:7,11          54:10 98:9           130:23 132:1       final 25:13 44:8
  73:7 90:11         evening 22:4         exempt 33:16,17      extreme 128:10          124:16,18,21,22
  94:19 109:17       event 21:1 100:15      34:2,5,23,24                               138:13
  112:1,13 113:9     events 23:3 97:24      35:5,6 38:16                F           finalized 41:10
  113:10 114:9         98:1,13,21 99:10   Exhibit 4:3 26:2,5   fact 114:18          finance 8:12 9:20
  116:4,7,8 117:10     99:18 104:14,16      35:13,16 38:2,5    factor 33:11            10:6 11:11 24:6
  118:4,9,13,14        104:18               43:2,5,8 45:7,11     141:19                28:15 36:14


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                       Carolyn Wilhight
                                       November 6, 2019
                                                                                          Page 161

  47:22 48:23        following 18:19       funds 26:19            101:17,19 133:1      114:9 115:15,16
  87:2,3,9,11          95:12 127:4         further 86:21          141:22               116:2 128:8,11
  89:13 105:7          141:9                 122:7 139:21       gives 95:5 124:18      128:12,13 129:3
  106:8,9 125:24     follows 5:5             148:10 151:11      Giving 61:24           129:21 130:6,19
  126:4,10,16        foregoing 153:15        151:16 154:9       Gleffe 58:18 59:5      134:5 135:3
  135:8 139:8          154:3,6             FYI 58:20 114:3        59:12 60:8,17        137:11 138:21
  140:18,19 141:9    forgot 12:18,18                              65:10 114:2          150:11 151:1
  141:18 147:5       formal 46:19                   G           go 7:12 19:19 24:4   good 5:8 34:6
  149:20               47:14               G 101:21               30:19 31:9 32:5      103:16 125:5
financial 10:21      formalize 45:23       gap 105:17             33:4,18,23 34:11   Google 24:16
  11:3 17:17 56:6      45:23               Gary 7:11,13           34:14,22 35:7      gotten 103:19
  56:16 57:2         formally 51:12        gather 49:8,8          39:21,22 42:16     grade 29:14,16,19
  154:12             formerly 19:7         gears 24:3             45:16 47:8,9         30:19 31:4,12,16
find 68:15           forward 59:15,17      general 27:5,6         52:6 55:17,22        32:21,22,23 33:7
finding 75:2         forwarding 59:3         28:1,14,20 37:10     56:16,24 57:3,5      33:9 36:5 38:12
findings 74:21       found 22:15 25:6        39:7 44:16           60:20 67:11          39:3 42:22,22
fine 5:14 15:9         25:7 68:20            111:24 126:14        69:7 73:10           134:17,21,23
  16:5 21:21           103:6 106:1           132:18               78:17 90:5 97:7      136:12 140:21
  70:12                127:5               generally 59:14        104:24 109:4         141:10,11
finished 66:2        four 10:14              136:1,3              114:15 119:8         142:15,16,19
firm 15:2            FOX 2:2               getting 51:1 59:12     123:3 128:7          143:5,8,24
first 5:4 11:1       fraud 97:24 98:1        75:18 98:6,16        138:22 142:3         149:23 150:24
  19:14 26:18          98:6,13 99:1,9        99:5 108:22          150:14               151:5
  41:22 42:2           99:18                 128:7 151:7        goals 98:3           grades 30:22,24
  57:12 68:14        free 102:4            Giles 9:4 10:12      goes 14:11 29:17       31:17 33:4
  81:8,14 102:19     frequently 63:5         12:9,10 13:13        53:23 55:15          141:18 142:2,11
  102:19 153:12      Friday 115:7            25:16 41:12          63:11 64:8,8         142:12
fit 25:1             frontline 78:24         51:15 59:5,12        66:21 116:11       grant 52:1
Five 93:4              136:12,13             60:8,17 90:22,24   going 5:21 7:5,7     ground 17:1
flex 100:20,22       fulfill 45:17 93:16     114:2 123:5          9:16 22:20 24:3    group 11:21 18:12
  129:14 130:13        102:10 129:21         137:4,5,14 138:8     24:22 25:8,9         18:13,13 44:15
  131:7,8            fulfilling 92:20        138:9 139:10         28:3 29:18           54:8 95:23
floor 102:19,20        104:7                 146:22 147:2         31:15 32:2,3         100:4 104:21
  129:9              full 8:10 12:5        Giles' 9:9             35:22 39:13          105:21 106:10
flow 145:23            17:22 18:20         Gina 47:24             40:1,7 46:14         108:9 131:24
FMLA 82:16             34:15 42:6          Giordano's 107:8       50:15 54:12          132:1
focus 39:13 62:8       47:17,19 100:14     give 24:1,9 25:18      59:21 60:2,20      grouping 87:19
follow 37:20 62:23     110:19 125:15         37:22 60:21          62:4,13 69:1       grow 7:10
  124:2,3 143:2        125:16 130:3          73:2 87:6 97:2       73:12,14 74:11     guess 125:14
follow-up 74:9       function 8:23           99:13 107:9          75:14 76:8         guidance 28:21
  98:18 146:1          11:17,20 88:9         108:11,19            98:11 100:24       guy 16:1 27:12
  148:12               105:7 117:15          124:16 134:3,6       103:8,9 104:23     guys 62:10 70:12
followed 45:3 94:9     119:22                146:13               104:23 106:14
  94:20 112:17       functioning 90:7      given 5:15 92:24       108:23 112:1               H


                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
                                       Carolyn Wilhight
                                       November 6, 2019
                                                                                          Page 162

H 4:1 104:13           43:9,15,22         ideas 106:3            114:5 128:21        introduced 19:15
hand 62:13             113:11 150:11      identification         131:18 132:6,11     investigation
  143:15 154:14      hired 16:1 30:5,8      26:3 35:14 38:3    inform 60:2,4,5         111:19,22 112:3
handle 46:12           36:4 44:17           43:6 45:8 52:17      61:3 127:20           112:6,9,13,16
  65:12                135:5 140:22         57:8 61:7 65:21    information 19:17       113:1
handled 12:6           141:10               67:23 73:18          24:17 26:22         invoices 12:6
handling 97:5        Hires 37:13            76:21 80:20          37:21 95:20         involve 88:17
hands 104:4          hiring 10:1 24:16      83:9 110:23          98:17 130:24        involved 17:8
happen 37:11,23        27:1 33:16,19,20     114:24 133:14        146:2                 60:24 94:23
  64:16 150:18         34:15 35:8           143:12             informed 59:8           138:17
happened 78:8          46:18 55:19        IL 2:6,16              60:12 127:13        involving 19:2
  100:12 119:9         56:17,21 57:3      Illinois 1:2,17      informing 98:3        issue 78:24 116:13
  150:18               69:8 148:20          2:11 153:2           129:8               issues 60:11 67:7
happening 92:16      hit 114:9            impact 32:11         initially 13:1 30:5     70:2,3 116:17,21
  115:17             holiday 21:2           63:24              Initiates 146:1         117:24 118:3,4,7
HARVEY 2:13          hope 76:12           impacts 108:24       input 14:8 139:1        119:10 126:18
  3:5 28:3,7,11      hoped 76:11          Imprest 49:14,15     inputting 48:2        issuing 74:20 75:1
  35:22 76:1,5       hosted 104:19        inaccurate 110:11      87:20 88:11         item 14:9 85:3,4
  135:3 139:22       hour 1:18            incident 70:8        insight 139:7           123:2 145:9,10
  140:4 148:8        hours 100:13           91:12              instance 52:12          145:16,22 146:5
  149:6 151:12,15      127:2 129:22       include 41:8           59:20 63:10         items 79:8 132:23
heading 53:1           130:16               121:9              instances 132:9         133:5 145:2
  88:21              HR 10:12 24:11       included 8:18        instruct 137:5        IV 27:18 32:20
held 146:23 154:4      25:6 26:15 31:9    including 126:3      instructed 147:16       35:4
Hello 97:16            44:10,15 45:5,10   incorrect 121:24       147:22
help 16:20,21,24       54:4 60:15         increase 50:20,23    instruction                    J
  17:1 32:13           66:20 71:18          50:24 51:3           127:23              J 2:15 106:18
  46:16,20 47:12       95:21,22 131:9       70:20,23 71:9,13   interact 19:16        Jackson 16:2
  47:24 101:8          137:18 138:17        72:23 73:2 78:6    interaction           JACLYN 2:3 3:4
  104:23 105:20        138:22 142:22        81:4 82:8 83:18      132:14                3:6
helped 22:1            150:5                92:24 108:1,13     interactions 53:24    James 17:21
helping 83:6         Human 40:18,19         108:16,18,24         131:18                58:18 60:8
hereof 154:6           66:21 139:4          109:12 134:8       interest 154:12         114:2
hereunder 154:14     husband 20:4           144:20             interim 46:17         jdiaz@efoxlaw....
Hewitts 16:2           22:8,16            increases 134:5,13   interject 43:1          2:8
hierarchy 45:3       Hyperion 13:19         134:16             internal 8:21         Jeron 14:17
high 7:12              14:3,4             independent            11:24,24 131:24     Jim 59:5 65:10,14
higher 30:3,3                               88:18              internship 129:19       67:8 123:4
highest 7:15                  I           Indiana 7:11,13      interpret 36:23       Jimmy 14:16,19
Hill 17:21           ICL 15:5,11,21         7:22               interpreted           job 7:5 8:9 24:4
hire 15:16 26:7,13     17:22              individual 26:23       125:14                38:17,22 39:8
  26:14 28:18        ID 4:2                 30:8 137:21        interview 10:7,15       40:10,13 41:17
  33:15 35:10        idea 27:23 44:7      individuals 51:21      11:4                  43:19 44:5 51:9
  36:15 37:4,11        107:15               58:23,24 60:16     interviews 37:11        54:1 56:3,5 62:9


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                     Carolyn Wilhight
                                     November 6, 2019
                                                                                        Page 163

  62:12 63:19,21       154:2,22            108:22 110:3         120:6 126:21          97:22
  64:13 73:6,11      kathleen.ori@c...     111:4,22 115:11      127:2,24 128:17    listed 33:1,6 38:19
  74:9,13 75:8,22      2:18                115:23 118:3         128:22 129:1          49:18 81:11
  78:3,13 79:17,22   Keeping 114:7         120:1,1,3 123:16  legal 10:11 62:17        121:8
  80:2,7 81:3,15     kept 48:15 50:15      125:1,3 126:9,13     65:7,9 123:4       listen 123:23
  81:23 82:3 85:2      80:12               128:7,8,9 129:4      131:9              literature 98:18
  86:1,24 87:4       key 48:14 98:5        135:14,18,18,20   length 131:1          little 9:24 24:4
  90:1 91:21           101:18 114:7        135:23 136:16     let's 23:8 27:8          32:9 100:20
  92:21 94:5           142:24              136:16 137:12        29:1 30:17,18         124:11 129:16
  96:17 99:19        kids 41:2             140:12 146:21        31:14,15 33:19        129:17
  104:7 105:5        kind 17:4 21:3        148:5,6 149:7,9      34:9,12,14 39:13   loaded 31:19
  107:21,22            25:4 32:9 96:5      149:11,18            39:17 51:7 54:8    located 102:18
  109:16 110:5,8       103:17 117:6       knowledge 28:14       63:2,3 78:23       long 8:2 15:14
  110:14,17          knew 20:18,21,21      36:13 48:18          79:8,9,10,11          35:8 80:11
  118:18,23 119:5      50:2 65:13          55:24 66:22          98:2 99:24            120:2,3,5
  132:19 135:8         114:10              104:1 109:20,22      103:7,11 105:19    longer 77:18,22
  140:24 141:12      know 6:8,14 8:13      129:12 135:15        106:2 107:4           147:16,23
  142:19 143:5,22      9:7,10 14:17        136:4 140:17         109:8 112:14       look 9:15 27:9
  143:24 144:7,9       16:4 18:11 19:6     142:14 149:13        120:9 132:20          39:1 42:6 53:1
  144:14,14 145:2      19:9,17,22,22      known 137:14          133:2 142:8,21        58:1 65:24 68:7
  145:5,6,9,12         20:19,19,19,20     knows 97:18        letter 6:23,24           88:20 91:5
  146:5                21:15,17,21,24                           36:15 47:23           95:13 111:4
Jogging 100:18         22:17 23:21,22              L            85:14,19              137:15 138:21
joining 15:3           23:23 25:4         labeling 87:20     letters 85:11 86:3       140:8,20 141:3
July 74:4 76:17        27:10,13,14        labor 62:13,17     level 7:15 30:8          143:17,17 144:6
  77:6 78:8 83:23      30:12 31:24          65:7             liaison 67:4,5,6         144:22 147:10
  109:11 122:14        32:10,17 33:9,10   Lafayette 7:21        99:4 102:9            147:19 148:15
  147:12 148:4         33:10 37:22        lasted 120:5          103:1 114:6           148:16 150:8
June 16:13 45:12       39:18,20,21        late 104:11           137:9              looked 43:19 44:4
  52:22 57:16          42:12 46:11        LAWTON 2:14        liaisons 59:7 60:7       77:15 125:16
  109:11 123:15        49:21 50:13        lead 53:12 65:16      65:16 114:7           143:18
  125:10 134:9         52:4,8 53:10,20    leader 128:19      License 1:23          looking 13:14
justification 71:4     54:20 58:22        leads 67:12        lie 86:4                 25:9 27:9 32:4,7
  81:3 108:20          60:21 64:10        learn 18:15 20:14 limited 89:21             39:16,18 41:20
justify 72:20,22       65:18 66:1 67:7      22:6,10          Linda 51:16 69:23        117:2 122:13
justifying 73:9        67:11 68:8,24      learned 97:15      line 14:9 63:24          123:15 131:9
                       69:2,9,22 71:23    leave 45:19 92:4,7    111:17             looks 27:17 41:13
        K              77:9,11,21 80:11     128:8            lined 118:18             43:23 51:14
Karen 9:8 10:17        84:12 85:2,13,24   leaves 29:2        lines 90:6               91:8 115:3
 12:11 13:13           89:18,22,23,23     leaving 30:17      link 31:15,16            145:1
 16:9,15 20:14         90:9,13 92:17        46:14 56:13      linked 31:13          lot 8:22 31:1
 41:14,16 59:16        95:16 96:3,4         127:17           list 33:3,4,10,13        48:13 120:11
 149:15                97:4,22 104:16     led 106:15            33:16 34:5         lower 142:15
Kari 1:16,22           105:15 107:16      left 30:18 104:9      55:17 64:8         lunch 107:5 129:7


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                 Carolyn Wilhight
                                 November 6, 2019
                                                                                   Page 164

luncheons 106:19   142:13             meet 20:6 25:9      minimum 68:17         150:4
lunches 107:3     material 98:15       54:10 64:17         68:22 116:12       need 5:13 6:6
                  maternity 45:18      71:12              minute 56:23          11:23 12:2
        M          92:3,6             meeting 11:1         143:16               24:19 48:14
Macabenta 47:12 Matt 52:21 54:18       18:22 22:4         mischaracterizing     60:4,4 73:10
 48:22 56:13       55:4 56:1 57:21     64:11 71:16         76:2                 97:7 99:14
 120:23            58:12,12 61:19      72:6,9,18,19,21    missing 57:18         103:10 116:6
Macabenta's        64:19 67:10         75:21 107:4,6      mixed 34:3            123:13 132:10
 125:15            68:4,15 71:19       108:8 128:3        MONA 2:14           needed 12:4 16:24
mail 90:5          111:8 114:10,18     130:20             mona.lawtwon          17:24 19:18
main 14:11 48:10   123:7 125:8        meetings 54:3,6,9    2:19                 45:21 46:7,11
 97:6 98:3 99:4   Matt's 66:8          60:10 67:9         Monday 74:4           47:11,24 50:13
maintenance       matter 65:12,17      72:17 103:7         76:17                59:23,24 91:23
 11:23             154:4,13            104:20 106:20      money 107:1,8,9       94:22 95:4
making 94:17      matters 61:3         106:24,24 107:2    monitor 92:12,15      101:17 127:3
 139:18           Matthew 53:4,7       122:16,19          monitoring            129:20 132:7
man 10:11          53:23 59:4 70:2     123:12              118:10               133:4 135:23
manage 8:10 12:3   70:5,7             meets 68:16         month 54:11         needs 94:1 99:13
management        max 39:20,22        MEGAN 1:4            107:12,13            131:5,6
 12:20 13:1 87:5 Maywood 17:3          153:4              monthly 64:4        network 24:23
 95:23 106:10      21:16              memory 6:24          122:19               151:4
 144:11           McMahon 51:16        100:18             months 12:21        never 109:3
Manager 12:22      72:14 111:8,23     mentioned 13:20      13:4,6 82:16,17      120:16 137:7
manages 8:22       113:3,21            54:13 84:3          146:14               150:16
Managing 11:13    mean 10:6,8 16:21    131:17,20          morale 105:20       new 51:1 102:1
manual 71:3 73:8   18:17 25:15        mentioning 67:3     morning 129:22        138:10 149:10
 94:19 109:19      32:3 34:22         message 59:10,14    Moved 105:24          149:21,22
 130:4 131:10      36:21 42:1,22      messages 59:7,9     moving 92:2 95:1      150:16
manually 48:13     44:20 48:6 51:8     59:13              mutual 63:4         newly 150:23
manuals 18:5       54:5 55:13 62:1    met 6:12 10:4                           Nick 46:14 47:12
March 9:23 69:15   64:2 67:6 70:3      19:10,14 20:3,8            N             48:22 49:4
Mariella's 21:13   72:12 75:20         54:4 68:22         N 2:3 3:1,4,6         56:13 117:3,3,4
 21:18 22:7,11,18  81:3 88:4,6,8       71:24 114:10       name 5:11 12:6        117:5 120:22,23
marked 4:2 26:2    89:22 96:8          116:12              18:24 40:22          125:15
 35:13 38:2 43:5   97:14 108:6        metrics 64:17        46:10 64:8 72:4    Nick's 47:14
 45:7 52:16 57:7   112:10 116:7       Michalowski         named 54:13           48:10 117:8
 61:6 65:20        117:16 125:3,18     51:15 60:13,17     names 41:2          night 100:4,5
 67:22 73:17      meaning 79:15        65:9 114:2          131:20             non-exempt 33:18
 76:20 80:19       123:4              middle 5:13 39:2    napkins 105:1         34:1,2
 83:8 110:22      means 13:11 15:6     68:3 111:7         nature 105:20       non-for-profits
 114:23 133:13     35:7 47:3 80:1      121:7               132:8 148:6          15:24
 143:11,14         106:22 154:4       mine 140:9          NAUGHT 151:16       non-union 29:24
marketplace 12:1 meant 118:20         minimal 145:20      necessarily 62:24     31:5,7 42:11
match 42:17       mechanical 154:4    minimally 69:5      necessary 63:21     normal 33:19,20


                         L.A. Court Reporters, L.L.C.
                                 312-419-9292
                                   Carolyn Wilhight
                                   November 6, 2019
                                                                                   Page 165

 99:19              offered 29:7        114:16 120:6       64:3,18 65:3,7       124:15,22
normally 48:12      Offers 148:22       123:24 124:3,14    65:23 66:18          125:21 126:2,5,9
 60:9 78:15         office 1:9 8:1,6    127:11,12          67:3,18 68:2,9       129:13 130:6
north 100:1           9:3,10,17,22      132:16 139:24      68:11,14 69:17       131:5 132:15
NORTHERN 1:2          10:2,22,23 11:12  140:10 144:2       70:1,7,11,16,22      133:11,16 136:1
 153:2                12:5 13:17,21    okay 5:9,21 6:2,6   71:5,12,22 72:11     136:19 137:20
Notary 153:22         14:13,20,22 15:4  6:9 7:7,9 8:4,10   72:16,22 73:1,4      138:13,21
notice 148:21         17:10 18:9 19:4   8:24 9:1,6,13,18   73:8,14,24 74:4      139:10,20,22
notify 126:21         19:5,11,15,24     10:19 11:6,7,9     74:6,18 75:3,10      140:5,7,10,13,13
 127:24 128:16        20:14 21:5        12:8,13,15 13:9    75:14,16,19 76:7     141:3 143:19,24
 128:24 129:10        22:23 23:20,24    13:12 14:1,12      76:11,16 77:4,8      144:8,24 145:11
notifying 128:20      24:1 28:9 36:1    15:2,10 16:3,6     77:12,17,21 78:5     145:13,15,18
 128:21               37:22 38:9 40:4   16:17 17:6         78:10,20 79:13       147:11 148:8,17
November 1:18         40:16 89:16       18:12,17 19:1,23   80:6,11,15 81:5      148:18
 153:14               94:9 95:19,22     20:3 21:12,15      81:14 82:6,13      okay.' 127:18
number 4:2 72:1       97:3,17 98:5,19   22:17 23:3,15      83:5,11,16,20      once 22:15 54:11
 99:13 131:18         101:4,22,24       24:3,5,19 25:17    84:1,7,10,16         67:7 72:1
 134:7 146:13         102:1,2,11,15,18  25:23 26:12        85:15,17 86:4,9      117:13 119:3,21
numbers 22:5          102:20,22 103:3   27:6,8,15,20,22    86:15,17,20,21       143:18 146:14
 27:11 42:10          103:24 104:6      28:20 29:8,10,13   87:1,17 88:8,14      148:2,3
 84:20 85:1,10        105:17 111:19     29:22 30:4,22      88:20,24 90:15     one-off 125:17,18
 86:3 146:5           113:6 118:10      32:8,12,13,16      90:16 91:16,20     ones 50:14 60:3
                      119:11 122:23     34:6 35:1,3,16     92:2,10 93:2,12      98:5
         O            128:5 129:24      35:18 36:3,8,11    93:18,21 94:3,8    onsite 130:5
o'clock 1:18          130:20 131:19     36:18,21 37:1,5    94:14 95:8,13,15   open 10:7 38:11
oath 5:18 153:13      132:2 135:5       37:8,10,15,18      96:10,11 97:9,11     40:13 41:5
object 28:3 35:23     137:6,12 142:1    38:21 39:1,11      97:19,23 99:8,17     103:12,12,18
  135:3               142:18 145:24     41:15,19 42:13     99:23 100:21         108:21
objectionable         148:19 149:16     42:21,24 43:1,1    101:20 103:9,11    operating 103:7
  68:15,21            150:17,19 153:9   43:18,22 44:1,16   103:12,15          operation 12:5
objectives 98:3     Officer 8:12        44:24 45:10,20     104:18,22            61:3
obtain 7:19         officials 16:23     46:1,6,9 47:11     105:11 106:2,16    operational 63:1
obviously 125:8     offsite 21:8 92:14  47:18,23 48:17     107:7,14,17          99:13 119:14
  135:8 148:19      oh 6:23 10:11       48:21 49:1,13      108:3,15 109:12      131:5,6,15
occasion 20:10,11     14:3,15,23 15:12  50:5 51:14,24      110:4,13 111:2,6   operations 8:11
  22:19 127:1         18:19 20:18       52:3,5,9,19 53:1   111:14,17            8:22 11:13
occasions 89:1        22:12 32:2        53:4,10,14,15,22   112:16,19            12:22,22 96:1
occupied 150:17       33:14 45:19,20    53:22 54:5,22      113:20,24            102:24 103:15
occur 99:18           56:20 57:18       55:4,8 56:1,19     114:11,21 115:9    order 7:2 26:15
occurrence            58:15 67:15       57:10,18,19,23     115:12,19,23         26:17 37:16
  103:18              84:16 85:15       58:10,17,19,21     117:2,21 119:17      46:19 107:6,12
offer 27:11 35:19     104:12 107:13     58:21 59:2,19      119:20 120:1,19      140:11 143:8
  36:12,14 37:2       107:14 110:13     60:3,6 61:9,12     121:2,6,10,18,23   orders 11:22,22
  133:16 148:23       110:13 112:7      61:18 63:5,10,23   122:6,10 123:6     ordinary 136:5


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
                                     Carolyn Wilhight
                                     November 6, 2019
                                                                                        Page 166

organization         paperwork 74:12       49:4 95:21 96:4      55:16 59:22,23      33:5 34:1 35:5
  16:19 79:11         74:15 75:15          97:3,5 136:11,16     59:24 62:5,8,11     38:20 40:6 41:5
Organizes 145:23      76:9 133:3,6         149:10               62:16 63:17         62:20 67:4
originally 41:20     parade 100:23       perform 50:7 51:2      65:14,18 71:2       137:22 138:10
outcome 154:13        101:1,3              87:19                73:7,7,7 90:11      149:15 151:9
outreach 97:24       paragraph 68:14     performance            94:19 106:12       possible 137:21
  98:1,13 99:10,18    87:17                64:16                109:18 113:10      post 34:12,13,16
  100:15 102:10      parameters 32:1     performed 144:15       113:10 130:4        38:17
outreaches 98:11      32:11              period 18:10 21:2      143:2,3            postage 12:5
  99:1               part 8:23 10:23       23:1 30:16         planning 14:10       posting 38:11,17
outside 10:24 12:2    13:7,21 27:1         67:20 129:20         101:6 104:14        40:10,13 41:5
  15:23 21:1 25:9     53:8 64:16           141:10 146:3       play 130:19           43:19 44:5
  25:10 29:23         79:18,22 86:23     permission 93:19     please 5:10 6:7      postings 38:22
  32:11 55:11,14      91:21 96:17          101:13,17            53:20 117:13        39:8 40:14,17
  56:22 81:23         105:9 112:12,16    person 10:12,12        119:21              41:17
  82:3 97:13,19,22    113:9,10 137:1       17:21 19:2         plenty 123:24        potential 40:2
  100:12 107:21       142:9                24:17,20,23 25:6   point 28:17 98:10    preparation 6:18
  113:17 117:7       participate 77:22     44:11,17 60:4,5    points 145:10        prepare 6:11
  131:18 135:22       101:4,6 104:13       72:2 89:20           146:6              preparing 8:19
  150:11,13           117:17               138:9,17           policy 73:8 131:3    present 25:5 71:1
outstanding          participating       personal 20:15         131:3 137:2,12      72:6 91:15,17,22
  122:23 123:8        117:24 118:12      persons 40:18,20     portion 61:11         137:10
overall 59:6,8        125:12             pertaining 1:15      position 10:6        presented 64:10
  60:2 61:24 62:1    participation       petty 49:16            23:23 24:15         72:7,20 108:9
  104:21 118:9,13     115:20             phone 72:2 92:12       26:20 29:1,2,14     137:17 138:20
  119:10,14 136:9    particular 29:19      96:19,21,22,24       30:9,16 31:10      President's 142:1
  136:11              82:23 97:8           97:2,22 98:18        32:8,18 34:12,13   pretty 132:13
overpay 78:23        parties 154:10,12     122:16               34:16 37:12        prevent 6:3
oversaw 102:21       Party 17:3          phones 97:16           38:11 39:19        prevention 98:6
oversee 8:23         passing 98:18       phonetic 14:17         42:6 43:19         previous 74:20
overseeing 12:24     Patricia 41:1,3     pick 96:23             44:17 47:15         118:1
oversight 135:9      pay 50:19,23,24     picks 104:8            56:7,11,12,15      previously 16:7
owe 79:1              51:3 92:24         pickup 49:11           60:2 61:2 62:15     36:16 44:4 47:2
owned 22:7            136:6,10 139:16    piece 48:14            63:24 64:19,21      116:15 117:16
ownership 130:11     payable 12:7        piling 46:13,15        68:17 87:8 93:7     118:22 121:15
                      121:11             place 39:15            93:13 109:23        121:18 126:7
        P            payroll 26:21         100:16 107:6         110:9 126:15        146:22 147:7
p.m 1:18              132:16,17            131:4 148:7          136:5 137:16,24     148:15 150:16
page 33:6 81:9,14    PCID 26:22            154:5                140:21 144:1,3     prior 10:4 15:3
  81:18 91:5         peers 23:11,12,14   Plaintiffs 1:6 2:9     146:12,23 149:3     16:4 75:1,17
  101:20 154:6        60:11                153:6                149:21,23 150:2     101:10 118:1
pages 113:12         people 11:2 14:14   plan 18:20 33:2        150:11,16,21,22     147:1 148:4
paid 135:1            14:15 19:17          33:13,23,24 34:5   positions 14:10       149:15
paper 12:5            22:2 39:23,24        34:21 38:19          31:3,6,7,11 33:3   prioritize 93:23


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                    Carolyn Wilhight
                                    November 6, 2019
                                                                                     Page 167

priority 50:16        16:11 19:12,16      124:10,15,17        72:5 108:9,11       72:16,21 73:4
private 15:18        projecting 13:16     138:11,12 139:1     114:7 115:20,23     74:15,17 75:24
probably 15:18       projections 142:1   putting 105:8        116:17,22           78:14,19 79:6
 37:20 75:23         projects 15:18       138:15              117:23 118:6        80:16 82:23
 117:20 118:5         78:2,12,18                              119:3,13 121:15     85:1 91:19
 120:6 142:24         145:19                     Q            122:7,20 123:12     92:11 99:8
problem 117:9        properly 78:3,13    qualifications       123:18 124:2,15     100:19 108:14
problems 117:11      property 97:24        56:3 68:17,23      125:2,8 142:22      110:3 111:14,16
Procedure 1:14        98:1,6,13,24       qualified 49:19,22 RCA's 66:11           112:14,19
process 10:1 12:3     99:9,18              69:5,11 126:6,14   68:16               113:20,23,23
 27:2 33:19,21       protocol 94:9,16    quals 116:12       re-classes 73:9       115:13,17 117:6
 34:15 35:8          provide 76:12       question 21:19     reach 132:7,10        117:20,22,23
 46:18 55:12,14       86:21 139:7          31:20 36:22      reached 119:3         118:2 120:16,18
 55:19,22 56:17       144:9                54:4 63:8 67:16 reaching 24:10,22      121:3 122:9,12
 56:21,24 57:4       Proviso 16:18         69:3 81:24       read 34:21 77:8       122:16,17
 68:24 69:8           23:19                84:22 93:8         77:10 84:12         126:12,20
 79:14 95:12         Pryor 52:21 53:5      125:4 135:12,19    115:10 116:23       131:19 132:9,12
 100:16 109:4         53:7,23 55:5       questions 5:22 7:8   153:15              134:5 136:23
 110:19 112:7,18      56:2 59:4 61:19      46:22 52:8 55:5 reading 18:14          139:19,19
 115:21 116:1         64:19 68:4 70:2      55:9 61:23 65:4    61:15 111:14        146:11 148:5
 119:14,15 124:8      70:5,8 71:19         65:5 118:19      Real 8:7,11         recalling 21:3
 124:9 125:13,17      111:9 114:18         139:23 140:6     really 6:24 8:22    receive 18:1 134:7
 125:19,20            125:8                148:9              25:1 29:1 31:1      134:10 142:15
 127:14,19 143:7     Pryor's 57:21       quickly 140:20       63:7 69:10 77:9   received 134:4,9
 150:1               Public 153:22                            89:23 96:5          134:11,12
                                                  R
processing 77:19     pull 27:10 33:22                         97:13,14 103:19   recognize 45:13
 77:22 78:20         pulling 132:21      R 1:12 5:3 153:12    116:4 120:17,18     61:13 73:21
 79:17,22 80:9,12    purchase 11:24        153:17             125:1 130:6         83:14 141:6
 82:14,17,21 83:1    purchasing 11:16    raise 139:16         133:7 138:23      recognizing
 84:11 86:23          11:18,19 12:17     randomization        151:7               140:12
 88:1,14,17           44:21 95:3           34:19            reason 30:7 77:23   recollection 48:22
 116:24 117:14        106:9              range 29:15 39:4     121:23              58:8 78:10
 117:18 118:1,13     Purdue 7:21           39:9,10,12,19    recall 6:21 14:12     91:17 114:4
 118:21,23           purpose 26:12         40:1 41:8,21       15:20 18:10         122:2
 119:22 120:5,15     pursuant 1:13         44:4 150:12        20:7,23 21:10     recommendation
 120:21 121:11       put 21:19 26:17     rate 24:17           22:18 23:6          109:9
 121:12,20 122:3      26:18,20 28:11     rates 137:23         24:15 33:4,8      recommendations
 122:8 125:10,21      33:22 34:4         Rayan 14:16          41:18 46:6,7        25:19 62:23
 147:17,23            36:21 39:10,12     RCA 51:16,18         47:14,17 48:24      63:6 66:11
procurement           39:24 46:10          54:8,17 55:5       52:14,24 55:8       123:23 124:2
 11:17,18             48:8,10 50:3         59:7,13,15 60:7    58:3,7 59:1,10    recommended
program 14:2          59:22 79:9,10,11     60:10,22,24        66:10 69:19,22      27:3
prohibition 120:5     88:8 109:12          62:18 65:4,17      69:24 70:9,10     recommending
project 10:3,10,19    112:11 118:3         66:23 67:5,5,14    71:15,18 72:10      109:2
                                           68:21 71:17,19

                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                     Carolyn Wilhight
                                     November 6, 2019
                                                                                         Page 168

reconciliation       refer 49:2           reiterate 66:7         45:23,24 55:2        116:23
  49:14              referenced 51:23     related 14:8 63:17     70:19 74:8 78:4    responses 66:24
record 28:12           91:3                 63:18 87:3           78:6 94:10         responsibilities
  35:23 102:4        references 146:5       113:12 154:9,11      104:3 107:24         78:2,12,18 81:15
Recorder 1:8 9:17    referencing 84:20    relates 8:15 14:10     109:15 110:2         81:19,22 82:2
  9:20,22 10:1,6       85:1 86:3            69:10                112:5,21 113:22      84:2,8 85:2
  11:11 13:14,21     referred 145:2,8,9   relations 22:7         116:24 121:4         107:19,20
  15:3 17:9,11         148:3              relationship 16:8      126:20,23            132:19
  18:8 19:4,10,19    referring 40:4         16:15 20:15          129:13,17          responsibility
  20:13 21:4           57:17 58:13          22:11                130:14 131:8,12      48:10 67:13
  22:23 23:4,20,24     61:11 83:17        remember 16:9          139:16 144:20        74:9,13 75:9,22
  24:6 28:8,15         85:3 86:7 88:22      23:8 38:17         requesting 130:24      82:13 84:18
  33:15 34:14          95:16 111:23         40:22 47:19        requests 92:12         87:6 139:3
  36:5,14 38:8         145:4 150:15         52:11 61:16          94:21              responsible 11:22
  40:16,20 43:16     refers 104:17          71:17 72:3,19      require 128:18         41:4 104:6
  44:19 47:22        reflect 42:14          86:1 101:3         required 48:8          150:23
  64:12 87:2,9         146:6                127:10 129:13        50:7 57:4 87:6     result 117:13
  89:13,16,21        reflecting 55:19     remembered             87:19 89:5           148:2
  92:13 95:24        refund 77:19,22        10:14 70:19          94:18 97:12        results 72:7
  101:11,16 102:2      78:20 79:1,17,21   repeat 36:22           100:8,14 104:10    retain 111:19
  102:20 105:7         80:8,12 115:21       81:24                128:24 144:11      retiring 47:12
  106:24 108:20        115:24 117:14      rephrase 31:23       requirements         revenue 64:4
  113:7,14,16,18       117:18,24            75:3 138:6           18:22              review 6:17,19
  126:3,16 130:22      118:13 119:13      report 9:2,6 12:8    research 24:10,12      10:9,21 11:4
  131:19 135:7         119:15,22 120:4      12:10,13 64:3        24:13,18,21          17:18 53:20
  139:8 140:18,19      120:14,21            87:12 131:6          30:10 136:22         74:12 75:15
  141:2,8,9,18         121:11,12 122:2      132:24               150:4,12 151:2       76:9 132:22
  143:23 145:19        122:8 124:8,9      reported 11:17       Reserved 151:15      reviewed 81:5
  145:21 147:4         125:13,19,20,21      87:15 102:24       residents 98:7       revising 62:11
  149:4,20 150:19      147:16,23            147:2 154:3        Resources 40:18        131:4
  153:8              refunded 125:9       REPORTER 43:3          40:19 66:21        revisit 78:17
Recorder's 10:23     refunds 46:12,15       151:14               139:5              revisiting 78:1,11
  14:19 19:5,20        79:15 82:15,17     reporting 8:13,15    respect 64:11,12     RICHARD 2:15
  35:24 51:19          82:21 83:1           8:16,17 64:1,4       123:19,20          right 6:16 10:17
  92:14 97:17          84:11 86:23          130:20             respective 142:2,3     15:8 17:4 22:12
  98:2,5 101:4         87:20 88:2,14,17   reports 8:21 64:5      142:12               22:23 30:9
  105:17 142:18        116:24 117:6         64:6 132:17,21     respond 67:14          36:24 41:21
  145:24 146:10        118:5,22,23          134:6              responded 84:7         47:7 63:12 66:8
Recorder-Finan...      121:20             representing 2:9       84:17                69:6 71:11 73:3
  89:3               refuse 64:9            2:20 154:11        response 55:1          85:15,21 92:9
Recorders 26:6       regarding 144:20     request 26:7,13        57:20 61:19          94:24 97:6,21
records 20:1         regards 142:23         26:14 28:18          66:8 75:7 78:6       112:22 113:9,19
  92:17              regular 100:13         36:15 37:3,11,13     82:11,12 83:17       114:20 116:18
redo 37:23             103:7                43:9,14,22 45:16     85:20 86:8 94:8      118:11 119:23


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                   Carolyn Wilhight
                                   November 6, 2019
                                                                                       Page 169

  128:12 139:12      108:16 109:21      schedule 29:24         77:5,13 111:15       70:19 71:12
  147:18,24 149:9    112:4 133:19,24      100:20,22            114:1,5 115:13       74:15 75:7 76:8
rings 96:19          136:20 137:16        105:12 130:10        119:2 120:13         77:3,18 81:2,11
Robin 19:20 23:9     137:20,22 139:1    school 7:12 22:1,3     148:24               81:22 82:3 83:2
  92:13 99:4,4       139:13,16            22:24 23:11,12     separate 13:23         83:17,21 84:3
  146:15             141:19 142:15        23:13,14,14,18       91:12 113:8          85:19 86:8,19,24
role 13:8 53:10      144:20 150:6         101:1,3            separating 87:19       87:7,15 89:5
  60:18 61:1 90:6  Sanchez 19:6,23      searched 106:1         88:10                90:1 91:18 92:7
  113:12 130:19      20:16 22:8         searching 107:11     September 82:15        92:19,23,23 93:5
  137:9 139:3,7      45:18 133:17       season 132:21          82:22 121:20         93:6,13,16,21
  147:4 149:19       135:1,5,16         second 53:19         Serah 71:24            98:12,20 99:9
  150:7,7,7          139:17 141:10        81:17 115:10       served 103:21          100:8,13 101:5
roles 64:24 65:15  Sanchez's 20:4       security 95:14,20    services 8:8 98:4      103:2,12,12
room 27:13 29:6      22:11                96:3,8,14 97:12    serving 93:3           104:5 107:21
  32:5 90:5        sat 91:9 92:19       see 6:23 14:14       session 107:15         112:14 115:4
  107:10 109:6       96:5,8,13 108:5      23:8 24:24 25:1      122:20               116:10,16
routine 47:8         108:6                27:18 32:24        sessions 105:13,15     117:24 118:12
RTH 138:14         satisfaction           34:12 36:3,8         106:13               120:3,14,20
rubber 49:9          145:20               38:12 39:5 40:1    set 13:11 27:20        121:4,19 122:3
rule 124:16,18     satisfied 133:8        41:19,23 43:16       29:17 30:1 31:1      124:7,9 125:9,12
rules 1:13 59:21   saw 46:12 63:3         43:24 48:4 51:7      32:1 36:19 37:3      126:5,9,14,18,20
run 90:5 103:20      86:1                 56:23 57:17          37:4 43:23           127:2,23 128:20
running 22:2       saying 23:11           58:1,10,20 68:5      44:18 55:17          128:21,24 129:6
                     27:12 32:15          69:10 71:3 74:5      66:22 69:2           129:14 132:5
         S           40:3 55:10           74:13 78:23          98:14,14 99:5        133:22 134:12
S 4:1                85:11,23 109:4       81:12 82:18          105:2 136:20         135:17 140:21
SAITH 151:16         110:11 118:6         87:23 88:22          138:9 143:5          144:3,15 146:9
salaries 135:9       119:4,6 122:14       92:13 95:21          149:23 154:5         146:11,12,21
  136:23 137:15      127:16 138:13        97:10 109:3        Set-Up 104:14          147:1,16,22
  138:2,9 142:3,13 says 36:4,8 39:2,4     111:11,17 115:5    setting 24:7           148:20 153:4
salary 24:7,24       41:21,22 51:9        115:21 121:9         137:15,20          Sheena's 56:2
  25:8,13,19 27:3    58:4 63:24           132:24 133:2,19      141:19 150:23        82:20 96:17
  27:20,24,24        68:15 74:7,11,24     136:5 140:21       seven 82:17            107:18 108:13
  28:19 36:9,19      80:3 81:18           148:24             Shakman 17:13          109:15 110:2,5,9
  37:1,4,6 39:4,8    82:14 87:5,18      seen 52:22 80:23       18:2,18 33:1         112:4,21 113:21
  39:12,15 41:8,21   89:1,16 90:17        85:10 126:6          62:22 125:3          115:20 116:23
  42:19,22 43:23     94:8 95:14           136:15,15          she'd 90:5             131:8 132:19
  44:3,4,9,18        97:23 101:21       segregation 49:6     Sheena 1:4 7:1,2       133:8 139:16
  70:20,23 71:10     104:13 105:11      send 49:10 59:9        35:20 37:2           144:20
  71:13 72:23        106:18 111:18        64:5                 45:16 46:7,9       sheet 57:14 152:1
  73:2 74:8,12       115:19 123:8       sending 58:3           47:18 49:19,23     sheets 99:12
  75:8,22 78:6       131:10 133:19      senior 100:2           50:6 53:17 55:2    shifted 12:22
  81:3,12 82:8     scan 144:13          sent 36:13 53:2        56:7 61:20           14:16 60:1
  83:18 108:1,13   scanning 133:3         58:11,23,24 59:9     64:20 69:19        short 70:13 96:4


                          L.A. Court Reporters, L.L.C.
                                  312-419-9292
                                    Carolyn Wilhight
                                    November 6, 2019
                                                                                        Page 170

  131:3 139:23         84:15 94:12         128:19 130:22        154:3                48:14 49:8
  140:1                99:21 114:15,16   Staggers 23:9        step 29:3,5,12         50:15 52:5
shortly 18:7           114:17 120:2,24   stamp 101:21           30:16,19 31:16       60:11 67:8 72:5
show 73:14 76:23       136:3 138:4       stamped 26:5           41:23 42:1,2,23      73:10,12 78:12
  83:11 106:2        sounds 124:11         35:17 38:5 43:8      109:5 134:4,8,12     84:23 85:3,8,21
  140:9              Spangler 54:15,16     45:11 52:19          134:15 142:12        86:6 94:17,20
showing 35:16        speak 19:18 70:7      57:10 61:9         steps 29:9,16,19       95:1,4 96:2
  143:14               98:20 111:24        65:23 73:21          30:2,4 31:18         102:11 107:7
side 95:3            speaking 98:16        76:24 77:14          34:20 42:18          118:10 124:12
sign 41:17 112:20    special 102:3         83:13 111:3          110:17 117:22        132:13
  127:20,20            104:14,16,18        115:3                142:2              switch 24:3
  138:12,14          specific 27:15      stand 7:6            Street 1:17 2:4      sworn 5:2,4
  139:11               32:18 40:10       standard 55:18       strike 80:16           153:13,19
sign-off 112:18        41:13 52:11         56:24 97:18          107:19 120:2       system 13:18 14:7
sign-up 99:11          58:23 117:4,8     standpoint 60:23     strong 66:11,12        14:11 26:17,21
signature 46:3       specifically 23:6     128:5 150:14       stuff 101:2 120:18     26:23 30:15
  146:2 151:14         106:5 119:15      start 9:21 30:5      subject 53:16 74:8     48:12
  153:16               136:20              31:12 84:10        submitted 74:12      systems 24:23
signed 41:14         specifics 100:19      100:17               74:16 75:15
  85:19                126:12 132:12     started 13:2 15:21     76:9                       T
significance 33:12     135:24              16:9 18:3,8        subscribed 153:19    T 4:1
  127:7              specified 146:3       19:13 54:3,6,11      154:14             table 98:15 108:5
significant 127:10   speed 18:16           100:17 102:3       substantially          108:7
similar 121:14       spell 5:10            127:14               135:1              take 27:9 30:19
sit 60:9 97:12       spending 107:1      starting 82:24       suggestion 24:19       32:24 42:6
  105:18             sponsor 100:4         101:11             suggestions 24:9       48:19 53:19
site 19:18           sponsoring 100:1    starts 29:15           124:16               64:24 65:24
sitting 93:22          105:8             state 5:10 12:18     Suite 1:17 2:5         67:2 68:7 70:11
  102:11 103:21      spot 37:17 45:17      117:12 119:9       summer 16:13           77:10 92:17
situation 116:9        149:22            State's 2:11 6:12    superior 101:19        109:24 110:17
six 16:1             spreadsheet 48:11   stated 31:3 79:1       128:17               111:3 115:10
skill 69:2             48:20               103:8 109:17       supervision            124:8 129:6,7
Skokie 100:1         spreadsheets          124:20               145:20               132:8 137:18
small 49:6             46:11 48:4 50:3   statement 61:24      supervisor 9:5         139:23 143:16
solely 109:16          50:4                62:2 121:22,24       130:5 138:24         143:17 144:22
  114:17             stack 79:5,8        states 1:1,14 73:8   supervisors 97:9       148:16
solidify 117:20      stacking 88:10        90:11 119:12         98:10 127:21       taken 1:16 70:14
someone's 141:19     stacks 79:3           153:1                139:2                140:2 148:7
somewhat 51:7,8      staff 8:14 9:11     stating 66:13        supply 11:22           153:14
sooner 76:14           17:24 22:15       stations 127:17      supporting 48:3      talent 40:2 150:13
sorry 11:8 22:10       48:8 49:4,6,12    status 114:12        supposed 59:8        talk 41:2 52:4,7,7
  28:14 31:21          67:16 89:20       stay 104:11 130:2      62:23 109:18         52:10 63:8 67:1
  56:9 57:13           104:20 106:19       130:4              sure 11:6 25:7         89:17 103:8,17
  58:16 80:15          127:15,16         stenographic           33:3 36:23           105:19,23 127:8


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                      Carolyn Wilhight
                                      November 6, 2019
                                                                                          Page 171

  138:22                66:20 69:18          21:20 22:14          130:14,23 131:1    truly 64:1
talked 27:6 70:24       79:18 92:10          24:14 25:19          131:7,8 133:1,18   truthfully 6:4
talking 10:16           93:16 94:6,10,24     29:15,16,20 34:6     134:7 135:5        try 46:16 79:9,11
  24:24 25:6            95:9 117:5           35:9 47:2 63:18      140:15 141:7         100:7
  27:14 29:9            120:10 121:4,8       76:1 78:7            146:3 149:5        trying 24:15 49:5
  38:15 39:18         tenure 136:11          103:15 105:19        150:19 154:5         55:15 63:19
  85:10 94:18         term 7:3 89:24         107:13 110:4,5,8   timing 122:1,1         120:9 125:4,7
  109:5               terminated 30:17       110:14,14          title 8:5 9:9,19     Tuesday 52:22
Tax 8:7,11            terms 24:14 40:1       116:12 129:18        15:11 24:2           77:5
taxes 15:23             89:17 93:24          130:18 139:22        47:17,19 54:20     turn 81:8,17 91:5
taxpayers' 107:1        96:23 109:6          150:21               56:6 136:6           101:20 120:24
team 10:24 53:9       terrible 9:14 41:1   thinking 6:3 21:1      140:24 141:12      turning 72:22
  61:4 64:14          testified 5:5 16:8     22:24 23:2,10        142:20 143:5       twice 22:20,21
  71:21,23 79:4         47:3 80:16           38:18 40:6           154:6              twisted 124:12
  105:8,9,12,14         116:22 118:22        90:10 150:20,20    titled 81:15         two 7:6 14:14
  106:6,12,23           144:18               150:20             titles 141:15          49:4 57:13
  107:2 132:3         testifying 6:4       Thomas 51:15         today 5:17 6:4,11      67:12 71:18
team/department       testimony 76:2         111:8,23             103:13 117:13        82:16 99:6
  106:19                79:21 85:18        thought 38:24          119:21               102:3 142:8
teams 106:7,15          122:12 146:8         65:17 105:22       told 46:13,18,22       146:14
technology 24:18      testing 6:24         thousands 31:10        77:21 93:22        type 18:21 26:9
tell 5:23 6:12 9:24   thing 11:12 92:18    three 14:15 15:18      103:4 117:17         92:18 95:2
  15:6 18:4 21:22       95:2 96:20           15:19 91:10          127:11               136:17
  31:11 47:16           101:18 103:14        93:9               Tom 47:1,5,9         typical 39:7
  49:9 104:24           112:8 114:3        Thursday 103:10        72:14 112:1,1,8    typically 38:16
  106:22 129:16         121:12 136:17      time 6:6 9:17 11:1     112:15,15,19,20      125:22
  129:16 143:20       things 17:24 25:4      14:18 16:10          113:3 127:11,18
telling 66:18           31:12 45:22          17:20 18:10        top 46:4 50:10               U
  77:18 102:12          46:17 48:13          20:13 21:2 22:3      57:24 58:14        uh-huh 6:1 14:5
  151:4                 50:2,15 59:8         22:6,10,22 23:1      61:11 113:24        17:19 26:8
temp 117:3              60:1 62:21           26:16 28:9         topics 60:12          27:19 28:16
  120:17,19,22          64:23 66:22,23       33:15 35:24        total 49:10 82:17     36:7 38:14
temporarily 12:19       70:24 71:1           40:4,20 43:12        117:10              40:11 41:24
  56:8 61:1 64:20       73:11 90:12,12       46:13 49:24        totally 63:13         43:13,21 44:22
  68:18 92:7 93:6       94:2,20,22 102:4     50:14 64:7,12      Township 16:18        46:2,5 48:1
  116:16,21             105:20 112:19        65:15 67:2 72:3    tracked 132:23        50:18 53:18
  120:14                116:13 117:4,4,8     77:10 83:2         Tracking 132:22       54:23 56:4 58:2
temporary 7:4           119:11 120:17        91:17 92:19        training 18:1,12      58:18 66:3,9
  45:17 46:19,23        122:23 123:1,7,7     94:19 98:10          97:11 105:13,15     68:6,13 74:10
  47:6 50:5,20          123:14 125:6         100:17,18            106:13              76:18 77:2
  51:2 52:1,13          127:5 132:8          106:10 111:15      transcript 153:15     81:10,16,20
  53:17 55:2,6,9        135:14 138:22        117:8 120:13         154:7               82:12 86:14
  57:21 60:18           148:6                122:4,20 123:17    tried 96:2            87:16,21,24 89:4
  61:19,23 63:20      think 6:19 15:7        129:14,21          true 121:17 154:7     90:20 91:7 92:5


                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
                                    Carolyn Wilhight
                                    November 6, 2019
                                                                                     Page 172

  104:15 113:5        14:7 32:10 34:9    23:9 27:11          21:17 22:18        Williamson's 37:2
  118:15 126:8        71:1 89:24         29:11 34:3          34:19 37:7          70:19 86:24
  129:15 133:21       102:6 127:16       36:23 39:15         46:17 49:7 79:4     121:4
  134:14 139:9        130:6 141:24       53:19 57:11         84:1 99:3          witness 3:2 5:1
  140:16 147:14       142:10             62:3,14 64:15       127:24 128:5        28:5 76:3 149:8
  149:1              usually 19:19       67:11 76:23        weren't 32:17       wonderful 48:12
Uh-uh 6:5             25:21,22 29:5      85:2,8,9,12,21      36:12 43:12        word 137:7
ultimate 71:9 73:1    30:4 37:13         86:4,6 92:18        60:11 94:23        work 14:2 15:3,14
  82:7                41:22 95:19        103:20 107:12       133:18 136:21       17:9,24 28:24
ultimately 25:12      139:4              124:12 127:9,16     140:12,14 141:6     30:11 34:10
  107:17 113:13                          130:11 137:10       141:7 149:22        39:20 40:13
  130:13 131:11               V          140:19 143:16      West 1:16 2:4        46:16 63:2
  139:10             V 38:12             144:6,22            7:21                64:10,11 65:6
umbrella 88:2        vacant 149:4       wanted 44:21        Wiedenhaupt          69:23 89:20
unacceptable 64:2    varied 100:5,6      46:16 70:18         1:16,22 154:2,22    93:23,23,24 94:2
  66:8,13,15,19      variety 56:11       84:23 95:3         Wil- 7:1             100:14 102:14
unaware 67:11        vary 99:22 132:20   98:17 116:16       Wilhight 1:12 3:3    105:2,22 120:12
unclear 68:19          133:7             129:24 130:6        4:3 5:3,8,12        123:6 125:5
understand 5:17      vendor 12:2         135:22              6:10 26:1 28:7      126:7 127:4,17
  5:22,23 36:11      verbally 90:14     wanting 95:21        35:12,23 36:3       128:13 129:24
  38:7 43:11 50:3    vet 34:18          warranted 112:5      38:1 43:4 45:6      130:7,10 133:9
  75:11 80:1         veteran 102:11     wasn't 28:8 40:17    52:15 57:6 61:5     145:24 146:22
  84:22 91:12          103:20            44:18 60:10         65:19 67:21        workday 100:18
  112:10 125:7       Veteran's 24:1      138:17 149:21       70:16 73:16        worked 14:13
  133:18             veterans 101:22    way 18:21 28:23      76:19 80:18         15:17,22 23:19
understanding          101:23 102:1,6,8  30:21 34:6,13,20    83:7 110:21         46:9,20 47:1,18
  32:14 35:2           102:9,14,17,21    36:24 39:21         114:22 133:12       50:1 69:1 89:15
  41:16 44:2 75:6      103:3,23 104:6    54:19 57:1          135:4 140:5         102:10 106:3
  81:21 82:1         vetting 34:18       64:10 88:16         143:10,15           125:2 142:7
  89:12 91:11        video 106:1         95:18 112:17        148:14 153:12       144:4 147:7
  149:2              visit 92:18         120:10 124:17       153:17             working 8:20
understood 52:5      visiting 127:21     127:10             Williamson 1:5       11:14 13:13,17
  69:2               Vital 20:1         we'll 16:24 28:22    26:6 35:20 36:4     15:21 16:11
Unfortunately        volunteering       we're 59:12          46:7 49:19 50:6     18:3,8,22 40:5
  48:11 78:9           100:9,11          103:16              50:19 53:17         44:14 62:10,16
union 29:18,24       voting 22:5        We've 123:6          55:2 60:19 61:2     65:14 69:15
  30:18 31:2 42:5    vs 1:7 153:7       Wednesday 103:9      61:20 64:20         83:2 99:5
  57:1 134:13                           week 76:13 78:16     68:16,22 69:19      121:19 122:4
                              W
United 1:1,14                            102:13 107:5        74:16 75:8 77:3     137:3 150:5
  17:3 153:1         W-I-L-H-I-G-H...    129:23              83:21 85:19        works 28:24 30:20
units 105:18           5:13             weeks 91:10          87:7 90:1 115:4     30:20 54:18
University 7:21      wait 56:22 90:13   well-rounded         116:16 133:22       113:13
updating 62:11       walk 149:24         126:13              135:17 144:4,15    worry 128:13
use 12:1 13:18       want 6:14 11:6     went 18:11 20:17     148:20 153:5       wouldn't 35:7
                       13:16 16:4,12

                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
                                    Carolyn Wilhight
                                    November 6, 2019
                                                                                      Page 173

 85:13 104:10      1 4:4 26:2,5 29:3,5    13:6 32:21 36:6   24s 134:23           6:30 100:5
 129:10              30:5,16,19 42:1      140:23 142:15     26 4:4               60,000 32:3,4
write 72:20          42:11 88:24,24       143:11,15 144:2   26th 38:7 43:10      603-6665 2:17
 130:15              108:18               146:6                                  60602 2:16
write-up 82:9      1:07 1:18             18-cv-4583 1:7              3           60606 2:6
writing 51:12      10 4:13 67:22 68:2     153:6            3 4:6 38:2,5          61 4:11
 94:21 124:5       11 4:14 73:17,20      18s 136:12        300 1:16 2:4          65 4:12
written 7:1 74:1   110 4:18              19 32:23          312 2:7,17            67 4:13
 115:15            114 4:19                                33 2:5
Wrong 45:19        12 4:15 76:20,24               2        330 1:17                       7
wrote 46:21 48:20    147:10              2 4:5 35:13,17    334 26:6              7 4:10 57:7,10
 81:2 86:2 87:18   1258 38:6               140:8 148:15    335 83:14               85:3 145:9,15,17
 112:15 114:3      1262 43:9             20 32:23 38:12    337 101:21            70,308 43:23
                   13 4:16 80:19,22        39:3 113:12     338 83:14               133:20
        X          133 4:20                141:11 142:16   345-8877 2:7          73 4:14
X 3:1 4:1          1394 57:11              151:5           35 4:5                747 80:22
                   1395 52:20            2000 109:7 141:24 353 35:17             748 80:22
        Y                                2013 16:13 27:16 38 4:6                 76 4:15
                   1396 61:10
Yarbrough 9:8      1398 65:24              35:21 38:7      3rd 8:4
  10:17 12:11                              43:10 148:24                                   8
                   13th 74:5 76:17
  13:14 16:9,15                          2014 9:23 69:15             4           8 4:11 61:6,9
                   14 4:17 83:8,13
  20:15 41:14,17     125:11 144:19         82:15,22 121:20 4 4:7 43:2,3,5,8      8:00 130:7,7
  59:16 60:17        145:9 146:5           132:13          4:08 57:16            80 4:16
  149:16           140 3:5               2015 23:1 45:12   40 79:8               83 4:17
yeah 17:7 21:22    1400 68:3               52:22 57:16     40s 134:4             8th 27:16 45:12
  22:12,12,16 23:2 1410 73:21 77:14        58:6 60:14      42 4:7
  25:21 28:7                                               45 4:8 42:12                   9
                   1411 76:24              66:22 74:5
  31:22 35:9 37:5 1412 111:3               76:17 77:6      46,476 27:21 36:9     9 4:12 29:15,16,17
  40:5 43:21 47:7 1427 115:3               83:23 115:8,18    36:19 37:3            29:20 30:19
  57:3 58:9 67:15 143 4:21                 119:8 125:10,12 47,409.44 81:12         65:20,23
  76:3 94:4 113:2 148 3:6                  147:13 148:4                          90 27:12
  122:13 123:24                                                      5           90,218 39:4 44:6
                   14th 77:6 115:7       2016 132:13
  135:13 139:23                          2017 23:2         5 3:4 4:8 43:2 45:7
                   15 4:18 85:4                              45:11 121:1,3
  139:24 146:18      110:22 111:2        2018 8:4
  147:9 149:9                            2019 1:18 142:9   50,000  27:13
                     145:10,22                             500 2:15
year 13:15 16:10   1539 45:12              153:14
  101:7,10 134:7                         2020 109:8,9,13   52 4:9
                   15th 64:5 78:8                          55 42:12
years 142:8        16 4:19 114:23          141:24 142:9
                                           153:20 154:15   56 42:9,10
        Z            115:2 136:12                          56,172 39:4 44:6
                     147:20 148:2        21st 35:20
         0         17 4:20 133:13,16     23rd 52:22 57:16 57 4:10
084-004725 1:23      136:12 141:4          83:23                     6
                     148:16              24 29:14 134:18   6 1:18 4:9 52:16
         1         18 4:21 12:21 13:4      134:21            52:19 153:14


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
